Exhibit 10.1

 

 

 

EXECUTION COPY

 

Published CUSIP Number                  

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 7, 2010

 

among

 

ALLIANT TECHSYSTEMS INC.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

and

 

The Lenders Party Hereto

 

THE ROYAL BANK OF SCOTLAND PLC

U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION
SUNTRUST BANK
as Co-Syndication Agents

 

BANC OF AMERICA SECURITIES LLC
RBS SECURITIES INC.
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO SECURITIES, LLC
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers

 

BANC OF AMERICA SECURITIES LLC,
as Sole Bookrunning Manager

 

 

 

--------------------------------------------------------------------------------


 

* * *

 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

 

2

1.02

Other Interpretive Provisions

 

36

1.03

Accounting Terms

 

37

1.04

Rounding

 

37

1.05

References to Agreements and Laws

 

37

1.06

Times of Day

 

37

1.07

Letter of Credit Amounts

 

37

1.08

Currency Equivalents Generally

 

38

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

The Loans

 

38

2.02

Borrowings, Conversions and Continuations of Loans

 

39

2.03

Letters of Credit

 

41

2.04

Swing Line Loans

 

50

2.05

Prepayments

 

53

2.06

Termination or Reduction of Commitments

 

55

2.07

Repayment of Loans

 

56

2.08

Interest

 

57

2.09

Fees

 

58

2.10

Computation of Interest and Fees

 

59

2.11

Evidence of Indebtedness

 

59

2.12

Payments Generally

 

60

2.13

Sharing of Payments

 

62

2.14

Increase in Revolving Commitments

 

63

2.15

Increase in Term Loan Commitments

 

64

2.16

Cash Collateral

 

65

2.17

Defaulting Lenders

 

67

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

 

68

3.02

Illegality

 

70

3.03

Inability to Determine Rates

 

70

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

71

3.05

Compensation for Losses

 

72

 

--------------------------------------------------------------------------------


 

3.06

Matters Applicable to all Requests for Compensation

 

73

3.07

Survival

 

73

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions of Restatement

 

73

4.02

Conditions to all Credit Extensions

 

78

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

 

78

5.02

Authorization; No Contravention

 

79

5.03

Governmental Authorization; Other Consents

 

79

5.04

Binding Effect

 

79

5.05

Financial Statements; No Material Adverse Effect

 

79

5.06

Litigation

 

80

5.07

No Default

 

80

5.08

Ownership of Property; Liens; Investments

 

80

5.09

Environmental Matters

 

81

5.10

Insurance

 

82

5.11

Taxes

 

82

5.12

ERISA Compliance

 

82

5.13

Subsidiaries; Equity Interests

 

83

5.14

Margin Regulations; Investment Company Act

 

83

5.15

Disclosure

 

84

5.16

Compliance with Laws

 

84

5.17

Intellectual Property; Licenses, Etc.

 

84

5.18

Solvency

 

84

5.19

Casualty, Etc.

 

84

5.20

Perfection, Etc.

 

85

5.21

Designated Senior Indebtedness

 

85

5.22

Loan Parties Consolidated Assets

 

85

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

 

85

6.02

Certificates; Other Information

 

86

6.03

Notices

 

89

6.04

Payment of Obligations

 

90

6.05

Preservation of Existence, Etc.

 

90

6.06

Maintenance of Properties

 

90

6.07

Maintenance of Insurance

 

90

6.08

Compliance with Laws

 

90

6.09

Books and Records

 

91

 

ii

--------------------------------------------------------------------------------


 

6.10

Inspection Rights

 

91

6.11

Use of Proceeds

 

91

6.12

Covenant to Guarantee Obligations and Give Security

 

91

6.13

Further Assurances

 

93

6.14

Material Contracts

 

93

6.15

[Conditions Subsequent to the Restatement Closing Date

 

94

6.16

Assignable Government Contract Claims

 

94

6.17

Preparation of Environmental Reports

 

94

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

 

95

7.02

Indebtedness

 

97

7.03

Investments

 

99

7.04

Fundamental Changes

 

101

7.05

Dispositions

 

101

7.06

Restricted Payments

 

103

7.07

Change in Nature of Business

 

104

7.08

Transactions with Affiliates

 

104

7.09

Burdensome Agreements

 

104

7.10

Financial Covenants

 

105

7.11

Loan Parties Consolidated Assets

 

105

7.12

Amendments of Organization Documents

 

105

7.13

Accounting Changes

 

105

7.14

Prepayments, Etc. of Indebtedness

 

105

7.15

Amendment, Etc. of Related Documents

 

105

7.16

Speculative Transactions

 

106

7.17

Material Contracts

 

106

7.18

No Other Designated Senior Indebtedness

 

106

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

 

106

8.02

Remedies upon Event of Default

 

108

8.03

Application of Funds

 

109

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

9.01

Appointment and Authority

 

110

9.02

Rights as a Lender

 

110

9.03

Exculpatory Provisions

 

111

9.04

Reliance by Administrative Agent

 

111

9.05

Delegation of Duties

 

112

9.06

Resignation of Administrative Agent

 

112

 

iii

--------------------------------------------------------------------------------


 

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

113

9.08

Administrative Agent May File Proofs of Claim

 

113

9.09

Collateral and Guaranty Matters

 

114

9.10

Other Agents; Arrangers and Managers

 

115

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc.

 

115

10.02

Notices and Other Communications; Facsimile Copies

 

117

10.03

No Waiver; Cumulative Remedies

 

119

10.04

Expenses; Indemnity; Damage Waiver

 

120

10.05

Payments Set Aside

 

122

10.06

Successors and Assigns

 

122

10.07

Confidentiality

 

128

10.08

Setoff

 

129

10.09

Interest Rate Limitation

 

130

10.10

Counterparts

 

130

10.11

Integration

 

130

10.12

Survival of Representations and Warranties

 

130

10.13

Severability

 

130

10.14

Tax Forms

 

131

10.15

No Advisory or Fiduciary Responsibility

 

134

10.16

Replacement of Lenders

 

134

10.17

Governing Law

 

135

10.18

Waiver of Right to Trial by Jury

 

135

10.19

Binding Effect

 

135

10.20

USA PATRIOT Act Notice

 

135

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1

Guarantors

1.01

Existing Letters of Credit

2.01

Commitments and Pro Rata Shares

5.03

Certain Authorizations

5.05

Material Debt and Liabilities

5.08(c)

Owned Real Property

5.09(c)

Treatment, Storage and Disposal Facilities

5.13

Subsidiaries and Other Equity Investments

7.01(b)

Existing Liens

7.02(e)

Existing Indebtedness

7.03(d)

Existing Investments

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Revolving Credit Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G

Security Agreement

H

[RESERVED]

I

Solvency Certificate

J-1

Opinion Matters — Counsel to Loan Parties

J-2

Opinion Matters — Local Counsel to Loan Parties

J-3

Opinion Matters — General Counsel to Borrower

K

Incremental Term Facility Supplement

L

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of October     , 2010, among Alliant Techsystems
Inc., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and, individually, a “Lender”), each
Swing Line Lender (as hereinafter defined) party hereto, each L/C Issuer (as
hereinafter defined) party hereto, BANK OF AMERICA, N.A., as Administrative
Agent (as hereinafter defined), THE ROYAL BANK OF SCOTLAND PLC, U.S. BANK
NATIONAL ASSOCIATION, WELLS FARGO BANK, NATIONAL ASSOCIATION and SUNTRUST BANK,
as Co- Syndication Agents, BANC OF AMERICA SECURITIES LLC (“BAS”), RBS
SECURITIES INC., U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO SECURITIES, LLC and
SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers, and BAS, as Sole
Bookrunning Manager.

 

PRELIMINARY STATEMENTS:

 

The Borrower has entered into the Amended and Restated Credit Agreement, dated
as of March 29, 2007 (the “Existing Credit Agreement”) with Bank of America,
N.A., as administrative agent, with the lenders named therein (the “Existing
Lenders”) and the other parties thereto.

 

In order to finance its ongoing working capital and general corporate purposes,
the Borrower has requested, and the Lenders have agreed, to further amend and
restate the Existing Credit Agreement in order to permit the Lenders to extend
credit subject to the conditions set forth herein in the form of (a) Term Loans
to the Borrower as provided herein and (b) Revolving Credit Loans to the
Borrower as provided herein and ending on the Maturity Date of which, at any
time, not more than (i) $300,000,000 in aggregate principal, notional or stated
amount may be in the form of L/C Credit Extensions provided by the L/C Issuers,
and (ii) $40,000,000 in aggregate principal amount may be in the form of Swing
Line Loans provided by the Swing Line Lenders.

 

By execution of this Agreement, each of the Lenders shall be deemed to have
assumed from each of the Existing Lenders, as of the Restatement Closing Date,
an undivided interest in all of the rights and obligations of the Existing
Lenders under the Existing Credit Agreement such that, after giving effect to
such sale and assignment as of the Restatement Closing Date, the Commitments of
and the amount of Borrowings owing to each of the Lenders will be set forth on
Schedule 2.01.

 

In consideration of the mutual covenants and agreements herein contained and
subject to the satisfaction of the conditions set forth in Section 4.01, the
parties hereto agree to amend and restate the Existing Credit Agreement, in its
entirety, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the Equity Interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

 

“Additional Revolving Credit Lender” means any Eligible Assignee who agrees to
provide Revolving Credit Commitments in accordance with the provisions of
Section 2.14 in connection with a request for a Revolving Credit Commitment
Increase.

 

“Additional Term Loan Lender” means any Eligible Assignee who agrees to provide
Term Commitments in respect of one of the Term Facilities in accordance with the
provisions of Section 2.15 in connection with a request for a Term Commitment
Increase.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents and any other “collateral agent” appointed pursuant
to Section 9.01(b) and for purposes of the Mortgages, any “supplemental
collateral agent”.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency” means each of Euro, Sterling, Yen and any other currency
that is readily available and freely transferable and convertible into Dollars
that is approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and the applicable L/C Issuer.

 

“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility, the applicable rate per annum set forth below in the
grid captioned “Revolving Credit Facility and Term A Facility — Applicable
Rate”, under the captions “Base Rate Percentage”, “Eurodollar Percentage” or
“Commitment Fee” cited therein, as the case may be, based upon the Senior
Secured Credit Rating and (b) in the case of any Incremental Term Loans, the
applicable rate per annum set forth in the applicable Incremental Term Facility
Supplement for Base Rate Loans and Eurodollar Rate Loans:

 

Revolving Credit Facility and Term A Facility — Applicable Rate

 

Pricing
Level

 

Senior Secured Credit
Ratings
(Moody’s/S&P/Fitch)

 

Commitment
Fee

 

Eurodollar
Percentage

 

Base Rate
Percentage

 

1

 

Baa2 / BBB / BBB or higher

 

0.30

%

2.00

%

1.00

%

2

 

Baa3 / BBB- / BBB-

 

0.35

%

2.25

%

1.25

%

3

 

Ba1 / BB+ / BB+

 

0.40

%

2.50

%

1.50

%

4

 

Ba2 / BB / BB

 

0.40

%

2.75

%

1.75

%

5

 

Ba3 / BB- / BB- or lower or no Senior Secured Credit Rating

 

0.50

%

3.00

%

2.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Credit Rating shall become effective as of the first Business Day
immediately following the date of such change in Senior Secured Credit Rating.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the appropriate L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the appropriate Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

 

“Approved Fund” has the meaning specified in Section 10.06(g).

 

“Arrangers” means, collectively, (a) BAS, in its capacity as joint lead arranger
and sole bookrunning manager and (b) each of RBS Securities Inc., U.S. Bank,
Wells Fargo Securities, LLC and SunTrust Robinson Humphrey, Inc. in its capacity
as joint lead arranger.

 

3

--------------------------------------------------------------------------------


 

“Assignable Government Contract Claims” means any Government Contract Claims
that may be assignable pursuant to the Assignment of Claims Act and Assignment
of Claims Regulations.

 

“Assigned Government Contract Claims” means any Assignable Government Contract
Claims, with respect to which the applicable Loan Party shall have duly complied
with the provisions of Section 4(c) of the Security Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent substantially in
the form of Exhibit E or any other form approved by the Administrative Agent and
consented to by the Borrower, which consent shall not be unreasonably withheld
or delayed.

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. § 3727 and 41 U.S.C. § 15, each as may be amended, modified
or superseded from time to time.

 

“Assignment of Claims Regulations” means 48 C.F.R. subpart 32.8, the
supplemental provisions with respect to any Governmental Party contained in the
Federal Acquisition Regulation and each other provision of the Federal
Acquisition Regulation that may be applicable to 48 C.F.R. subpart 32.8, each as
may be amended, modified or superseded from time to time.

 

“Assignment of Government Contract Claims” has the meaning specified in the
Security Agreement.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and all
out-of-pocket expenses and disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease and (c) in respect of
any Securitization Transaction of any Person, the outstanding principal amount
of such financing, after taking into account reserve accounts.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
March 31, 2010, and the

 

4

--------------------------------------------------------------------------------

 


 

related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower and its consolidated
Subsidiaries, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means, in the case of the Revolving Credit Facility, the
period from and including the Restatement Closing Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligations of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

 

“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing

 

5

--------------------------------------------------------------------------------


 

Line Lenders (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuers or the Swing Line Lenders
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuers or the
Swing Line Lenders (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Specified
Statutory Liens and, solely for purposes of Investments under Section 7.03(a),
any other Permitted Liens):

 

(a)                                  readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 readily marketable direct obligations issued
by any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after the date of acquisition thereof and having, at the time of the
acquisition thereof, a rating of at least P-1 from Moody’s or at least A-1 from
S&P;

 

(c)                                  time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank or trust company that
(i) (A) is a Lender, (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, or (C) any branch of a commercial bank
that is organized in a jurisdiction outside of the United States so long as such
branch is a licensed “bank” under the laws of the United States, any state
thereof or the District of Columbia and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (d) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
360 days from the date of acquisition thereof;

 

(d)                                 commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 360 days from the date of acquisition thereof; and

 

(e)                                  Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs or mutual funds registered under the Investment
Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P,

 

6

--------------------------------------------------------------------------------


 

and substantially all the assets of which are Investments of the character,
quality and maturity described in clauses (a), (b), (c) and (d) of this
definition;

 

(f)                                    repurchase obligations entered into with
any commercial bank or trust company meeting the criteria specified in clause
(c) above, covering the securities of the type described in clauses (a) and
(b) above; and

 

(g)                                 tax exempted instruments including, without
limitation, municipal bonds, auction rate preferred stock and variable rate
demand obligations with the highest short-term ratings by either Moody’s or S&P
or a long-term rating of Aaa by Moody’s or AAA by S&P maturing within 360 days
after the acquisition thereof.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing, credit or debit
card, electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to a Secured Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means, an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(b)                                 during any period of 12 consecutive calendar
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or

 

7

--------------------------------------------------------------------------------


 

other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  a “change of control” in the Senior
Subordinated Notes Indenture, “fundamental change” in the Convertible Notes
Indenture and any such term or any comparable term defined or used in, or
comparable event described under, any Material Debt Documents shall have
occurred in respect of the Borrower.

 

“Code” means the Internal Revenue Code of 1986 as amended from time to time.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the express terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Mortgage Modifications,
Security Agreement Supplements, IP Security Agreement Supplements, and any other
mortgages, security agreements, pledge agreements, collateral assignments or
other similar agreements delivered to the Administrative Agent or otherwise for
the benefit of the Lenders pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion (which shall not constitute a new
Borrowing) of Loans from one Type to the other, or (d) a continuation (which
shall not constitute a new Borrowing) of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Company Stock” means the capital stock of the Borrower other than any
Disqualified Equity Interests.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Charges for such period,
(ii) income tax expense for such period, (iii) depreciation and amortization for
such period, (iv) non-recurring, unusual or extraordinary

 

8

--------------------------------------------------------------------------------


 

expenses which do not represent a cash item in such period (provided that any
cash payments made in any subsequent period in respect of such noncash expenses
shall be treated as cash charges in such subsequent period), (v) write off of
deferred financing costs, (vi) non-cash charges related to stock-based employee
compensation, (vii) charges associated with the mark-to-market of non-qualifying
Swap Contracts and (viii) impairment charges or write-offs with respect to
goodwill and other intangible assets, and minus net income of all SPV
Subsidiaries that has not been distributed to the Borrower or any of its other
Subsidiaries and the Indebtedness of which has been excluded from Consolidated
Funded Indebtedness pursuant to clause (h) of the definition of “Consolidated
Funded Indebtedness”.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit, Financial Surety Bonds, bankers’ acceptances, bank guaranties
and similar instruments at such time, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness,
(f) all obligations in respect of Disqualified Equity Interests, (g) without
duplication, all Guarantees (other than Performance Guarantees) with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Borrower or any Subsidiary, and (h) all Indebtedness
of the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company or other legal entity in respect of which the equity
holders are not liable for the obligations of such entity as a matter of law) in
which the Borrower or a Subsidiary (other than a SPV Subsidiary, provided that
Indebtedness under this clause (h) of SPV Subsidiaries shall be excluded from
the calculation in this clause (h) only to the extent that the aggregate
principal amount of such Indebtedness does not exceed $100,000,000) is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary (subject to customary
exceptions).

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write-off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges to the extent
paid in cash during such period; provided that Consolidated EBITDA and
Consolidated Interest Charges for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition (together with any related transactions,
including,

 

9

--------------------------------------------------------------------------------


 

without limitation, the incurrence, assumption, refinancing or repayment of any
Indebtedness) as if such Disposition or Acquisition had occurred in the first
day of such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recent four fiscal quarter period ended as of the last
fiscal period for which financial statements were required to have been
delivered pursuant to Section 6.01; provided that Consolidated EBITDA and
Consolidated Funded Indebtedness for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition (together with any related transactions,
including, without limitation, the incurrence, assumption, refinancing or
repayment of any Indebtedness) as if such Disposition or Acquisition had
occurred in the first day of such period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary noncash gains and
(ii) extraordinary noncash losses).

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness, which
constitutes Senior Secured Debt, as of such date to (b) Consolidated EBITDA for
the four fiscal quarter period ended as of the last fiscal period for which
financial statements were required to have been delivered pursuant to
Section 6.01; provided that Consolidated EBITDA and Consolidated Funded
Indebtedness, which constitutes Senior Secured Debt for such four fiscal quarter
period or other applicable period shall be determined on a pro forma basis with
respect to any Subject Disposition or any Acquisition (together with any related
transactions, including, without limitation, the incurrence, assumption,
refinancing or repayment of any Indebtedness) as if such Disposition or
Acquisition had occurred in the first day of such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Convertible Notes” means (a) the 2.75% convertible senior subordinated notes
due February 15, 2024 in an aggregate original principal amount of $280,000,000,
(b) the 2.75% convertible senior subordinated notes due September 15, 2011 in an
aggregate principal amount of $300,000,000, and (c) the 3.00% convertible senior
subordinated notes due August 15, 2024 in an aggregate original principal amount
of $200,000,000.

 

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and all other agreements, instruments and other documents
pursuant to which the Convertible Notes have been issued or otherwise setting
forth the terms of the Convertible Notes, in each case as such agreement,
instrument or other document may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but to the extent
permitted under the terms of the Loan Documents.

 

10

--------------------------------------------------------------------------------


 

“Convertible Notes Indenture” means (i) the indenture dated as of February 19,
2004, among the Borrower, certain Subsidiaries of the Borrower party thereto, as
guarantors, and BNY Midwest Trust Company, as trustee, (ii) the indenture dated
as of August 13, 2004, among the Borrower, certain Subsidiaries of the Borrower
party thereto, as guarantors, and BNY Midwest Trust Company, as trustee; and
(iii) the indenture dated as of September 12, 2006, among the Borrower, certain
Subsidiaries of the Borrower party thereto, as guarantors, and The Bank of New
York Trust Company N.A., as trustee, as each such Indenture may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but to the extent permitted under the terms of the Loan
Documents.

 

“Co-Syndication Agent” means each of The Royal Bank of Scotland plc, U.S. Bank
National Association, Wells Fargo Bank, National Association and SunTrust Bank,
in its capacity as a co-syndication agent under any of the Loan Documents, or
any successor syndication agent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.0% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
applicable Letter of Credit Fee plus 2% per annum, in all cases to the fullest
extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Borrower, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, unless, in the case of a funding of
Loans, such failure is the result of a good faith determination by such Lender
that one or more conditions precedent to funding have not been met, (b) has
notified the Borrower, or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect

 

11

--------------------------------------------------------------------------------


 

to its funding obligations hereunder (unless, in the case of a funding of Loans,
such failure is the result of a good faith determination by such Lender that one
or more conditions precedent to funding have not been met) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (which request the Administrative Agent shall make if
reasonably requested by the Borrower) unless, in the case of a funding of Loans,
such failure is the result of a good faith determination by such Lender that one
or more conditions precedent to funding have not been met, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment
(unless, in each case, such Revolving Lender has confirmed it will comply with
its obligations hereunder and the Borrower, the Administrative Agent and each
L/C Issuer is reasonably satisfied that such Revolving Lender is able to
continue to perform its obligations hereunder); provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or the exercise of control over such Lender or any
direct or indirect parent thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is 91
days after (x) the latest scheduled Maturity Date of any Term Facility or (y) if
later, or if no Term Facility is in effect, the scheduled Maturity Date of the
Revolving Credit Facility; the amount of the obligation to purchase, redeem,
retire, defease or acquire any of the foregoing shall be with respect to
(a) preferred Equity Interests, the liquidation preference or value of all
shares, units or interests (including all accrued, accreted and paid-in-kind
amounts as of any date of determination) in respect of such Disqualified Equity
Interests, and (b) all other Equity Interests, the aggregate amount of all such
obligations in respect of such Disqualified Equity Interests as of any date of
determination.

 

“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.

 

“Dollar” and “$” mean lawful money of the United States.

 

12

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, for the avoidance of doubt, not
including Puerto Rico or any other territory of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.06(g).

 

“Environmental Action” means any claim, order, notice of violation, or notice of
potential liability, issued against the Borrower or any of its Subsidiaries, or
any proceeding or governmental investigation, instituted with respect to the
Borrower or any of its Subsidiaries, under or pursuant to any Environmental Law.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

13

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or a Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any ERISA Affiliate; or (i) the conditions for imposition
of a lien (within the meaning of Section 430(l) of the Code or Section 303(k) of
ERISA) are satisfied.

 

“Euro” or “€” means lawful money of the European Union.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:

 

(a)                                  for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time

 

14

--------------------------------------------------------------------------------

 


 

determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Joint Venture” means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with Section 7.03(g) and designated as an Excluded Joint Venture
by the Borrower and certified by the Borrower as being entered into in
compliance with Section 7.03(g).

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

“Existing Letters of Credit” means the letters of credit described on
Schedule 1.01 hereto.

 

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

 

“Existing Mortgages” means each Mortgage previously delivered under the Existing
Credit Agreement.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards (and
payments in lieu thereof).

 

“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

 

“FATCA” means Sections 1471 though 1474 of the Code, as in effect on the date
hereof.

 

“Federal Acquisition Regulation” means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the

 

15

--------------------------------------------------------------------------------


 

Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letters” means, collectively, (a) the letter agreement, dated September 3,
2010, among the Borrower, BAS and Bank of America, (b) the letter agreement
dated September 3, 2010 among the Borrower, RBS Securities Inc. and The Royal
Bank of Scotland plc, (c) the letter agreement, dated September 3, 2010, between
the Borrower and U.S. Bank and (d) the letter agreement dated September 3, 2010
among the Borrower, Wells Fargo Securities, LLC and Wells Fargo Bank, National
Association and (e) the letter agreement dated September 3, 2010 between the
Borrower and SunTrust Bank.

 

“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.

 

“Financial Surety Bond” means any surety bond that does not serve the same or
similar purpose as a Performance Letter of Credit.

 

“Fitch” means Fitch Ratings and any successor thereto.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

 

“Foreign Lender” has the meaning specified in Section 10.14(a)(i).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each L/C Issuer, such Defaulting Lender’s
Pro Rata Share of the outstanding L/C Obligations issued by such L/C Issuer,
other than L/C Obligations in respect of Letters of Credit and as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to each Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans made by such Swing Line Lender, other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” has the meaning specified in Section 10.06(g).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American

 

16

--------------------------------------------------------------------------------


 

Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board consistently applied.

 

“Government Contract” means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to “Government Contract” or to “Government
Contracts” shall refer to such contracts between any Loan Party and any
Governmental Party.

 

“Government Contract Claim” means any claims for or right to the payment of
moneys due or to become due under any Government Contract.

 

“Governmental Authority” means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Party” means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.

 

“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and

 

17

--------------------------------------------------------------------------------


 

(ii) the portion thereof expressly stated to be so guaranteed, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1 and each other Subsidiary (other than ATK Insurance Company, COI
Ceramics, Inc. and, to the extent permitted by Section 7.11, any Excluded Joint
Ventures) of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.

 

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Guarantors
in favor of the Administrative Agent on behalf of the Lenders, substantially in
the form of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Effective Date” has the meaning specified in Section 2.14(b).

 

“Incremental Effective Date” has the meaning specified in Section 2.15(c).

 

“Incremental Term Borrowing” means, in respect of any Incremental Term Facility,
a borrowing consisting of simultaneous Incremental Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Incremental Term Lenders in accordance with the
provisions of Section 2.01(b) and Section 2.15.

 

“Incremental Term Commitment” means, as to each Incremental Term Lender in
respect of an Incremental Term Facility, its obligation to make Incremental Term
Loans to the Borrower pursuant to the applicable Incremental Term Facility
Supplement and Section 2.01(b) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 to such Incremental Term Facility Supplement under the caption
“Incremental Term Commitment” in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.15 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.

 

“Incremental Term Facility” has the meaning set forth in Section 2.15(a).

 

18

--------------------------------------------------------------------------------


 

“Incremental Term Facility Closing Date” means in respect of an Incremental Term
Facility any date on which all of the conditions to funding of the Incremental
Term Loans under such Incremental Term Facility are satisfied and the applicable
Lenders advance Incremental Term Loans.

 

“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit K hereto, delivered pursuant to
Section 2.15(a).

 

“Incremental Term Loan” means an advance made by any Incremental Term Lender
under an Incremental Term Loan Facility.

 

“Incremental Term Loan Lender” means each Lender (including any Additional Term
Loan Lender) having an Incremental Term Loan.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  solely for purposes of any determination
under Section 8.01, the Swap Termination Value of any Swap Contract of such
Person;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  Indebtedness of the type described in
clauses (a) through (d) above and clauses (f) through (h) below (excluding
prepaid interest thereon) of others secured by a Lien on property owned by such
Person (including obligations arising under conditional sales or other title
retention agreements), whether or not such Indebtedness shall have been assumed
by such Person or is limited in recourse (the amount of such Indebtedness being
the lesser of (i) the principal amount of such Indebtedness and (ii) the book
value of any assets subject to such Lien);

 

(f)                                    all Attributable Indebtedness of such
Person;

 

(g)                                 all obligations of such Person in respect of
Disqualified Equity Interests; and

 

(h)                                 all Guarantees (other than Performance
Guarantees) of such Person in respect of any of the foregoing.

 

19

--------------------------------------------------------------------------------


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

 

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

Intellectual Property Security Agreement” has the meaning specified in
Section 15(F) of the Security Agreement together with each other intellectual
property security agreement and IP Security Agreement Supplement delivered
pursuant to Section 6.12, in each case as amended.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or nine or
twelve months if requested by the Borrower and available from the Appropriate
Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, including, without limitation, (a) the purchase or other acquisition of
Equity Interests or debt of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of

 

20

--------------------------------------------------------------------------------


 

debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, or
(c) the purchase or other acquisition, in one transaction or a series of
transactions, of assets of another Person that constitute a business unit or all
or a substantial part of the business of such Person or any other Acquisition. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but net of proceeds, payments and
other returns thereon.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IP Security Agreement Supplement” has the meaning specified in Section 15(g) of
the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuers and the Borrower (or any Subsidiary) or in favor of the
L/C Issuers and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit L hereto, pursuant to which an Eligible Assignee becomes a Revolving
Credit Lender pursuant to Section 2.14 or a Term Lender under a Term Loan
Facility pursuant to Section 2.15.

 

“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Borrower beneficially owns at least 20% of
the economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.

 

21

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means (a) Bank of America, U.S. Bank and Wells Fargo Bank, N.A.,
each in its capacity as issuer of Letters of Credit hereunder, any other Lender
approved by the Administrative Agent and the Borrower that agrees to perform the
duties of an L/C Issuer hereunder or any successor issuer of Letters of Credit
hereunder and (b) with respect to the Existing Letters of Credit, Bank of
America and U.S. Bank.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit (determined, in the case of Letters
of Credit denominated in an Alternative Currency, by reference to the Spot Rate
on such date of determination) plus the aggregate of all Unreimbursed Amounts,
including, without duplication, all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and any Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a documentary letter
of credit or a standby letter of credit.

 

22

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an aggregate amount equal to $300,000,000. 
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letters, (vi) each Issuer Document
and (vii) each Incremental Term Facility Supplement and (b) for purposes of the
Guaranty and the Collateral Documents (including, for the avoidance of doubt and
without limitation, the definition of “Secured Obligations” contained in
Section 2 of the Security Agreement), (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Issuer Document,
(vi) the Fee Letters, (vii) each Incremental Term Facility Supplement,
(viii) each Secured Hedge Agreement and (ix) each Secured Cash Management
Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of any Agent or any
Lender under any Loan Document, or of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

23

--------------------------------------------------------------------------------


 

“Material Contract” means, with respect to any Person, each contract (a) to
which such Person is a party involving aggregate consideration payable to or by
such Person in an amount at least equal to 10% of the consolidated revenues of
the Borrower in any year or (b) which is otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole.

 

“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $50,000,000,
including, without limitation, the Senior Subordinated Notes and the Convertible
Notes; provided, that, except for purposes of determining the Threshold Amount
(which shall include all Material Debt), Material Debt shall not include
Indebtedness of the type described under Section 7.02(g) or Guarantees in
respect of the foregoing.

 

“Material Debt Documents” means, collectively, (a) the Senior Subordinated Notes
Documents, (b) the Convertible Notes Documents, and (c) any agreements,
instruments and other documents in respect of any Material Debt, as such
agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (i) the fifth anniversary of the Restatement Closing Date (or in
the case of any Letter of Credit or request for L/C Credit Extension, the Letter
of Credit Expiration Date) and (ii) the date of termination in whole of the
Revolving Credit Commitments, pursuant to Section 2.06 or 8.02, (b) with respect
to the Term A Facility, the earlier of (i) the fifth anniversary date of the
Restatement Closing Date and (ii) the date of acceleration of the Term A
Facility pursuant to Section 8.02 and (c) with respect to any Incremental Term
Facility, the earlier of (i) the final maturity specified in the applicable
Incremental Facility Term Supplement and (ii) the date of acceleration of the
Incremental Term Facility pursuant to Section 8.02.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means each Existing Mortgage, as modified by the related Mortgage
Modification, and each other deed of trust, trust deed, deed to secure debt and
mortgage delivered pursuant to Section 6.12, in each case as amended.

 

“Mortgage Modification” means each amendment, amendment and restatement,
supplement or modification in respect of each Existing Mortgage reasonably
satisfactory to the Administrative Agent delivered pursuant to
Section 4.01(b)(iv) or Section 6.15.

 

“Mortgaged Properties” means the properties indicated on Schedule
5.08(c) hereto.

 

“Mortgage Policy” has the meaning specified in Section 4.01(b)(iv)(B).

 

24

--------------------------------------------------------------------------------

 


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, with respect to any Extraordinary Receipt received by
or paid to the account of the Borrower or any of its Subsidiaries, the excess,
if any, of (i) the sum of the cash and Cash Equivalents received in connection
therewith over (ii) the sum of (A) all payments required to repay any
Indebtedness that is secured by the asset that is the subject of such
Extraordinary Receipt (other than Indebtedness under the Loan Documents),
(B) the out-of-pocket fees, costs and other expenses incurred by the Borrower or
such Subsidiary in connection with such Extraordinary Receipt, and (C) income
and other taxes paid or reasonably estimated to be actually payable within two
years of the date of such Extraordinary Receipt as a result of any gain
recognized in connection therewith.

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Notice of Assignment of Government Contract Claims” has the meaning specified
in the Security Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including, for purposes of the Guaranty, the Collateral Documents, and
Section 8.03, any Secured Hedge Agreement or Secured Cash Management Agreement)
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

 

“Offering Memorandum” means the offering memorandum dated September 2010 used by
the Arranger in connection with the syndication of the Commitments.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation

 

25

--------------------------------------------------------------------------------


 

or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing in the aerospace, defense
or commercial ammunition industries.

 

“Performance Letter of Credit” means any standby letter of credit that:

 

(a) (x)(i) supports the performance of the obligations of another Person under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing in the aerospace, defense
or commercial ammunition industries or any warranty obligations arising out of
any of the foregoing contracts, and (ii) does not permit any payment or drawing
thereunder for failure of the account party to make a payment in respect of
indebtedness, monetary contractual obligation or other financial obligations of
any kind other than to support performance or return payment where a customer
has made advance payments in respect of the purchase of products, goods and
services or, (y) any letter of credit substantially comparable to the foregoing;

 

26

--------------------------------------------------------------------------------


 

(b) would be considered to be a “performance standby letter of credit” pursuant
to each Governmental Requirement or any other rule, regulation, examination
manual or other guidelines of any Governmental Authority or other regulatory
authority, central bank or comparable agency that (i) governs any reserve,
special deposit or similar requirement against letters of credit, (ii) regulates
the amount of capital required or expected to be maintained or funded against
letters of credit or any participation obligation thereunder, or
(iii) determines the classification, risk-weighing, reporting, or capital
treatment of or with respect to letters of credit or participation obligations
therein; and

 

(c) the issuer thereof, or any Person having a participation obligation therein,
is or would be permitted, in compliance with the matters described in
clause (b) of this definition, to convert its obligation thereunder to an
on-balance sheet credit equivalent amount at 50% or less of the maximum amount
thereof.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Liens” means any Liens permitted under Section 7.01 hereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment(s) of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time, subject to adjustment as provided in Section 2.17;
provided that if the commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Public Lender” has the meaning specified in Section 6.02.

 

27

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.

 

“Remedial Action” shall have the meaning ascribed to it in Section 101(24) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42.
U.S.C. § 9601 et. seq. or any other Environmental Law.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions of
outstanding Indebtedness made during such period.

 

“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Total
Outstandings under the Revolving Credit Facility.

 

“Required Term Lenders” means, in respect of a Term Facility, Term Lenders
holding more than 50% of the Aggregate Commitments under such Term Facility or,
if such Commitments have expired or terminated, more than 50% of the Total
Outstandings under such Term Facility.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed

 

28

--------------------------------------------------------------------------------


 

to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restatement Closing Date” has the meaning specified in Section 4.01.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment; provided,
however, that no such dividend, distribution, payment or return of capital shall
constitute a “Restricted Payment” to the extent made solely with the common
Equity Interests of the Borrower, (b) any payment (excluding (x) scheduled
payments of principal and interest, (y) any contingent interest payable under
its 2.75% or 3.00% Convertible Notes due in 2024 and (z) payments of accrued
interest in connection with a prepayment, redemption or purchase of Indebtedness
otherwise permitted by this Agreement, in each case not in violation of any
applicable subordination provisions, but including additional interest payable
upon any registration default under its Convertible Notes due 2011), prepayment,
redemption (whether at the option of the holder or otherwise), purchase,
defeasance, distribution involving cash, acquisition or other retirement for
value in respect of any subordinated Indebtedness or any convertible debt
securities or instruments, in each case, of the Borrower or any Subsidiary or
(c) any voluntary prepayment, redemption, purchase, defeasance, distribution
involving cash, acquisition or other retirement for value, in each prior to the
scheduled maturity thereof, in respect of any unsecured Senior Debt of the
Borrower or any Subsidiary issued under Section 7.02(d) or, to the extent that
the Indebtedness issued thereunder is evidenced by bonds, debentures or notes,
Section 7.02(i).

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (ii) each date of issuance of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the
applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed, initially, the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “Revolving

 

29

--------------------------------------------------------------------------------


 

Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased
pursuant to Section 2.14(b) hereof and as may be otherwise adjusted from time to
time in accordance with this Agreement.

 

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender (including any
Additional Revolving Credit Lender) that has a Revolving Credit Commitment at
such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Revolving
Credit Lender resulting from the Revolving Credit Loans made by such Revolving
Credit Lender.

 

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into between the Borrower and any Cash Management Bank and that the
Borrower and such Cash Management Bank agree, and notify the Administrative
Agent in writing, shall be treated as a Secured Cash Management Agreement under
the Loan Documents.

 

“Secured Hedge Agreement” means any interest rate, foreign exchange and
commodities Swap Contract permitted under Article VI or VII that is entered into
by and between the Borrower and any Hedge Bank including, without limitation,
each of the Swap Contracts listed under Schedule 7.02(e).

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.01(c), and
the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Collateral Documents.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any

 

30

--------------------------------------------------------------------------------


 

Subsidiary may sell, convey or otherwise transfer, or grant a security interest
in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment to a special purpose Subsidiary or
Affiliate of the Borrower.

 

“Security Agreement” has the meaning specified in Section 4.01(b)(iii).

 

“Security Agreement Supplement” has the meaning specified in Section 26(b) of
the Security Agreement.

 

“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.

 

“Senior Secured Credit Rating” means, as of any date of determination, the
ratings of the Borrower’s long-term senior secured debt as determined by
Moody’s, Fitch and S&P; provided that (i) if such ratings from Moody’s, Fitch
and S&P differ and (x) the rating from two such agencies are in the same Pricing
Level (as set forth in the definition of “Applicable Rate”), the Senior Secured
Credit Rating of those two agencies shall apply for purposes of determining the
Applicable Rate or (y) if the Senior Secured Credit Ratings of the three
agencies fall within three different Pricing Levels, the Applicable Rate shall
be determined with respect to the Senior Secured Credit Rating that is neither
the lowest nor highest of such Senior Secured Credit Ratings (it being
understood that Pricing Level I is the highest Pricing Level), (ii) if any of
S&P, Fitch or Moody’s shall change the basis on which ratings are established by
it, each reference to the Senior Secured Credit Rating announced by S&P, Fitch
or Moody’s shall refer to the then equivalent rating by S&P, or Fitch or
Moody’s, as the case may be, (iii) if only one of S&P or Moody’s has a Senior
Secured Credit Rating, the rating of such agency shall apply for purposes of
determining the Applicable Rate, (iv) if both S&P and Moody’s have Senior
Secured Credit Ratings and those are the only ratings in effect, then the
Applicable Rate shall be determined by reference to the higher of such ratings
and (v) if neither  S&P nor Moody’s shall have a Senior Secured Credit Rating,
the Applicable Rate shall be set in accordance with Pricing Level 5.

 

“Senior Secured Debt” means Senior Debt that is secured by Liens on any property
or assets of the Borrower or any of its Subsidiaries.

 

“Senior Subordinated Notes” means (a) the 6.75% senior subordinated notes of the
Borrower due April 1, 2016 in an aggregate original principal amount of
$400,000,000 and (b) the 6.875% senior subordinated notes of the Borrower due
September 15, 2020 in an aggregate original principal amount of $350,000,000.

 

“Senior Subordinated Notes Documents” means the Senior Subordinated Indenture,
the Senior Subordinated Notes and all other agreements, instruments and other
documents pursuant to which the Senior Subordinated Notes have been or will be
issued or otherwise setting forth the terms of the Senior Subordinated Notes, in
each case as such agreement, instrument or other document may be amended,
supplemented or otherwise modified prior to the Restatement Closing Date and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent permitted under the terms
of the Loan Documents.

 

31

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes Indenture” means the indenture dated as of March 15,
2006, between the Borrower, as issuer, and The Bank of New York Trust Company,
N.A., as trustee, providing for the issuance of the Senior Subordinated Notes,
as amended, supplemented or otherwise modified prior to the Restatement Closing
Date and as such indenture may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but to the extent
permitted under the terms of the Loan Documents.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability; provided, that if the context in which
“Solvent” or “Solvency” is used refers to a Person together with its
Subsidiaries, Person as used above shall be deemed to be a reference to such
Person together with its Subsidiaries.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Specified Default” means any Default under Section 8.01 (f) or (g) or any Event
of Default.

 

“Specified Statutory Liens” means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.

 

“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or an L/C Issuer as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or an L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that an L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

32

--------------------------------------------------------------------------------


 

“SPV Subsidiary” means a Subsidiary of the Borrower substantially all of whose
assets consist of its general partnership interest or equity interest in a joint
venture.

 

“Sterling” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subject Disposition” means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g) or (h).

 

“Subject Subsidiaries” means all Subsidiaries of the Borrower other than ATK
Insurance Company and COI Ceramics, Inc. and, in each case, their respective
Subsidiaries and, to the extent permitted under Section 7.11, any Excluded Joint
Ventures.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clause (a) and (b) above,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more

 

33

--------------------------------------------------------------------------------


 

mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

“Swing Line Lender” means each of Bank of America and U.S. Bank in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.

 

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for federal income tax purposes, or (b) any so-called synthetic, off-balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Term A Borrowing” means a borrowing pursuant to Section 2.01(c) consisting of
simultaneous Term A Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term A Lenders
pursuant to Section 2.01(c).

 

“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(c) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term A Lender’s name on Schedule
2.01 under the caption “Term A Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased pursuant to Section 2.15 or as may

 

34

--------------------------------------------------------------------------------

 


 

be otherwise adjusted from time to time in accordance with this Agreement.  The
aggregate Commitment of all Term A Lenders shall be $400,000,000 on the
Restatement Closing Date.

 

“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time, and
(b) thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at
such time.

 

“Term A Lender” means, at any time, any Lender (including any Additional Term
Loan Lender) that has a Term A Commitment or a Term A Loan at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(c).

 

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit C-1, evidencing the
aggregate indebtedness of the Borrower to such Term A Lender resulting from the
Term A Loans made or held by such Term A Lender.

 

“Term Borrowing” means either any Term A Borrowing or Incremental Term
Borrowing, as applicable.

 

“Term Commitment” means any Term A Commitment or Incremental Term Commitment, as
applicable.

 

“Term Commitment Increase” has the meaning specified in Section 2.15(a).

 

“Term Facilities” means, at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Lenders at such time.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

 

“Term Loan” means any Term A Loan or Incremental Term Loan, as applicable.

 

“Term Note” means any Term A Note or a promissory note of the Borrower payable
to the order of any Incremental Term Loan Lender, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Incremental Term Loan Lender resulting from the Incremental Term Loans made
by such Incremental Term Loan Lender.

 

“Threshold Amount” means $50,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party, (b) the
refinancing or replacement hereunder of certain outstanding Indebtedness under
the Existing Credit Agreement

 

35

--------------------------------------------------------------------------------


 

and (c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Bank” means U.S. Bank National Association and its successors.

 

“Yen” or “¥” mean lawful money of Japan.

 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The meanings of defined terms are, unless
the context otherwise requires, equally applicable to the singular and plural
forms of the defined terms.

 

(b)                                 (i)  The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Articles, Sections, Exhibits and Schedules of the Loan
Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to”, “ending on”, and “until” each mean “to but
excluding;” and the word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

36

--------------------------------------------------------------------------------


 

1.03                           Accounting Terms.

 

(a)                                  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement, including a
negative covenant “basket,” set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                           Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                           References to Agreements and Laws.  Unless
otherwise expressly provided herein, (a) references to Organization Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

1.06                           Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07                           Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Issuer Documents related thereto therefor, whether or not such maximum face
amount is in effect at such time (except for purposes of calculating
Consolidated Funded Indebtedness).

 

37

--------------------------------------------------------------------------------


 

1.08                           Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Articles II, IX and X) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount, except as
otherwise provided herein, to be determined at the rate of exchange quoted by
Bank of America in New York at the close of business on the Business Day
immediately preceding any date of determination thereof, to prime banks in New
York, New York for the spot purchase in the New York foreign exchange market of
such amount in U.S. dollars with such other currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                           The Loans.

 

(a)                                  The Revolving Credit Borrowings.  Subject
to the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount outstanding not to exceed at any time the amount
of such Lender’s Revolving Credit Commitment; provided, however, that, after
giving effect to any Revolving Credit Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment.  Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 The Incremental Term Borrowings.  Subject to
the terms and conditions set forth herein, each Incremental Term Loan Lender
under the relevant Incremental Term Facility severally agrees to make a single
loan consisting of an Incremental Term Loan pursuant to such Incremental Term
Facility in an amount equal to its Pro Rata Share of such Incremental Term
Facility to the Borrower on the applicable Incremental Term Loan Closing Date. 
The applicable Incremental Term Borrowing shall consist of Incremental Term
Loans made simultaneously by the applicable Incremental Term Lenders in
accordance with their respective Pro Rata Share of such Incremental Term
Facility.  If the Borrower requests a Term Commitment Increase in respect of an
Incremental Term Facility in accordance with the provisions of Section 2.15,
then subject to the terms and conditions set forth herein, each Incremental Term
Lender agreeing to provide an additional Incremental Term Loan in accordance
with the provisions of Section 2.15 shall make a single loan in an amount equal
to its committed amount in respect of such additional Incremental Term Loans to
the Borrower on the applicable Incremental Term Loan Closing Date.  Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed.  Incremental Term Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Term A Borrowings.  Subject to the terms
and conditions set forth herein, each Term A Lender severally agrees to make on
the Restatement Closing Date a single loan consisting of a Term A Loan pursuant
to the Term A Facility in an amount equal to its Pro Rata Share of the Term A
Facility on the Restatement Closing Date to the Borrower.  The Term A Borrowing
shall consist of Term A Loans made simultaneously by the Term A Lenders in
accordance with their respective Pro Rata Share of the applicable Term A
Facility.  If the Borrower requests a Term Commitment Increase in respect of the
Term A Facility in accordance with the provisions of Section 2.15, then subject
to the terms and conditions set forth herein, each Term A Lender agreeing to
provide an additional Term A Loan in accordance with the provisions of
Section 2.15, shall make a single loan in an amount equal to its committed
amount in respect of such additional Term A Loans to the Borrower on the
applicable Incremental Term Loan Closing Date.  Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02                           Borrowings, Conversions and Continuations of
Loans.

 

(a)                                  Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable written notice to the Administrative Agent
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of such Appropriate
Lenders.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all of the Appropriate
Lenders.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of

 

39

--------------------------------------------------------------------------------


 

Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Term Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Term Loan Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing first shall be applied to the payment in full of
any such outstanding L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term Borrowings,
all Revolving Credit Borrowings, all conversions of Term Loans or Revolving
Credit Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect.

 

40

--------------------------------------------------------------------------------


 

(f)                                    The failure of any Lender to make the
Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

2.03                           Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Restatement Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit for the
account of the Borrower or any Subsidiary, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit, and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any Subsidiary and any drawings thereunder; provided that on the
date of any L/C Credit Extension with respect to any Letter of Credit and after
giving effect thereto (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the Outstanding Amount of L/C Obligations denominated in
any Alternative Currency shall not exceed $100,000,000.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Restatement Closing
Date shall be subject to and governed by the terms and conditions hereof.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any

 

41

--------------------------------------------------------------------------------


 

Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Restatement Closing Date and which such L/C Issuer in good faith deems material
to it;

 

(B)                                the issuance of such Letter of Credit would
violate any Laws or one or more policies of such L/C Issuer (including policies
as to the form, substance and beneficiary of such Letter of Credit); or

 

(C)                                except as otherwise agreed by the
Administrative Agent and such L/C Issuer (such agreement not to be unreasonably
withheld or delayed), such Letter of Credit is in an initial face amount less
than $50,000, in the case of a Documentary Letter of Credit, or $50,000, in the
case of a standby Letter of Credit (including a performance Letter of Credit);

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars or an Alternative Currency;

 

(E)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

(F)                                 any Revolving Lender is at that time a
Defaulting Lender, unless the applicable L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer in its sole discretion (it being agreed that with respect to Letters
of Credit denominated in Dollars, Cash Collateral in an aggregate amount equal
to 105% of the amount of L/C Obligations associated with such Letters of Credit
shall be satisfactory) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

42

--------------------------------------------------------------------------------


 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require. 
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the applicable L/C Issuer will provide the Administrative Agent with a
copy thereof.  Unless the applicable L/C Issuer has received written notice from
any Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then,

 

43

--------------------------------------------------------------------------------


 

subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a
specified date (the “Non Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clauses (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or any Loan Party that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any

 

44

--------------------------------------------------------------------------------


 

such requirement for reimbursement in Dollars, the Borrower shall have notified
such L/C Issuer promptly following receipt of the notice of drawing that the
Borrower will reimburse the L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Borrower of the
amount of the drawing (converted into Dollars at the Spot Rate) promptly
following the determination thereof.  If the Borrower shall have received notice
of such drawing, (A) prior to 12:00 Noon on the date of any payment by the
applicable L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent by not later than 3:00 p.m. on the Honor Date, and (B) after 12:00 Noon on
the Honor Date, the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing by not
later than 3:00 p.m. on the Business Day after the Honor Date.  If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (calculated, in the case of any drawing under a
Letter of Credit denominated in any Alternative Currency at the Spot Rate) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Credit Lender (including
the Lender acting as the applicable L/C Issuer) shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent (in the case
of any Letter of Credit denominated in an Alternative Currency, in the
equivalent in Dollars calculated at the Spot Rate as notified by the applicable
L/C Issuer promptly following the determination thereof), whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and

 

45

--------------------------------------------------------------------------------


 

payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the applicable L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the applicable L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against such L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice ).  No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the applicable L/C Issuer for the amount of any payment made by
such L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by such L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing.  A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Credit Lender shall pay to
the Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by such L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such

 

47

--------------------------------------------------------------------------------


 

Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)                                 any exchange, release or nonperfection of
any Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower or any Subsidiary in respect of such Letter of Credit; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondents, participants or
assignees of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondents, participants or assignees of the L/C Issuers, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In

 

48

--------------------------------------------------------------------------------


 

furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                 Applicability of ISP98 and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share, a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit in an amount equal to (i) in the case of
any Financial Letter of Credit, (A) a rate per annum equal to the Eurodollar
Percentage for Revolving Credit Loans in effect from time to time for each day
during the applicable calculation period as set forth in the grid in the
definition of “Applicable Rate” times (B) the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit and determined, in the case of any Letter
of Credit denominated in an Alternative Currency, at the Spot Rate as of the
most recent Revaluation Date) or (ii) in the case of any Performance Letter of
Credit or Documentary Letter of Credit, (A) a rate per annum equal to 75% of the
Eurodollar Percentage for Revolving Credit Loans in effect from time to time for
each day during the applicable calculation period as set forth in the grid in
the definition of “Applicable Rate” times (B) the daily maximum amount available
to be drawn under such Letter of Credit and determined, in the case of any
Letter of Credit denominated in an Alternative Currency, at the Spot Rate as of
the most recent Revaluation Date (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to Section 2.16
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective Pro
Rata Shares allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to such L/C Issuer for its own
account.  Letter of Credit Fees shall be computed on a quarterly basis in
arrears and due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of a Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default under Section 8.01(a), Section 8.01(f) or Section 8.01(g) exists, all
Letter of Credit Fees shall accrue at the Default Rate.

 

49

--------------------------------------------------------------------------------


 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
the applicable L/C Issuer for its own account a fronting fee with respect to
each Letter of Credit issued by such L/C Issuer in the amount specified in the
Fee Letter to which the Borrower and such L/C Issuer (or its Affiliate) is a
party, payable on the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) determined, in the case of any Letter of Credit
denominated in an Alternative Currency, at the Spot Rate.  Such fronting fee
shall be due and payable (i) in the case of any Financial Letter of Credit or
Performance Letter of Credit, on the last Business Day of such March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) in the case of any Documentary Letter of Credit,
on the date of issuance of any such Letter of Credit.  In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, correspondent bank
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(j)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                  Monthly L/C Issuer Report.  On the fifth
Business Day of each month, each L/C Issuer shall deliver a report to the
Administrative Agent identifying (i) each Letter of Credit and the type and
currency of such Letter of Credit issued by it during the prior month, and
(ii) with respect to each Letter of Credit issued by it that remains
outstanding, (A) the face amount thereof as of the end of the prior month and
the maximum potential face amount thereof, (B) the amount thereof that was drawn
in the prior month, and (C) the amount thereof that remains undrawn as of the
last Business Day of the prior month.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04                           Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein and in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, each Swing Line Lender may, in its sole
discretion, make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Loans and L/C
Obligations of the applicable Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however,

 

50

--------------------------------------------------------------------------------


 

that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding
Amount of the Swing Line Loans shall not exceed the Swing Line Sublimit, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable written notice to the
applicable Swing Line Lender and the Administrative Agent appropriately
completed and signed by a Responsible Officer of the Borrower.  Each such notice
must be received by the applicable Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Promptly
after receipt by such Swing Line Lender of any Swing Line Loan Notice, such
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the applicable
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing such Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, such Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of such Swing Line Lender in immediately available
funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Each Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes each Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans made by
such Swing Line Lender then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit

 

51

--------------------------------------------------------------------------------


 

Commitments and the conditions set forth in Section 4.02.  The applicable Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the applicable Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to such Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by any Swing Line
Lender as set forth herein shall be deemed to be a request by such Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), such Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Swing Line
Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such Swing Line Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the applicable Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving

 

52

--------------------------------------------------------------------------------


 

Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
any Swing Line Lender receives any payment on account of such Swing Line Loan,
such Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment in the same funds as those received by such Swing Line Lender.

 

(ii)                                  If any payment received by any Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by such Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by such
Swing Line Lender in its discretion), each Revolving Credit Lender shall pay to
such Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
applicable Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
Each Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans made by it.  Until each Revolving Credit Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the applicable
Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the applicable Swing Line Lender.

 

2.05                           Prepayments.

 

(a)                                  Optional.  (i)  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (2) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (3) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent

 

53

--------------------------------------------------------------------------------


 

will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied (i) ratably to the Term A Facility and, if
applicable, any Incremental Term Facilities and (ii) to the principal repayment
installments thereof on a pro rata basis and each such prepayment shall be paid
to the Lenders in accordance with their respective Pro Rata Shares.  Subject to
Section 2.17, each prepayment of the outstanding Revolving Credit Loans shall be
applied to the Revolving Credit Loans of the Lenders in accordance with their
respective Pro Rata Shares.

 

(ii)                                  The Borrower may, upon notice to the
applicable Swing Line Lender (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans made by such
Swing Line Lender in whole or in part without premium or penalty; provided that
(1) such notice must be received by the applicable Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $500,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)                                 Mandatory.  (i)  Upon any Extraordinary
Receipt received by or paid to or for the account of the Borrower or any of its
Subject Subsidiaries in respect of its property or assets, after the first
$30,000,000 of Net Cash Proceeds relating to any Extraordinary Receipt and
thereafter any amount in excess of $5,000,000 for any one event or series of
related events, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom within three Business
Days after the date of receipt thereof by the Borrower or such Subsidiary
subject to the provisions of Section 2.05(b)(iv); provided that so long as no
Default shall have occurred and be continuing, (A) if the Borrower intends to
reinvest the Net Cash Proceeds thereof in capital assets used or useful in the
business which may (but are not required to) be a replacement, restoration or
repair of the assets or property in respect of which the Extraordinary Receipt
was received, it shall deliver written notice of such intention to the
Administrative Agent on or prior to the fifth Business Day immediately following
the date on which Borrower receives such Net Cash Proceeds, (B) if the Borrower
shall have delivered such notice, the Net Cash Proceeds thereof may be
reinvested so long as within 12 months after the receipt of such Net Cash
Proceeds such reinvestment shall have begun and so long as such reinvestment has
not been terminated, abandoned or unreasonably delayed, and is substantially
completed within 24 months after the date of receipt of such Net Cash Proceeds
(provided that if the relevant project is not substantially completed within 24
months after such date of receipt, the Borrower shall have up to an additional
12 months to complete such project so long as it certifies in a written notice
to the Administrative Agent delivered prior to the expiration of such 24-month
period that it reasonably expects completion to occur within such additional
12-month period and attaching a budget and schedule for the remaining portion of
the construction that evidences the same), and (C) within 10 days of the date
the Borrower consummates such restoration, repair or

 

54

--------------------------------------------------------------------------------


 

replacement or purchase, it shall deliver a certificate of a Responsible Officer
to the Administrative Agent certifying that all, or, subject to the immediately
succeeding proviso, part of, such Net Cash Proceeds have been reinvested in
accordance with the proviso of this Section 2.05(b)(i) and, as a result, no
mandatory prepayments are required under this Section 2.05(b)(i); provided
further that any Net Cash Proceeds not so reinvested at the end of such period
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05.

 

(ii)                                  Each prepayment of Loans pursuant to this
Section 2.05(b) shall be applied, first, ratably to the Term A Facility and, if
applicable, the Incremental Term Facilities and to the principal repayment
installments thereof on a pro rata basis and, thereafter, to the Revolving
Credit Facility in the manner set forth in clause (iii) of this Section 2.05(b).

 

(iii)                               Prepayments of the Revolving Credit Facility
made pursuant to clause (i) of this Section 2.05(b), first, shall be applied to
prepay L/C Borrowings outstanding at such time until all such L/C Borrowings are
paid in full, second, shall be applied to prepay Swing Line Loans outstanding at
such time until all such Swing Line Loans are paid in full, and, third, shall be
applied to prepay Revolving Credit Loans outstanding at such time until all such
Revolving Credit Loans are paid in full; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clause (i) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Loans and L/C Borrowings outstanding at such time, may be retained by the
Borrower for use in the ordinary course of its business.  Upon the drawing of
any Letter of Credit, which has been Cash Collateralized, such funds shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable.

 

(iv)                              Notwithstanding the provisions of
Section 2.05(b)(i), if any mandatory prepayments under Section 2.05(b)(i) would
result in the Borrower incurring any obligation (as determined in the reasonable
judgment of the Borrower) under Section 3.05 as a result of any such mandatory
prepayment of Eurodollar Loans prior to the last day of an Interest Period, so
long as no Default has occurred and is continuing, the Borrower may defer the
making of such mandatory prepayment until the earlier of (A) the last day of
such Interest Period and (B) the date thirty days after the date on which such
mandatory prepayment would otherwise have been required to be made.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

 

2.06                           Termination or Reduction of Commitments.

 

(a)                                  Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the unused portions of the Term Commitments,
the Letter of Credit Sublimit, or the unused Revolving Credit Commitments, or
from time to time permanently reduce the unused portions of the Term
Commitments, the Letter of Credit Sublimit, or the unused Revolving

 

55

--------------------------------------------------------------------------------


 

Credit Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the unused portions
of the Term Commitments, the Letter of Credit Sublimit, or the unused Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments.

 

(b)                                 Mandatory.  (i)  The aggregate Term
Commitments under any Term Facility shall be automatically and permanently
reduced to zero on the date of a Term Borrowing under such Term Facility (after
giving effect to such Term Borrowing).

 

(ii)                                  If after giving effect to any reduction or
termination of unused Revolving Credit Commitments under this Section 2.06, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Credit Commitments, such Sublimit shall be automatically
reduced by the amount of such excess.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of unused portions of the Term Commitment, the
Letter of Credit Sublimit, or the unused Revolving Credit Commitment under this
Section 2.06.  Each reduction of the unused portion of the Term Commitments
pursuant to Section 2.06(a) shall be applied ratably to the Term A Facility and,
if applicable, the Incremental Term Facilities and to the principal repayment
installments thereof on a pro rata basis.  Upon any reduction of unused
Commitments under a Facility, the Commitment of each Lender under such Facility
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Facility is reduced.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

(d)                                 Scheduled Reduction of Incremental Term
Commitments.  With respect to any Incremental Term Facility, any reduction in
the Incremental Term Commitments under such Incremental Term Facility shall be
set forth in the applicable Incremental Term Facility Supplement.

 

2.07                           Repayment of Loans.

 

(a)                                  Term A Loans.  The Borrower shall repay to
the Administrative Agent for the ratable account of the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):

 

56

--------------------------------------------------------------------------------


 

Date

 

Amount

 

December 31, 2010

 

$

5,000,000

 

March 31, 2011

 

$

5,000,000

 

June 30, 2011

 

$

5,000,000

 

September 30, 2011

 

$

5,000,000

 

December 30, 2011

 

$

5,000,000

 

March 29, 2012

 

$

5,000,000

 

June 30, 2012

 

$

5,000,000

 

September 30, 2012

 

$

5,000,000

 

December 30, 2012

 

$

10,000,000

 

March 29, 2013

 

$

10,000,000

 

June 30, 2013

 

$

10,000,000

 

September 30, 2013

 

$

10,000,000

 

December 30, 2013

 

$

10,000,000

 

March 29, 2014

 

$

10,000,000

 

June 30, 2014

 

$

10,000,000

 

September 30, 2014

 

$

10,000,000

 

December 30, 2014

 

$

10,000,000

 

March 29, 2015

 

$

10,000,000

 

June 30, 2015

 

$

10,000,000

 

September 30, 2015

 

$

10,000,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility under which
such Term A Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Term A Loans outstanding on such date.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Advances outstanding on such
date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date thirty days after
such Loan is made and (ii) the Maturity Date.

 

(d)                                 Incremental Term Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate principal amount of all Incremental Term Loans under any
applicable Incremental Term Facility outstanding on the dates in the respective
amounts on such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) as may be set forth in the applicable Incremental Term Facility
Supplement:  provided, however, that the final principal repayment installment
of the applicable Incremental Term Loans shall be repaid on the Maturity Date
for the applicable Incremental Term Facility under which such Incremental Loans
were made and in any event shall be in an amount equal to the aggregate
principal amount of all applicable Incremental Term Loans outstanding on such
date.

 

2.08                           Interest

 

(a)                                  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate;

 

57

--------------------------------------------------------------------------------


 

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a fluctuating rate per annum equal to the “prime rate” as
referred to in the definition of Base Rate.

 

(b)                                 (i)  During all times that an Event of
Default under Section 8.01(a), Section 8.01(f) or Section 8.01(g) shall have
occurred and be continuing, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                           Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate times the actual daily amount by which the aggregate Revolving Credit
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Credit
Loans and (B) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.17.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Restatement
Closing Date, and on the Maturity Date.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter to which the
Borrower and such Person are parties.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the
Administrative Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

58

--------------------------------------------------------------------------------


 

2.10                           Computation of Interest and Fees.  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11                           Evidence of Indebtedness.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.11(b), and by each
Lender in its account or accounts pursuant to Section 2.11(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

59

--------------------------------------------------------------------------------


 

2.12                           Payments Generally.

 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by

 

60

--------------------------------------------------------------------------------


 

the Administrative Agent in connection with the foregoing.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing.  If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights, which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. 
The failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

(g)                                 The Borrower hereby authorizes each Lender,
if and to the extent payment owed to such Lender is not made when due hereunder
or, in the case of a Lender, under the Note held by such Lender, to charge from
time to time against any or all of the Borrower’s accounts with such Lender any
amount so due.

 

(h)                                 Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Agents and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but

 

61

--------------------------------------------------------------------------------


 

shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (A) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

 

2.13                           Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.05(including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation; provided further that, so long as the Obligations under
the Loan Documents shall not have been accelerated, any excess payment received
by any Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

The provisions of this Section shall not be construed to apply to (x) the
application of Cash Collateral provided for in Section 2.16, or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).

 

62

--------------------------------------------------------------------------------


 

2.14                           Increase in Revolving Commitments

 

(a)                                  So long as no Default has occurred and is
continuing and no Default would result therefrom, upon notice to the
Administrative Agent (which shall promptly notify all of the Lenders), the
Borrower may from time to time request an increase in the Revolving Credit
Commitments (each request for an increase in Revolving Credit Commitments being
a “Revolving Credit Commitment Increase”; provided that (i) any such request for
an increase shall be in a minimum amount of $15,000,000, (ii) the Borrower may
make a maximum of four such requests and (iii) after giving effect to any such
increase, the aggregate amount of the Revolving Credit Commitments and the Term
Facilities shall not exceed $1,350,000,000 at any time.  At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).  Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase (which it may
determine in its sole discretion) its Revolving Credit Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  In the event that insufficient Revolving Credit
Commitments are received, the Borrower may request additional Revolving Credit
Commitments from new lenders that are Eligible Assignees and upon execution of a
Joinder Agreement, such Eligible Assignee shall become a Revolving Credit Lender
hereunder and the Borrower also may reduce the amount of such requested
increase, so long as such reduced amount is not less than the minimum amount. 
Schedule 2.01 shall be modified accordingly for all such new Revolving Credit
Commitments.

 

(b)                                 If the Commitments are increased in
accordance with this Section 2.14, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.  As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.

 

(c)                                  On each Increase Effective Date, (x) the
Borrower shall prepay Revolving Credit Loans outstanding on such Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05), including with the proceeds of new Revolving Credit Borrowings,
to the extent necessary to keep Revolving Credit Loans ratable with any revised
Pro

 

63

--------------------------------------------------------------------------------


 

Rata Shares arising from any nonratable increase in the Commitments under this
Section 2.14, and (y) if any L/C Advances are then outstanding pursuant to
Section 2.03(c)(iii) or any participations in Swing Line Loans pursuant to
Section 2.04(c)(ii) are outstanding, each Additional Revolving Credit Lender and
each existing Revolving Credit Lender increasing its Revolving Credit
Commitments shall make such L/C Advances or fund such participations in Swing
Line Loans, and the L/C Advances or participations in Swing Line Loans of
existing Revolving Credit Lenders not increasing their Revolving Credit
Commitments shall be repaid, in each case, to the extent necessary to keep such
L/C Advances and participations ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments pursuant to this Section 2.14.

 

(d)                                 This Section shall supersede any provisions
in Section 10.01 to the contrary.

 

2.15                           Increase in Term Loan Commitments.

 

(a)                                  So long as no Default has occurred and is
continuing and no Default would result therefrom, upon notice to the
Administrative Agent (which shall promptly notify all of the Lenders), the
Borrower may from time to time, request the addition of one or more new term
loan facilities (each an “Incremental Term Facility”) or one or more increases
in the Term Commitments under a Term Facility existing at the time of such
request (each such request for an Incremental Term Facility or an increase in
Term Commitments being a “Term Commitment Increase”); provided that (i) any such
request for Incremental Term Commitments shall be in a minimum amount of
$50,000,000, (ii) the Borrower may make a maximum of three such requests and
(iii) after giving effect to any such Term Commitment Increase, the aggregate
amount of the Revolving Credit Commitments and the Term Facilities shall not
exceed $1,350,000,000 at any time.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify:

 

(A)                              The time period within which each Lender is
requested to respond, which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders,

 

(B)                                If the request is for an Incremental Term
Facility, the requested Maturity Date for such Incremental Term Facility, which
shall not be prior to six months after the Maturity Date in respect of the Term
A Facility,

 

(C)                                If the request is for an Incremental Term
Facility, the requested amortization schedule for such Incremental Term Loans,
which shall not amortize more rapidly (determined on the basis of amortization
as a percentage of the initial principal amount) than quarterly installments of
Term A Loans, and

 

(D)                               If the request is for an Incremental Term
Facility, any scheduled reduction of Incremental Term Commitments for such
Incremental Term Facility.

 

64

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to participate (which it
may determine in its sole discretion) in such Incremental Term Facility and, if
so, by what amount.  Any Lender not responding within such time period shall be
deemed to have declined to participate.  The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.  In the event that insufficient Incremental Term Commitments are
received, the Borrower may request additional Incremental Term Commitments from
new lenders that are Eligible Assignees and also may reduce the amount of such
requested Incremental Term Commitments so long as such reduced amount is not
less than the minimum amount.  Any Eligible Assignee agreeing to a Commitment in
respect of an existing Term Facility shall, upon execution of a Joinder
Agreement, become a Term Lender hereunder.  Such Incremental Term Facility, and
the terms thereof, shall be set forth in an Incremental Term Facility Supplement
to this Agreement among the Borrower and the Lenders under the Incremental Term
Facility (upon execution of an Incremental Term Facility Supplement any Eligible
Assignee shall become a Term Lender hereunder).  Schedule 1 to such Incremental
Term Facility Supplement shall set forth the Incremental Term Commitments of
each Term Lender.

 

(c)                                  If Incremental Term Commitments are
effected in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Incremental Effective Date”)
and the final allocation of such Incremental Term Facility.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Incremental Effective Date.  As a condition precedent
to such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Incremental Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Incremental Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (y) no Default exists, and (ii) each
Guarantor shall reaffirm its obligations under the Guaranty.

 

(d)                                 This Section shall supersede any provisions
in Section 10.01 to the contrary.

 

2.16                           Cash Collateral.

 

(a)                                  Certain Credit Support Events.  Upon the
request of the Administrative Agent or any L/C Issuer (i) if such L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, immediately upon the request of
the Administrative Agent, any L/C Issuer or any Swing Line

 

65

--------------------------------------------------------------------------------


 

Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders
(including the Swing Line Lenders), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuers or Swing Line Lenders, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

66

--------------------------------------------------------------------------------


 

2.17                           Defaulting Lenders; Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
under this Agreement for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to an L/C Issuer or a Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by an L/C
Issuer or a Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, an L/C
Issuer or a Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

67

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Pro Rata Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender that
is a Revolving Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the
“Pro Rata Share” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lenders and the L/C Issuers agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares (without giving effect to Section 2.17(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                           Taxes.

 

(a)                                  Unless provided otherwise in
Section 10.14(a)(iii), any and all payments by the Borrower to or for the
account of the Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, (i) taxes
imposed on or measured by its overall net income or its overall gross income

 

68

--------------------------------------------------------------------------------


 

and franchise taxes imposed in lieu thereof, by the United States or by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office or its principal executive office, and (ii) any
branch profits tax imposed by the United States or any similar tax imposed by
any other jurisdiction in which such lending office or principal executive
office is located or is deemed to be doing business (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”).  If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, unless provided otherwise in Section 10.14(a)(iii), (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), the Administrative Agent or such Lender, as applicable
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other Governmental Authority in accordance with applicable Laws, and
(iv) within 30 days after the date of such payment, the Borrower shall furnish
to the Administrative Agent (which shall forward the same to the applicable
Lender) or such Lender (as the case may be) the original or a certified copy of
a receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or such other written evidence of payment thereof that is reasonably
satisfactory to the Administrative Agent.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other
excise, property, intangible or mortgage recording taxes or similar charges or
levies which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document (hereinafter referred to as “Other Taxes”). 
If the Borrower is required to pay material amounts of any Other Taxes with
respect to any Loan Document, then the applicable Lender shall take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including designation of a
different lending office, if any) to eliminate or substantially reduce the
amount of such taxes otherwise payable by the Borrower under this
Section 3.01(b).

 

(c)                                  Unless provided otherwise in
Section 10.14(a)(iii), the Borrower agrees to indemnify the Administrative Agent
and each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent or such Lender, and
(ii) any liability (including additions to tax, penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this
Section 3.01(c) shall be made within 30 days after the date such Lender or the
Administrative Agent makes a demand therefor.  A certificate setting forth the
amount of such payment delivered by a Lender or the Administrative Agent to the
Borrower shall be conclusive absent the manifest error of the Lender or the
Administrative Agent, as the case may be.

 

(d)                                 If any Lender or the Administrative Agent
receives a refund of Taxes or Other Taxes paid by the Borrower or for which the
Borrower has indemnified any Lender party or the Administrative Agent, as the
case may be, pursuant to this Section 3.01, then such Lender

 

69

--------------------------------------------------------------------------------


 

or the Administrative Agent, as applicable, shall pay the amount of such refund,
net of any expenses incurred by or any Taxes or Other Taxes imposed on such
Lender or the Administrative Agent, to the Borrower within 30 days of the
receipt of such amount; provided that the Borrower agrees, upon the request of
such Lender or the Administrative Agent, to promptly return the amount of such
refund (or a portion thereof) to such Lender or the Administrative Agent
(together with the amount of any applicable penalties, interest or other charges
in respect thereof) if such Lender or the Administrative Agent is required to
repay such refund (or a portion thereof) to the relevant Governmental
Authority.  Notwithstanding the foregoing, (i) the Borrower shall not be
entitled to review the tax records or financial information of any Lender or the
Administrative Agent and (ii) neither the Administrative Agent nor any Lender
shall have any obligation to pursue any refund of Taxes or Other Taxes paid by
the Borrower.

 

3.02                           Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03                           Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for

 

70

--------------------------------------------------------------------------------


 

any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                           Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Rate Loans

 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law that
becomes effective after the date hereof (and in the case of a Lender acquiring
its interest in any Loan or Commitment in an Assignment and Assumption, after
the date of such Assignment and Assumption) or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income of such Lender by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c) utilized in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.  A certification as to the
amount of such increased cost, including a calculation thereof in reasonable
detail, shall be submitted to the Borrower upon the making of any demand
pursuant to this Section.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, in each case, that becomes effective after the date
hereof (and in the case of a Lender acquiring its interest in any Loan or
Commitment in an Assignment and Assumption, after the date of such Assignment
and Assumption), or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from

 

71

--------------------------------------------------------------------------------


 

time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.  A certification as
to the amount of such additional amounts owed to such Lender under this
Section 3.04(b), including a calculation thereof in reasonable detail, shall be
submitted to the Borrower upon the making of any demand pursuant to this
Section.

 

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.

 

(d)                                 Notwithstanding the foregoing subsections
(a) and (b) of this Section 3.04, the Borrower shall only be obliged to
compensate any Lender for any amount arising or accruing during (i) any time
period commencing not more than (A) in the case of subsection (a), six months
and (B) in the case of subsection (b), three months, prior to the date on which
such Lender notifies the Administrative Agent and the Borrower that it proposes
to demand such compensation and identifies to the Administrative Agent and the
Borrower the statute, regulation or other basis upon which the claimed
compensation is or will be based and (ii) any time period during which, because
of the retroactive application of such statute, regulation or other basis, such
Lender did not know that such amount would arise or accrue.

 

3.05                           Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.16;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

 

72

--------------------------------------------------------------------------------


 

the deposits from which such funds were obtained.  The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                           Matters Applicable to all Requests for
Compensation.

 

(a)                                  A certificate of any Agent or any Lender
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

 

(b)                                 Upon any Lender’s making a claim for
compensation under Section 3.01 or 3.04, the Borrower may replace such Lender in
accordance with Section 10.16.

 

3.07                           Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                           Conditions of Restatement.  The amendment and
restatement of the Existing Credit Agreement pursuant hereto shall become
effective on and as of the date (the “Restatement Closing Date”), which shall
occur on or prior to October 31, 2010, on which each of the following conditions
precedent shall have been satisfied or duly waived:

 

(a)                                  Substantially contemporaneously with the
Restatement Closing Date and the making of the initial Loans hereunder, all
principal of, and interest on, Loans owed to the Existing Lenders and all
accrued fees and other amounts payable to the Existing Lenders shall have been
paid in full.

 

(b)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
delivery of originals to the Administrative Agent) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Restatement Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Closing Date) and
each in form and substance satisfactory to the Administrative Agent and each of
the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to each Agent, each
Lender and the Borrower;

 

73

--------------------------------------------------------------------------------


 

(ii)                                  a Note duly executed by the Borrower in
favor of each Lender requesting a Note;

 

(iii)                               an amended and restated security agreement,
in substantially the form of Exhibit G hereto (together with each other security
agreement and security agreement supplement delivered pursuant to Section 6.12,
in each case as amended, the “Security Agreement”), duly executed by each Loan
Party, together with, to the extent not already delivered to the Administrative
Agent:

 

(A)                              certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank  and
instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                                copies  of proper financing statements, to be
filed on or after the day of the initial Credit Extension under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

 

(C)                                evidence of the insurance required by the
terms of the Security Agreement,

 

(D)                               to the extent not previously delivered under
the Existing Credit Agreement, executed Assignments of Government Contract
Claims and Notices of Assignment of Government Contract Claims with respect to
each Assignable Government Contract Claim (remaining as of the Restatement
Closing Date) in excess of $50,000,000 in effect as of the Restatement Closing
Date, in accordance with Section 4(c) of the Security Agreement, and

 

(E)                                 evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Security Agreement has been taken (including, without limitation, receipt of
duly executed  UCC-3 termination statements);

 

(iv)                              to the extent requested by the Administrative
Agent and available as of the Restatement Closing Date, Mortgage Modifications
covering the Mortgaged Properties, duly executed by the appropriate Loan Party,
together with:

 

(A)                              to the extent requested by the Administrative
Agent in its sole discretion, evidence that counterparts of the Mortgage
Modifications have been duly executed, acknowledged and delivered and are in a
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may deem necessary or desirable in order to create a

 

74

--------------------------------------------------------------------------------


 

valid first (subject to Permitted Encumbrances) and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing and recording taxes, if any, and fees
have been paid or will be paid upon recordation or filing of the Mortgage
Modifications,

 

(B)           to the extent required by the Administrative Agent in its sole
discretion, fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) or endorsements
(including, but not limited to, “date-down” endorsements), updates or
confirmations thereof (in respect of Mortgage Policies previously delivered
under the Existing Credit Agreement) in form and substance, with endorsements
and in amount reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects and
encumbrances, excepting Permitted Encumbrances, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may deem reasonably
necessary or desirable,

 

(C)           to the extent required by the Administrative Agent and in any Loan
Party’s possession, American Land Title Association/American Congress on
Surveying and Mapping form surveys, for which all necessary fees (where
applicable) have been paid, and dated as of a date reasonably satisfactory to
the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects,

 

(D)          evidence of the insurance required by the terms of the Mortgages,
and

 

(E)           such other consents, agreements and confirmations of third parties
relating to the Mortgaged Properties or amendments, amendments and restatements,
supplements, modifications, updates or confirmations thereof (in respect of the
Existing Mortgages) as the Administrative Agent may deem reasonably necessary or
desirable and evidence that all other actions that the Administrative Agent may
deem reasonably necessary or desirable in order to create valid first (subject
to Permitted Encumbrances) and subsisting Liens on the property described in the
Mortgages have been taken;

 

75

--------------------------------------------------------------------------------


 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(vi)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (A) is duly organized or
formed, including, without limitation, certified true and correct copies of the
charter of each Loan Party, and each amendment thereto, as in effect on the
Restatement Closing Date, and (B) is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(vii)         a favorable opinion of Gibson, Dunn & Crutcher LLP, special
counsel to the Loan Parties, addressed to each Agent and each Lender, as to the
matters (including intellectual property matters) set forth in Exhibit J-1;

 

(viii)        to the extent requested by the Administrative Agent, favorable
opinions of local counsel for the Loan Parties (i) in jurisdictions in which the
Mortgaged Properties are located, including, among other things, opinions with
respect to the enforceability and continuing perfection of the Existing
Mortgages as modified by the Mortgage Modifications covering the Mortgaged
Properties and any related fixture filings, substantially in the form of
Exhibit J-2 hereto and otherwise in form and substance reasonably satisfactory
to the Administrative Agent, and (ii) if any Mortgage Modifications are
delivered after the Restatement Closing Date pursuant to Section 6.15 hereof, in
jurisdictions in which the Loan Parties party to such Mortgage Modifications are
organized or formed, with respect to the valid existence, corporate power and
authority of such Loan Parties in the execution and delivery of such Mortgage
Modifications, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(ix)           a favorable opinion of general counsel to the Borrower, as to the
matters set forth in Exhibit J-3;

 

(x)            a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(xi)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been

 

76

--------------------------------------------------------------------------------


 

satisfied, (B) that there has been no event or circumstance since March 31, 2010
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect and (C) the Senior Secured Credit
Rating;

 

(xii)          a certificate attesting to the Solvency of the Loan Parties, on a
consolidated basis, before and after giving effect to the Transaction, from the
Chief Financial Officer of the Borrower, in substantially the form of Exhibit I
hereto;

 

(xiii)         to the extent requested by the Administrative Agent and available
to the Borrower and its Subject Subsidiaries, any currently relevant
environmental assessment report, as to any Environmental Liabilities to which
any Loan Party or any of its Subsidiaries may be subject, and the Lenders shall
be satisfied that such Environmental Liabilities were adequately reflected in
the Borrower’s financial reserves shown on the financial statements included in
the Information Memorandum or that, to the extent not so reflected, the Borrower
has made adequate provision for such Environmental Liabilities (including as may
have been disclosed in any filing with the SEC prior to the date of the Offering
Memorandum);

 

(xiv)        evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

 

(xv)         such financial, business and other information regarding the
Borrower and its Subsidiaries and such other assurances, certificates,
documents, consents or opinions as any Agent or any Lender reasonably may
require.

 

(c)           The Borrower shall have paid, prior to the Restatement Closing
Date, (i) all fees and expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) required to be paid on the Restatement Closing Date
pursuant to the Fee Letters, and (ii) all other fees and expenses required to be
paid pursuant to Section 10.04(a) for which invoices shall have been presented
to the Borrower prior to the Restatement Closing Date.

 

(d)           There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect, or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the Transaction.

 

(e)           All governmental authorizations and all third party consents and
approvals necessary in connection with the Transaction shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect; and no Law shall be applicable in the
judgment of the Lenders, in each case that restrains, prevents or imposes
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

77

--------------------------------------------------------------------------------


 

4.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)           The Administrative Agent and, if applicable, an L/C Issuer or a
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied or will be satisfied on and as of the date of the applicable Credit
Extension and the Administrative Agent shall have received for the account of
such Lender or such L/C Issuer a certificate signed by a duly authorized officer
of the Borrower, dated the date of such Credit Extension, stating that such
statements are true.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agents and the Lenders that:

 

5.01         Existence, Qualification and Power; Compliance with Laws.  The
Borrower and each of its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws (such
compliance to include, without limitation, compliance with the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970, and with the Uniting and

 

78

--------------------------------------------------------------------------------


 

Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub.L.107-56 and all other laws and regulations
relating to money laundering and terrorist activities); except in each case
referred to in clause (b)(i), (c) or (d), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, and the consummation of the Transaction, are within such Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) violate any Law; or (d) result in the creation of any Lien other than a Lien
expressly permitted under Section 7.01.

 

5.03         Governmental Authorization; Other Consents.  As of the Restatement
Date and as of each date for which Schedule 5.03 has been supplemented in
accordance with Section 6.02(i), no approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with (i) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or Material Debt Document, or for the
consummation of the Transaction, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority (subject to Specified Statutory Liens) nature thereof) or
(iv) the exercise by any Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03 hereto, all of which have been duly
obtained, taken, given or made and are in full force and effect except as
otherwise stated in such Schedule 5.03.

 

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

5.05         Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Debt and other material liabilities,
direct or contingent,

 

79

--------------------------------------------------------------------------------


 

of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated financial statements of the Borrower
and its Subsidiaries as of July 4, 2010, and the related consolidated statements
of income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.  As of the Restatement Date
and as of each date for which such Schedule 5.05 has been supplemented in
accordance with Section 6.02(i), Schedule 5.05 sets forth all Material Debt and
other material liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness and, except for
Indebtedness under the Convertible Notes, since the date of such financial
statements through the Restatement Closing Date, there has been no material
change in such indebtedness or liabilities.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document, or the consummation of the
Transaction or any part thereof, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07         No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08         Ownership of Property; Liens; Investments.

 

(a)           The Borrower and each Subject Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business as it is
currently conducted, except for Permitted Liens and such other defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)           The property of the Borrower and its Subject Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

80

--------------------------------------------------------------------------------


 

(c)           As of the Restatement Date and as of each date for which such
Schedule 5.08(c) has been supplemented in accordance with Section 6.02(i), set
forth on Schedule 5.08(c) hereto is a complete and accurate list, as of the
Restatement Closing Date, of all owned real property with a book value in excess
of $10,000,000 owned by the Borrower and its Subject Subsidiaries, as of the
date hereof showing the street address, county or other relevant jurisdiction,
state, and record owner thereof.  The Borrower and each Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens other than Permitted Liens.

 

5.09         Environmental Matters.

 

(a)           Borrower and its Subsidiaries have been and are in compliance with
all Environmental Laws, including obtaining and complying with all required
Environmental Permits, other than non-compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

(b)           Neither the Borrower nor any of its Subsidiaries nor any property
currently or, to the knowledge of Borrower or any of its Subsidiaries,
previously owned, operated or leased by or for Borrower or any of its
Subsidiaries is subject to any pending or, to the knowledge of Borrower or any
of its Subsidiaries, threatened, claim, order, agreement, notice of violation,
notice of potential liability or is the subject of any pending or threatened
proceeding or governmental investigation under or pursuant to Environmental Laws
other than those that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(c)           Except as set forth on Schedule 5.09(c), as of the Restatement
Closing Date and as of each date for which such Schedule has been supplemented
in accordance with Section 6.02(i), neither the Borrower nor any of its
Subsidiaries is a treatment, storage or disposal facility requiring a permit
under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.

 

(d)           There are no facts, circumstances or conditions known to Borrower
or any of its subsidiaries arising out of or relating to the operations or
ownership of Borrower or any of its Subsidiaries or of the property owned,
operated or leased by Borrower or any of its Subsidiaries that are not
specifically included in the financial information furnished to the Lenders that
could be reasonably expected to result in any material Environmental
Liabilities, unless such liabilities are (i) covered by environmental liability
insurance, (ii) subject to an indemnity from a Governmental Party, or
(iii) subject to an indemnity satisfactory to the Borrower from a Person that is
not an Affiliate of the Borrower that the board of directors of the Borrower
have determined in good faith is appropriately credit worthy in relation to the
potential amount of such liabilities.

 

(e)           As the date hereof, no Environmental Lien has attached to any
property of Borrower or its Subsidiaries and, to the knowledge of Borrower or
its Subsidiaries, no facts, circumstance or conditions exist that could,
individually or in the aggregate, reasonably be expected to result in an
Environmental Lien that would have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

(f)            Neither Borrower nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, as of the Restatement Closing Date, any investigation or
assessment or Remedial Action relating to any actual or threatened release of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by Borrower or any of its Subsidiaries have been disposed of
in a manner that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

5.10         Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

5.11         Taxes.  The Borrower and its Subsidiaries have filed all federal
and all material state and other tax returns and reports required to be filed,
and have paid all federal and all material state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
not yet due or are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12         ERISA Compliance

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Laws.  Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination or opinion letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrower or any ERISA Affiliate after due and diligent
investigation, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the knowledge of the Borrower or any
ERISA Affiliate after due and diligent investigation, threatened claims, actions
or lawsuits, or action by any Governmental Authority, with respect to any Plan
that could be reasonably be expected to have a Material Adverse Effect.  There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no application for a waiver of the minimum funding standard has been
filed with respect to

 

82

--------------------------------------------------------------------------------


 

any Pension Plan; (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability under Title IV
of ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction described in Sections
4069 or 4212(c) of ERISA.

 

(d)           (i) With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangements”), any employer and employee contributions required by law or by
the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with normal accounting
practices; and (ii) except for Foreign Government Schemes or Arrangements, no
Loan Party or Subsidiary of any Loan Party maintains or contributes to any
employee benefit plan that is not subject to the Laws of the United States of
America.

 

5.13         Subsidiaries; Equity Interests.  As of the Restatement Date and as
of each date for which such Schedule 5.13 has been supplemented in accordance
with Section 6.02(i): (i) the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries (other than COI Ceramics, Inc.) have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents and liens permitted
under Section 7.01(c); (ii) the Borrower and its Subject Subsidiaries have no
Investments constituting Equity Interests in any Person other than (x) Subject
Subsidiaries and (y) those specifically disclosed in Part (b) of Schedule 5.13;
(iii) set forth on Part (c) of Schedule 5.13 is a complete and accurate list of
all Loan Parties, showing as of the Restatement Closing Date (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation; and (iv) the charter of each Loan Party and each amendment
thereto (in the form of the copies provided pursuant to Section 4.01(b)(vi)) is
valid and in full force and effect.

 

5.14         Margin Regulations; Investment Company Act

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment

 

83

--------------------------------------------------------------------------------


 

Company Act of 1940.  Neither the making of any Loan, nor the issuance of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the SEC thereunder.

 

5.15         Disclosure.  The Borrower has disclosed to the Agents and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time.

 

5.16         Compliance with Laws.  Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.17         Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to result in a Material Adverse Effect, the Borrower and
its Subsidiaries own, or have secured licenses for, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, and other
intellectual property rights used in the operation of their respective business
(collectively, “IP Rights”).  To the knowledge of each Loan Party and its
Subject Subsidiaries, the use of the IP Rights in connection with such
businesses does not materially infringe or misappropriate the rights of any
other Person.  To the knowledge of the Borrower and its Subject Subsidiaries, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Subject Subsidiaries materially infringes upon any rights held by
any other Person.  No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower and its Subsidiaries, threatened in
writing, that, in either case, would reasonably be expected to have a Material
Adverse Effect.

 

5.18         Solvency.  The Loan Parties are, on a consolidated basis, Solvent.

 

5.19         Casualty, Etc.  Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably likely to have a Material Adverse
Effect.

 

84

--------------------------------------------------------------------------------


 

5.20         Perfection, Etc.  To the extent required by this Agreement and the
Security Agreement, all filings and other actions necessary or desirable to
perfect and protect the security interest in the Collateral created under the
Collateral Documents have been duly made or taken or will be duly made or taken
immediately after the Restatement Closing Date, and are in full force and
effect, and the Collateral Documents create in favor of the Administrative Agent
for the benefit of the Secured Parties a valid and, together with such filings
and other actions, perfected first priority security interest in the Collateral
subject to Specified Statutory Liens, securing the payment of the Secured
Obligations, and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken or will be duly made or
taken immediately after the Restatement Closing Date.  The Loan Parties are the
legal and beneficial owners of the Collateral free and clear of any Lien, except
for the liens and security interests created or permitted under the Loan
Documents.

 

5.21         Designated Senior Indebtedness.  The Indebtedness under the Loan
Documents and all other Obligations constitute (i) “Senior Indebtedness” and
“Designated Senior Indebtedness” under the Senior Subordinated Notes Indenture
and the Convertible Notes Indenture, respectively, and (ii) senior indebtedness
as defined in terms analogous to the foregoing terms under any other Material
Debt Documents with respect to Material Debt that is subordinated in right of
payment to the Obligations.

 

5.22         Loan Parties Consolidated Assets.  The Borrower and the Guarantors
collectively own at least 75% of the consolidated total assets of the Borrower.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent and each
Lender (including through electronic and other customary internet-based means),
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
March 31, 2011), an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

85

--------------------------------------------------------------------------------


 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended October 3, 2010), an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating (which
certificate and the statements contained therein may be limited in form, scope
and substance to the extent required by accounting rules or guidelines in effect
from time to time and to the extent delivery of any such certificate is
permitted pursuant to such rules or guidelines) that in making the examination
necessary therefor no knowledge was obtained of any Default existed as of the
date of such statements or, if any such Default shall exist, stating the nature
and status of such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.10, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a certificate of the chief
financial officer of the Borrower describing in reasonable detail (including
amounts) all Acquisitions consummated in such period pursuant to
Section 7.03(f) and all Investments in Foreign Subsidiaries, Joint Ventures and
other minority interests during such period made pursuant to Section 7.03(g);

 

(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party

 

86

--------------------------------------------------------------------------------


 

by independent accountants in connection with the accounts or books of any Loan
Party or any Subsidiary, or any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(e)           promptly after the furnishing or receipt thereof, (i) copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any Material Debt
Document (relating to Material Debt incurred under Section 7.02(c) or (d)) and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02, and (ii) copies of all notices, requests, demands,
waivers, forbearances and other documents received by any Loan Party or any of
its Subsidiaries under or pursuant to any Material Debt Document with respect to
any event, development or circumstance that could be adverse in any material
respect (including the occurrence of any default) to (A) the Borrower, any
Material Subsidiaries or the Borrower and its Subsidiaries taken as a whole or
(B)  the rights, interests and remedies of the Secured Parties under any of the
Loan Documents; and, from time to time upon request by the Administrative Agent,
such information and reports regarding such Material Debt Document as the
Administrative Agent may reasonably request;

 

(f)            as soon as available and in any event within 30 days after the
end of each fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;

 

(g)           promptly and in any event within five Business Days after receipt
thereof by any Loan Party or any of its Subsidiaries, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any formal investigation or other
formal inquiry by such agency regarding financial or other operational results
of any Loan Party or any of its Subsidiaries;

 

(h)           promptly after receiving any written notice of any Environmental
Action against any Loan Party or any of its Subsidiaries or of any Loan Party or
any of its Subsidiaries obtaining knowledge of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to (i) have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on occupancy or use or to be

 

87

--------------------------------------------------------------------------------


 

subject to any restrictions on ownership or transferability under any
Environmental Law, copies of such notice;

 

(i)            as soon as available and in any event within 30 days after the
end of (A) each fiscal year, a report supplementing Schedules 5.08(c) and 5.13
hereto, including an identification of (1) all owned real property of the type
described in Section 5.08(c) disposed of for $10,000,000 or more by the Borrower
or any of its Subject Subsidiaries during such fiscal year (including the street
address, county or other relevant jurisdiction, state and sales prices thereof,
(2) all owned real property acquired for $10,000,000 or more of the type
described in Section 5.08(c) during such fiscal year (including the street
address, county or other relevant jurisdiction, state, record owner, and
purchase price thereof) and (3) a description of such other changes, if any, in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete and (B) each fiscal quarter, amendments to
each Schedule referred to in Section 10 of the Security Agreement to add any
additional information or change any information required to ensure the
representations and warranties contained therein are true and correct in all
material respects; and

 

(j)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and each Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or by customary
electronic or internet postings) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents).  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will, subject to Section 10.07, make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may

 

88

--------------------------------------------------------------------------------


 

have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”.

 

6.03         Notices.  Within three Business Days, notify the Administrative
Agent and each Lender:

 

(a)           upon any Responsible Officer obtaining actual knowledge of the
occurrence of any Default;

 

(b)           (i) of any Environmental Action or termination or cancellation of
a Government Contract by a Governmental Party or subcontract with respect to a
Government Contract that has resulted or could reasonably be expected to result
in a Material Adverse Effect, and (ii) upon any Responsible Officer obtaining
actual knowledge of any other matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

 

(c)           upon any Responsible Officer obtaining actual knowledge of the
occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subject Subsidiary;

 

(e)           of the receipt of any Extraordinary Receipt for which the Borrower
is required to make a mandatory repayment pursuant to Section 2.05(b)(i); and

 

(f)            of any announcement by Moody’s, Fitch or S&P of any change in the
Senior Secured Credit Rating.

 

Each notice pursuant to this Section, other than notices under clauses (d) and
(f) above, shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe

 

89

--------------------------------------------------------------------------------


 

with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary and except
where the failure to so pay or discharge could not in the aggregate be
reasonably be expected to have a Material Adverse Effect.

 

6.05         Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

6.06         Maintenance of Properties.  Subject to Section 7.05, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower (other than
insurance provided through ATK Insurance Company which shall be subject to
reasonable and prudent re-insurance in light of the capitalization of ATK
Insurance Company), insurance with respect to its properties and business,
subject to the provisions of Section 13 of the Security Agreement, against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any insurance provided through ATK Insurance Company which shall be subject
to reasonable and prudent re-insurance in light of the capitalization of ATK
Insurance Company compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing that
such insurer will endeavor to give not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance. 
The Borrower and ATK Insurance Company shall give not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance, including all re-insurance.

 

6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

6.09         Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10         Inspection Rights.  Permit representatives and independent
contractors of each Agent and each Lender at the Lender’s own expense to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom (subject to
applicable governmental confidentiality and secrecy laws and requirements), and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when a Specified Default exists any
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document, including, without limitation, (a) for refinancing or replacing Credit
Extensions made by the Existing Lenders, (b) for providing working capital to
the Borrower and its Subsidiaries, including to enable them to perform their
obligations under Government Contracts, (c) for financing capital expenditures
and Acquisitions and (d) for other lawful corporate purposes.

 

6.12         Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon (x) the request of the Administrative Agent following the
occurrence and during the continuance of a Specified Default or (y) the delivery
of the report (the “Report”) required to be delivered pursuant to
Section 6.02(i) indicating the formation or acquisition of any new direct or
indirect Domestic Subsidiaries by any Loan Party (and as may be required in
order to comply with Section 7.11) or the acquisition of any property by any
Loan Party, and such property, in the judgment of the Administrative Agent,
shall not already be subject to a perfected first priority security interest
subject to Specified Statutory Liens in favor of the Administrative Agent for
the benefit of the Secured Parties, unless expressly excluded from being
required to be the subject of such security interest by the terms of this
Agreement or the terms of the Collateral Documents, then the Borrower shall, in
each case at the Borrower’s expense:

 

(i)            in connection with the formation or acquisition of a Domestic
Subsidiary, within 10 Business Days after the delivery of the Report, cause each
such Domestic Subsidiary, and cause each direct and indirect parent of such
Domestic Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents,

 

91

--------------------------------------------------------------------------------


 

(ii)           within 5 Business Days after such request or after the delivery
of the Report, furnish to the Administrative Agent a description of the owned
real properties having a purchase price (or in the case of a Specified Default,
fair market value) of $10,000,000 or more and, in the case of a Specified
Default, other properties of the Loan Parties and their respective Subsidiaries
so acquired or upon which the Administrative Agent does not have a valid, first
priority, perfected Lien, unless expressly excluded from being required to be
the subject of such security interest by the terms of this Agreement or the
terms of the Collateral Documents, in each case in detail reasonably
satisfactory to the Administrative Agent,

 

(iii)          within 10 Business Days after such request or after the delivery
of the Report, duly execute and deliver, and cause each such Domestic Subsidiary
and each direct and indirect parent of such Domestic Subsidiary (if it has not
already done so) to duly execute and deliver, to the Administrative Agent
mortgages, deeds of trust, trust deeds, deeds to receive debt, pledges,
assignments, Security Agreement Supplements, IP Security Agreement Supplements
and other security agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Equity in and of such Domestic Subsidiary, and other instruments of the
type specified in Section 4.01(b)(iii)), securing payment of all the Obligations
of the applicable Loan Party, such Subsidiary or such parent, as the case may
be, under the Loan Documents and constituting Liens on all such properties,
except during the continuation of a Specified Default, only to the same extent
that is required in the Collateral Documents,

 

(iv)          within 10 Business Days after such request or after the delivery
of the Report, take, and cause such Domestic Subsidiary or such parent to take,
whatever action (including, without limitation, the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the mortgages,
deeds of trust, trust deeds, deeds to receive debt, pledges, assignments,
Security Agreement Supplements, IP Security Agreement Supplements and security
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms, except during the continuation of
a Specified Default, only to the same extent that is required in the Collateral
Documents,

 

(v)           within 10 Business Days after such request or after the delivery
of the Report, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, as to such guaranties,
guaranty supplements, mortgages, deeds of trust, trust deeds, deeds to receive
debt, pledges, assignments, Security Agreement Supplements, IP Security
Agreement Supplements and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, as to the matters contained in clause (iv) above, as to such
recordings, filings, notices,

 

92

--------------------------------------------------------------------------------


 

endorsements and other actions being sufficient to create valid perfected Liens
on such properties, and as to such other matters as the Administrative Agent may
reasonably request,

 

(vi)          as promptly as practicable after such request or after the
delivery of the Report, deliver, upon the request of the Administrative Agent in
its reasonable discretion, to the Administrative Agent with respect to each
parcel of real property acquired for $10,000,000 or more (except that no minimum
amount shall apply in the case of a Specified Default) owned by the entity that
is the subject of such request, formation or acquisition title policies, surveys
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent, and

 

(vii)         promptly execute and deliver any and all further instruments and
documents and take all such other actions as required by the Security Agreement
and at any time and from time to time as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, mortgages, deeds of trust, trust
deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements, IP Security Agreement Supplements and security agreements.

 

(b)           Any Subsidiary or Excluded Joint Venture that is not a Guarantor
that becomes a guarantor with respect to any Material Debt of any Loan Party
shall comply with Section 6.12(a) as if it were a newly formed Domestic
Subsidiary of a Loan Party.

 

6.13         Further Assurances.  Promptly upon request by any Agent, or any
Lender through the Administrative Agent, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.14         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract

 

93

--------------------------------------------------------------------------------


 

(including each Government Contract) in full force and effect, enforce each such
Material Contract in accordance with its terms, except, in any case, where the
failure to do so, either individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

 

6.15         Conditions Subsequent to the Restatement Closing Date.  (a) Within
60 days after the Restatement Closing Date (which time period may be extended by
an additional 60 days at the sole discretion of the Administrative Agent),
furnish to the Administrative Agent such items required under
Section 4.01(b)(iv) and Section 4.01(b)(viii) that were not delivered on or
prior to the Restatement Closing Date in accordance with such sections, in each
case in compliance with the provisions of, and together with the other
requirements set forth in, such sections, (b) within 60 days after the
Restatement Closing Date (which time period may be extended by an additional 60
days at the sole discretion of the Administrative Agent), at the sole discretion
of the Administrative Agent, furnish to the Administrative Agent a supplement to
the Intellectual Property Security Agreement and (c) comply with the
requirements of Section 15(h) of the Security Agreement, if applicable.

 

6.16         Assignable Government Contract Claims.  The Borrower and each other
Loan Party shall (a) within thirty days following the date thereof, notify the
Administrative Agent upon (i) entering into any individual Government Contract
with Assignable Government Contract Claims in excess of $50,000,000 (with
descriptions of the contract, Government Party and Loan Party), and (ii) the
termination or cancellation of any Government Contract with Government Contract
Claims (remaining as of such time) in excess of $50,000,000 and (b) comply with
each provision in the Security Agreement with respect to Government Contract
Claims, including, without limitation, execution and delivery of Assignments of
Government Contract Claims and Notices of Assignments of Government Contract
Claims.

 

6.17         Preparation of Environmental Reports.  At the request of the
Administrative Agent after the Administrative Agent shall have obtained
knowledge of any circumstances that has the reasonable likelihood of Borrower or
any of its Subsidiaries incurring any Environmental Liability that could
reasonably be expected to result in a Default or a Material Adverse Effect as a
result of any information provided under Section 6.02(h) or (j) or
Section 6.03(a) or (b) hereunder or through other publicly available information
filed with the SEC, the Borrower shall provide to the Lenders within sixty days
after such request, at the expense of the Borrower, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant access at the time of such request to the Administrative Agent, the
Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment

 

94

--------------------------------------------------------------------------------


 

subject to government approvals, if such approvals are required.  The Borrower
shall take all reasonable steps to obtain any such required government
approvals.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file under the Uniform Commercial Code of any jurisdiction a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign any accounts or other right to receive income,
other than the following:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed other than the addition of proceeds, products, accessions
and improvements to such property on customary terms, (ii) the amount of the
obligations secured thereby is not increased except, in respect of Indebtedness,
if permitted by Section 7.02(e), (iii) no additional Loan Party shall become a
direct or contingent obligor of the obligations secured thereby and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(e);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            pledges or deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), construction bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

95

--------------------------------------------------------------------------------


 

(g)           (i) easements, rights-of-way, zoning and similar restrictions and
other similar encumbrances or title defects which do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person, and (ii) Permitted
Encumbrances; provided further, that if a Loan Party or any Subsidiary is
permitted to create or suffer any of the Permitted Liens described in this
Section 7.01(g) that have been or will be recorded against the applicable
property after the date hereof, the Administrative Agent shall subordinate the
lien of the mortgage to such Permitted Lien, promptly after any such written
request by a Loan Party or Subsidiary, as applicable;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;

 

(i)            Liens securing Indebtedness permitted under Section 7.02(g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the principal amount of the
Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed or improved on the date such Indebtedness is incurred and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases;

 

(j)            Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower or on any Property acquired, in each
case, in connection with any Acquisition permitted under Section 7.03(f);
provided that such Liens were not created in contemplation of such Acquisition
and do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary and the obligations secured thereby are permitted under Section
7.02(g);

 

(k)           (i) Liens created by any Loan Party in favor of any other Loan
Party and (ii) Liens created by any Subsidiary that is not a Loan Party in favor
of the Borrower or any other Subsidiary;

 

(l)            (i) precautionary Uniform Commercial Code filings by lessors
under operating leases covering solely the property subject to such leases and
(ii) Uniform Commercial Code filings in respect of Liens permitted under this
Section 7.01;

 

(m)          Liens on equipment, inventory and goods, including supplies,
materials and work in process, created in the ordinary course of business in
favor of a Governmental Party by operation of Parts 32 and 45 of the Federal
Acquisition Regulation, all implementing contract provisions at Part 52, and any
corresponding provisions in any applicable agency Federal Acquisition Regulation
Supplement in connection with the performance by the Borrower and its
Subsidiaries under a Government Contract (and not arising out of a default under
such Government Contract);

 

96

--------------------------------------------------------------------------------


 

(n)           other Liens securing obligations outstanding in an aggregate
amount not to exceed $100,000,000;

 

(o)           Liens on any segregated and identifiable proceeds of any assets
subject to a Lien permitted by the foregoing clauses of this Section 7.01 to the
extent the documents governing such Liens expressly provide therefor or such
Liens arise as a matter of law;

 

(p)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights; and

 

(q)           Liens on assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness or other obligations of such Subsidiary
(or of another Foreign Subsidiary) that are permitted to be incurred under this
Agreement.

 

7.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness of the Borrower under the Senior Subordinated Notes
and the Convertible Notes and guarantees thereof by the Guarantors;

 

(c)           so long as no Default is continuing or would result therefrom,
Indebtedness of the Borrower that (i) is subordinated in right of payment to the
Obligations on terms and conditions that are (x) substantially similar to the
terms and conditions set forth in the Senior Subordinated Notes Indenture or (y)
reasonably satisfactory to the Administrative Agent, (ii) has a scheduled
maturity no earlier than six months after the latest scheduled maturity of any
Facility, (iii) has no scheduled amortization or mandatory prepayment or
redemption (including at the option of the holders thereof) except customary
provisions for offers to purchase upon a change of control or an asset sale,
(iv) has covenants and defaults (A) no more restrictive to the Borrower and its
Subsidiaries than those contained in the Senior Subordinated Indenture, taken as
a whole, (which, if reasonably requested by the Borrower, may be confirmed by
the Administrative Agent, it being understood that the Administrative Agent may,
but shall not be obligated to, seek the consent of the Required Lenders prior to
giving such confirmation), or (B) otherwise acceptable to the Required Lenders,
and (v) which may be guaranteed by the Guarantors on the same subordination
terms as in clause (i) above; provided, that if such Indebtedness is to be in
the form of subordinated Indebtedness convertible into common Equity Interests
of the Borrower, such convertible Indebtedness may have customary conversion and
voluntary or mandatory redemption provisions for convertible debt securities
which may be payable in (x) common Equity Interests of the Borrower at any time
or (y) in cash only if exercisable by the Borrower or the holders thereof after
a date six months after the latest scheduled maturity of any Facility (it being
agreed that conversion and redemption provisions substantially similar to the
conversion and redemption provisions of any Convertible Notes shall in any event
be permitted);

 

97

--------------------------------------------------------------------------------


 

(d)           so long as (i) no Default is continuing or would result therefrom,
and (ii) after giving pro forma effect to the incurrence thereof, the Borrower
would have been in compliance with the Consolidated Leverage Ratio covenant set
forth in Section 7.10(c) for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered, unsecured Indebtedness of the
Borrower (which may be guaranteed by the Guarantors) that (A) has a scheduled
maturity no earlier than six months after the latest scheduled maturity of any
Facility, (B) has no scheduled amortization or mandatory prepayment or
redemption (including at the option of the holders thereof) except customary
offers to purchase upon a change of control, and, to the extent then customary,
an asset sale, and (C) has covenants and defaults applicable to the Borrower and
its Subsidiaries customarily contained in senior note indentures (and in any
event, without limiting the foregoing, less restrictive than those contained in
this Agreement, it being understood that the Senior Subordinated Notes Indenture
is less restrictive than this Agreement); provided, that if such Indebtedness is
to be in the form of Indebtedness convertible into common Equity Interests of
the Borrower, such convertible Indebtedness may have customary voluntary or
mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at any time or (y) in
cash only if exercisable by the Borrower or the holders thereof after a date six
months after the latest scheduled maturity of any Facility (it being agreed that
conversion and redemption provisions substantially similar to the conversion and
redemption provisions of any Convertible Notes shall in any event be permitted);

 

(e)           Indebtedness outstanding on the date hereof and listed on Schedule
7.02(e) and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct and contingent
obligors thereof shall not be changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; provided still further that the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such extending, refunding or refinancing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being extended,
refunded or refinanced and the interest rate applicable to any such extending,
refunding or refinancing Indebtedness does not exceed the then applicable market
interest rate;

 

(f)            (i) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary,
and (ii) intercompany Indebtedness among the Borrower and its Subsidiaries, in
each of clauses (i) and (ii), so long as such Guarantee or intercompany
Indebtedness is an Investment permitted under Section 7.03;

 

(g)           Indebtedness in respect of Capitalized Leases, Synthetic Leases
and purchase money obligations for fixed or capital assets acquired, constructed
or improved

 

98

--------------------------------------------------------------------------------


 

within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate principal amount of all such Indebtedness at any one time outstanding
shall not exceed $100,000,000;

 

(h)           obligations in respect of surety bonds and similar instruments
(excluding letters of credit, bank guaranties and bankers’ acceptances) incurred
in the ordinary course of business; and

 

(i)            Indebtedness not otherwise permitted by this Section 7.02 in an
aggregate principal amount outstanding at any time not to exceed $100,000,000.

 

7.03         Investments.  Make or hold any Investments, except:

 

(a)           Investments held by the Borrower or a Subsidiary in the form of
Cash Equivalents; provided, that ATK Insurance Company may also hold any other
reasonable Investments in the ordinary course of its operations;

 

(b)           (i) Investments of the Borrower in any Guarantor, (ii) Investments
of any Guarantor in the Borrower or another Guarantor, and (iii) Investments by
Subsidiaries that are not Loan Parties in the Borrower or any other Subsidiary;

 

(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(d)           Investments existing on the date hereof and set forth on Schedule
7.03(d);

 

(e)           Investments by the Borrower in Swap Contracts in the ordinary
course of business not prohibited under Section 7.16; and

 

(f)            Investments consisting of Acquisitions; provided that, with
respect to each Acquisition made pursuant to this Section 7.03(f):

 

(A)          if such Acquisition is in respect of (i) a Person, such Person
shall become a wholly-owned Domestic Subsidiary and such Domestic Subsidiary
shall comply with the requirements of Section 6.12, and (ii) the assets of a
Person, a Loan Party shall acquire such assets and such Loan Party shall comply
with the requirements of Section 6.12;

 

(B)           the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be in, or
substantially related to, the aerospace, defense or commercial ammunition
industries;

 

(C)           such Acquisition shall not include or result in any Environmental
Liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries,

 

99

--------------------------------------------------------------------------------


 

taken as a whole unless such liabilities are (x) covered by environmental
liability insurance, (y) subject to an indemnity from a Governmental Party or
(z) subject to an indemnity satisfactory to the Borrower from the seller of such
Person, property or assets (or an Affiliate thereof) and the board of directors
of the Borrower have determined in good faith that the seller or such Affiliate
thereof is appropriately creditworthy in relation to the potential amount of
such Environmental Liabilities;

 

(D)          immediately before and immediately after giving pro forma effect to
any such Acquisition, (i) no Default shall have occurred and be continuing and
(ii) the noncash consideration for such Acquisition may consist solely of
Company Stock; provided that (1) the Borrower shall demonstrate in reasonable
detail that after giving pro forma effect to the Acquisition (including, without
limitation, the incurrence and assumption of any Indebtedness in connection
therewith), the Borrower would be in compliance by more than 0.25:1.00 with the
Consolidated Leverage Ratio covenant set forth in Section 7.10(b); and (2) for
the purposes of this Section 7.03, pro forma compliance with respect to Section
7.10 shall be computed for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered;

 

(E)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, at least two Business Days following the date on which
any such purchase or other acquisition is to be consummated a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.03(f) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(g)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed 10% of
the consolidated total assets of the Borrower (determined as of the end of the
prior fiscal year); provided that, with respect to each Investment made pursuant
to this Section 7.03(g):

 

(A)          such Investment shall not include and would not reasonably be
expected to result in any Environmental Liabilities material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole unless such liabilities are (x) covered by
environmental liability insurance, (y) subject to an indemnity from a
Governmental Party, or (z) subject to an indemnity satisfactory to the Borrower
from the seller of such Person, property or assets (or an Affiliate thereof) and
the board of directors of the Borrower have determined in good faith that the
seller or such Affiliate thereof is appropriately creditworthy in relation to
the potential amount of such Environmental Liabilities;

 

(B)           such Investment shall be in Persons, property and assets which are
part of, or in lines of business which are in, or substantially related to, the
aerospace, defense or commercial ammunition industries; provided, that the
aggregate amount of Investments under this Section 7.03(g) shall be permitted

 

100

--------------------------------------------------------------------------------


 

only if, after giving pro forma effect thereto, the Loan Parties would be in
compliance with Section 7.11;

 

(C)           any determination of the amount of such Investment shall include
all cash consideration and noncash consideration (including, without limitation,
the fair market value of all Equity Interests issued or transferred to the
sellers thereof, all write-downs of property and assets and reserves for
liabilities with respect thereto) paid by or on behalf of the Borrower and its
Subsidiaries in connection with such Investment;

 

(D)          immediately before and immediately after giving pro forma effect to
any such Investment, no Default shall have occurred and be continuing; provided
that pro forma compliance with respect to Section 7.10 shall be computed for the
fiscal quarter most recently ended for which a Compliance Certificate has been
delivered; and

 

(h)           Investments by the Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan, including
any Pension Plan or Multiemployer Plan.

 

7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of a Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Domestic Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;

 

(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;

 

(c)           any Subsidiary which is not a Loan Party may dispose of all or
substantially all its assets to (i) another Subsidiary which is not a Loan Party
or (ii) to a Loan Party for no consideration, or, in the case of this clause
(ii), pursuant to a Disposition which is in the nature of a liquidation; and

 

(d)           in connection with any Acquisition permitted under Section
7.03(f), any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that the Person surviving such merger shall be a wholly owned Domestic
Subsidiary of the Borrower that complies or is in compliance with Section 6.12.

 

7.05         Dispositions.  Make any Disposition, except:

 

(a)           Dispositions of (i) obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business or (ii) property
which the Borrower

 

101

--------------------------------------------------------------------------------


 

in good faith determines is surplus property and as a result is no longer useful
or economic in the conduct of the business of the Borrower and its Subsidiaries;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are, within 180
days after such Disposition, applied to the purchase price of such replacement
property;

 

(d)           Dispositions of property by (x) the Borrower to any Guarantor and
(y) any Subsidiary to the Borrower or to a wholly-owned Subsidiary; provided
that for Dispositions described in clause (y) above, if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;

 

(e)           (i) Dispositions permitted by Section 7.04 and (ii) the grant of
any Lien permitted by Section 7.01;

 

(f)            Dispositions of Cash Equivalents;

 

(g)           Non-exclusive licenses of IP Rights (i) in the ordinary course of
business, and (ii) in favor of a Governmental Party in respect of IP Rights
developed during the performance of a Government Contract with such Governmental
Party to the extent that such license was (A) required by the Federal
Acquisition Regulation or (B) contemplated by the Federal Acquisition Regulation
and included in such Government Contract if the Borrower reasonably determines
that such license was necessary or advisable in order to procure such Government
Contract;

 

(h)           concurrently with the acquisition of any fixed or capital assets,
the sale and leaseback thereof so long as such lease is an operating lease and
such acquisition, sale and leaseback transaction was entered into in order to
obtain favorable governmental pricing of such assets; and

 

(i)            Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate fair market value of all property Disposed of in reliance on this
clause (i) during the term of this Agreement shall not exceed 15% of the
consolidated total assets of the Borrower in any one fiscal year and 20% of the
consolidated total assets of the Borrower in the aggregate since the Restatement
Closing Date (in each case, determined as of the date of the most recently
delivered financial statements pursuant to Section 6.01) and (iii) the price for
such asset shall be paid to the Borrower or such Subsidiary for at least 80%
cash consideration;

 

provided, however, that any (x) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and Section
7.05(e)(ii)) shall be for fair market value, (y) any Disposition of Equity
Interests in a Subsidiary pursuant to Section 7.05(i) resulting in a Joint
Venture shall only be permitted to the extent that the fair market value of the

 

102

--------------------------------------------------------------------------------


 

remaining Equity Interests in such Joint Venture is an Investment permitted
under Section 7.03(g), and (z) any Disposition of assets to another Person
pursuant to Section 7.05(i) the consideration for which are Equity Interests or
other interests of another Person resulting in a Joint Venture, shall only be
permitted to the extent the fair market value of such assets would constitute an
Investment permitted under Section 7.03(g); provided, further, that no assets
shall be Disposed of under Section 7.05(i) in connection with an asset
securitization transaction.

 

7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);

 

(b)           each Subsidiary of the Borrower may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

 

(d)           the Borrower may make Restricted Payments so long as (1) the
Material Debt Documents then outstanding would permit such Restricted Payment,
(2) after giving pro forma effect to such Restricted Payments the Borrower shall
have a minimum of $100,000,000 of any combination of cash on hand and
availability under a revolving credit facility, and (3) if, after giving effect
thereto, either (A) the pro forma Consolidated Senior Secured Leverage Ratio
would be less than 2.00:1.00 or (B) the aggregate amount of such Restricted
Payments would be less than the sum of (x) $250,000,000 in aggregate since the
Restatement Closing Date plus (y) up to 100% of the Net Cash Proceeds from the
sale or issuance by the Borrower of any of its Equity Interest since the
Restatement Closing Date not used to make any Restricted Payments under Section
7.06(c) above plus (z) 50% of the Consolidated Net Income since the Restatement
Closing Date; and

 

(e)           so long as such Restricted Payment would be permitted under the
Material Debt Documents then outstanding, (i) the Borrower may refinance the
Convertible Notes or the Senior Subordinated Notes in whole or in part, using
subordinated Indebtedness having a maturity date longer than the debt being
refinanced and having subordination terms not materially less favorable to the
Lenders than the terms of the debt being refinanced and (ii) the Borrower may
refinance any Senior Debt incurred pursuant to Section 7.02(d) or (h), in whole
or in part, using other Indebtedness permitted by Section 7.02(d) or (h) having
a maturity date longer than the debt being refinanced.

 

103

--------------------------------------------------------------------------------


 

7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among any Loan Parties, (b) Restricted
Payments permitted to be made pursuant to Section 7.06, (c) issuances of
securities or other payments pursuant to, or the funding of, employment
arrangements, indemnification agreements, stock options and stock ownership
plans approved by the board of directors of the Borrower or such Subsidiary, (c)
the grant of stock options or similar rights  to employees and directors of the
Borrower pursuant to plans approved by the board of directors of the Borrower,
(d) loans or advances to employees in the ordinary course of business in
accordance with past practices of the Borrower and its Subsidiaries to the
extent permitted under Section 7.03, but in any event not to exceed $2,000,000
in the aggregate outstanding at any one time, and (e) the payment of reasonable
fees to directors of the Borrower and its Subsidiaries who are not employees of
the Borrower or its Subsidiaries.

 

7.09         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrower or any Guarantor, except for (A) any agreement in
effect on the date hereof or at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, or (B) any
other agreement or instrument entered into after the Restatement Closing Date,
provided that the encumbrances or restrictions in any such other agreement or
instrument are no more restrictive in any material respect than those contained
in this Agreement, the Senior Subordinated Notes Indenture or the Convertible
Notes Indenture, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower other than the Senior Subordinated Notes Indenture as in effect on the
date hereof, the Convertible Notes Indenture as in effect on the date hereof and
any Material Debt Document governing Indebtedness permitted under Section
7.02(c), (d) or (h) so long as the applicable provisions thereof are no more
restrictive in any material respect than the Senior Subordinated Notes Indenture
or this Agreement as in effect on the date hereof or (iii) of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person other than the Senior Subordinated Notes Indenture as in effect on
the date hereof, the Convertible Notes Indenture as in effect on the date
hereof, any Material Debt Document governing Indebtedness permitted under
Section 7.02(c), (d) or (h) so long as the applicable provisions thereof are no
more restrictive in any material respect than the Senior Subordinated Notes
Indenture as in effect on the date hereof, and any Material Debt Document
governing Indebtedness permitted under Section 7.02(d) or (h) so long as such
provisions are no more restrictive in any material respect than customary
provisions contained in senior note or senior discount note indentures as
determined in the reasonable discretion of the Administrative Agent;

 

104

--------------------------------------------------------------------------------


 

provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(g) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person other than customary provisions in the
indentures and the Material Debt Documents referred to in clause (a)(iii) above
so long such indentures and the Material Debt Documents do not require the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
any obligations of the Borrower or its Subsidiaries with respect to any of the
Loan Documents.

 

7.10         Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.00:1.00.

 

(b)           Consolidated Senior Secured Leverage Ratio.  Permit the
Consolidated Senior Secured Leverage Ratio on the last day of any fiscal quarter
to be greater than 2.50:1.00.

 

(c)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter to be greater than 4.00:1.00.

 

7.11         Loan Parties Consolidated Assets.  Notwithstanding anything to the
contrary, permit the Borrower and the Guarantors collectively at any time to own
less than 75% of the consolidated total assets of the Borrower determined as of
the date of the last financial statements delivered pursuant to Section 6.01,
including, without limitation, as the result of any Disposition or Investment.

 

7.12         Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner that adversely affects the rights of the
Agents or the Lenders under the Loan Documents on their ability to enforce the
same.

 

7.13         Accounting Changes.  Make any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) fiscal year.

 

7.14         Prepayments, Etc. of Indebtedness.  (a)  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness, except the refinancing of subordinated Indebtedness
with other Indebtedness to the extent permitted under Section 7.02(c), (d) or
(h) and except to the extent permitted under clause (d) or (e) of Section 7.06
or (b) voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner any Indebtedness incurred under
Section 7.02(d), except so long as no Default is continuing or would result
therefrom.

 

7.15         Amendment, Etc. of Related Documents.  Cancel or terminate any
Senior Subordinated Notes Document, the Convertible Notes Document or any
Material Debt Documents with respect to subordinated Material Debt or consent to
or amend, modify or change

 

105

--------------------------------------------------------------------------------


 

in any manner any term or condition thereof or give any consent, waiver or
approval thereunder, waive any default under or any breach of any term or
condition thereof, agree in any manner to any other amendment, modification or
change of any term or condition thereof or take any other action in connection
therewith that would impair the value of the interest or rights of any Loan
Party thereunder or that would impair the rights or interests of any Agent or
any Lender, other than any termination thereof in connection with the payment in
full of all Obligations thereunder.

 

7.16         Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving Swap Contracts, including
commodity options or futures contracts, which are speculative in nature and not
in the ordinary course of business.

 

7.17         Material Contracts.  Cancel or terminate, or, to the extent it has
the power to do so (including through compliance with and performance of all
terms and obligations of Material Contracts), permit the cancellation or
termination of, Material Contracts involving aggregate consideration payable to
the Borrower and its Subsidiaries in any fiscal year of more than 25% of the
consolidated revenues of the Borrower and its Subsidiaries for the prior fiscal
year.

 

7.18         No Other Designated Senior Indebtedness.  Designate any
Indebtedness, other than Indebtedness arising under the Loan Documents, as
“Designated Senior Indebtedness” or analogous provision under the Senior
Subordinated Notes Indenture, or the Convertible Notes Indenture or any
analogous term describing senior indebtedness under any Material Debt Document
in respect of subordinated Material Debt.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation, or (ii) pay within five Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of 6.03(a), 6.05, 6.11, or
Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after a Responsible Officer of such Loan Party
shall have become aware of such failure; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower

 

106

--------------------------------------------------------------------------------


 

or any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

 

(e)           Cross-Default.  Any Loan Party or any Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
period in respect of any Indebtedness (including Swap Contracts) or Guarantee of
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or otherwise
relating to such Indebtedness, or any other event occurs (including any
termination event or analogous provision in any Swap Contract), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts.  Any Loan Party or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and (A) enforcement proceedings are commenced by any creditor upon such judgment
or order or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

107

--------------------------------------------------------------------------------


 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $50,000,000; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Document.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof or as expressly permitted thereby) cease to create
a valid and perfected first priority lien (subject to Specified Statutory Liens
and, in the case of Mortgaged Properties only, Liens permitted under
Section 7.01(g)) on and security interest in the Collateral purported to be
covered thereby or any Loan Party shall so assert such invalidity or lack of
perfection or priority.

 

8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the other Agents and the Lenders all
rights and remedies available to it, the other Agents and the Lenders under the
Loan Documents or applicable Law;

 

108

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, the obligation
of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III, but excluding principal and interest under the Loans)
payable to the Agents in their capacities as such ratably among them in
proportion to the amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16;

 

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and

 

109

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

9.01         Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and each L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

110

--------------------------------------------------------------------------------


 

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)   shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument,

 

111

--------------------------------------------------------------------------------


 

document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower at all times
other than during the continuance of an Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder,

 

112

--------------------------------------------------------------------------------


 

such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all

 

113

--------------------------------------------------------------------------------


 

other amounts due the Lenders and the Administrative Agent under Sections
2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

9.09         Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)   to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet due and payable) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of or
to be Disposed of to a Person other than a Loan Party as part of or in
connection with any sale or other transfer permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders;

 

(b)   to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)   to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09.  In each case as specified in this Section 9.09, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its

 

114

--------------------------------------------------------------------------------


 

obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.09.  In each case as specified in this
Section 9.09, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment, security interest and Lien granted under the Collateral Documents,
and, if applicable, return any possessory collateral or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.09.

 

9.10         Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-syndication agent,” “co-documentation agent,” “sole bookrunning manager,” or
“joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE X
MISCELLANEOUS

 

10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(b), or, in the case
of the initial Credit Extension, Section 4.02, without the written consent of
each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date scheduled for any payment of principal or
interest under Sections 2.07 or 2.08, or any date fixed by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of

 

115

--------------------------------------------------------------------------------


 

“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(f)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or

 

(g)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.11 (in which case such release
may be made by the Administrative Agent acting alone);

 

and provided further that no amendment, waiver or consent shall (i) change the
order of application of any reduction in the Commitments or any prepayment of
Loans between the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b), 2.06(b) or 8.03, respectively, in any
manner that materially and adversely affects the Lenders under the Revolving
Credit Facility or a Term Facility unless in writing and signed by the Required
Revolving Credit Lenders and the applicable Required Term Lenders, as the case
may be, under the adversely affected Facility or (ii) require the permanent
reduction of the Revolving Credit Facility at any time when all or a portion of
the Term Facilities remains in effect unless in writing and signed by the
applicable Required Term Lenders; and provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuers in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuers under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lenders in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lenders under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
such Agent under this Agreement or any other Loan Document; and
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the respective Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any

 

116

--------------------------------------------------------------------------------


 

Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and the Borrower may replace any Defaulting
Lender with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) in accordance with Section 10.16.  In the event that any
amendment or waiver to this Agreement or any Loan Document or any consent to
departure therefrom has been requested and any Lender does not agree to such
amendment, waiver or consent, the Borrower may replace any such Lender not
agreeing to such amendment, waiver or consent in accordance with Section 10.16.

 

10.02       Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Section 10.02(b)) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, any L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including electronic-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

117

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or executed and delivered by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(e)           Reliance by Agents and Lenders.  The Agents and the Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic

 

118

--------------------------------------------------------------------------------


 

communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(f)            Updated Notice Information, Etc.  Each of the Borrower, the
Administrative Agent, each L/C Issuer and each Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lenders.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

10.03       No Waiver; Cumulative Remedies.  No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or any other Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or any Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the

 

119

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04       Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses. 
Borrower agrees (a) to pay or reimburse each Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, (b) to pay or reimburse each L/C Issuer for all reasonable
out-of-pocket expenses incurred by such L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (c) to pay or reimburse each Agent and each Lender
for all costs and expenses incurred in connection with the enforcement of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by any Agent and the cost of independent public
accountants and other outside experts retained by any Agent or any Lender.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, including, without
limitation, Attorney Costs and indemnities, such amount may be paid on behalf of
such Loan Party by any Agent or any Lender, in its sole discretion.

 

(b)           Indemnification by the Borrower.  Whether or not the Transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof), each Lender and
each Related Party of any of the foregoing Persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim,

 

120

--------------------------------------------------------------------------------


 

investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Restatement Closing Date).  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
agrees that no Subsidiary of the Borrower that is an account party under any
Letter of Credit shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct

 

121

--------------------------------------------------------------------------------


 

of such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuers and the Swing Line
Lenders, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement..

 

10.06       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

122

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment

 

123

--------------------------------------------------------------------------------


 

is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

 

(C)           the consent of the L/C Issuers (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(b)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(c)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

124

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.  In addition, at any
time that a request for a consent for a material or other substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.06(e), the Borrower

 

125

--------------------------------------------------------------------------------


 

agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.14 as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Certain Definitions.  As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment or in the case of an Eligible Assignee that shall become a
party hereto in accordance with Section 2.14(a), the L/C Issuers and the Swing
Line Lenders, and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any

 

126

--------------------------------------------------------------------------------


 

Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(c)(ii).  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(i)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).  In
addition, notwithstanding anything to the contrary

 

127

--------------------------------------------------------------------------------


 

contained herein, if at any time any other L/C Issuer or Swing Line Lender, in
its capacity as Lender, assigns all of its Commitments and Loans pursuant to
Section 10.06(b), such Lender may, (i) upon 30 days’ notice to the Borrower and
the other Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (subject to such Lender’s acceptance of such appointment) a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer or Swing Line Lender, as the case may
be.  If such Lender resigns as L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If such Lender resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit

 

10.07       Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.07 or (ii) becomes
available to any Agents or any Lender on a nonconfidential basis from a source
other than the Borrower; (i) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (j) to any rating agency
when required by it (it being understood that, prior to any

 

128

--------------------------------------------------------------------------------


 

such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Law.  For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to any Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

10.08       Setoff.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is authorized at
any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent, such Lender and their respective Affiliates may have.

 

129

--------------------------------------------------------------------------------


 

10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10       Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier, facsimile or pdf.

 

10.11       Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

10.12       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.13       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith

 

130

--------------------------------------------------------------------------------


 

negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swing Line Lenders, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.14       Tax Forms.  (a)  (i)  Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Borrower and to the Administrative Agent, at least
three Business Days prior to receipt of any payment subject to withholding under
the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to, or for the account
of, such Foreign Lender by the Borrower pursuant to the Loan Documents) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to, or
for the account of, such Foreign Lender by the Borrower pursuant to the Loan
Documents) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code, and in the case of a Foreign Lender claiming such an
exemption under Section 881(c) of the Code, a certificate that establishes in
writing to the Borrower and to the Administrative Agent that such Foreign Lender
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
and (iii) a controlled foreign corporation related to the Borrower with the
meaning of Section 864(d) of the Code.  Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Borrower and to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to, or for the account of, such Foreign Lender by the
Borrower pursuant to the Loan Documents, (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender.

 

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Borrower and the
Administrative Agent at least three Business Days prior to the

 

131

--------------------------------------------------------------------------------


 

date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
each case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender is required to transmit with such form pursuant to the Code and the
Treasury Regulations, and any other certificate or statement of exemption
required under the Code or the Treasury Regulations, to establish that such
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Lender.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. For purposes of this
Section 10.14(a)(iii), FATCA shall include any Treasury regulations or
interpretations thereof.

 

(iv)          The Borrower shall not be required to pay any additional amount
to, or for the account of, any Foreign Lender under Section 3.01 (A) with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8BEN or W-8IMY (or any successor form thereto) pursuant to this
Section 10.14(a), (B) if such Lender shall have failed to satisfy the foregoing
provisions of this Section 10.14(a) or (C) any U.S. federal withholding tax to
the extent imposed as a result of a failure to satisfy the applicable
requirements of FATCA after the date on which the requirements become effective;
provided that if such Lender shall have satisfied the requirement of this
Section 10.14(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.14(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 to the extent that, as a result of any
change in any applicable Law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof,
(A) such Lender is no longer properly entitled to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate, or (B) the rate at which such Lender or other
Person is subject to tax is increased.

 

132

--------------------------------------------------------------------------------


 

(v)           The Administrative Agent may withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 10.14(a).

 

(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code.

 

(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 10.14, and costs and
expenses (including Attorney Costs) of the Administrative Agent.  The obligation
of the Lenders under this Section 10.14 shall survive the termination of the
Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

 

133

--------------------------------------------------------------------------------


 

10.15       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
Arrangers are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative and the other Arrangers, on
the other hand, (b) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and each other Arranger
is and has been acting solely as a principal with respect to the Borrower or any
of its Affiliates and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, nor any other Arranger has any obligation
to such Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the other
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent, nor any other Lead
Arranger, has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent and the other Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.16       Replacement of Lenders.  Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Loans and Commitments (with the assignment fee to be paid by the Borrower in
such instance) pursuant to Section 10.06(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower.  Upon the making of any such
assignment, the Borrower shall (x) pay in full any amounts payable pursuant to
Section 3.05 and (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuers and the Swing Line Lenders as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding; provided, however, that (i) each such assignment made as a result
of a demand by the Borrower shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be an assignment or assignments pursuant
to Section 10.06(b) of all of the rights and obligations of the assigning Lender
under this Agreement, and (ii) no Lender shall be obligated to make any such
assignment pursuant to Section 10.06(b) as a result of a demand by the Borrower
unless and until such Lender shall have received one or more payments from
either the Borrower or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement.

 

134

--------------------------------------------------------------------------------


 

10.17                     Governing Law.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER, EACH AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.18                     Waiver of Right to Trial by Jury.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION..

 

10.19                     Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
shall have been notified by each Lender, the Swing Line Lenders and the L/C
Issuers that each such Lender, the Swing Line Lenders and the L/C Issuers has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

10.20                     USA PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT ACT
(Title III of Pub. L. 107-56 (signed into law October

 

135

--------------------------------------------------------------------------------


 

26, 2001)) (the “Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

136

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and a Swing Line Lender

 

 

 

 

By:

/s/ Kenneth Beck

 

Name:

Kenneth Beck

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender, an L/C Issuer and a Swing Line
Lender

 

 

 

 

By:

/s/ Gaylen J. Frazier

 

Name:

Gaylen J. Frazier

 

Title:

A.V.P.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Brian Buck

 

Name:

Brian Buck

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

By:

/s/ David Fournier

 

Name:

David Fournier

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

By:

/s/ John T. Smathers

 

Name:

John T. Smathers

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ David Wang

 

Name:

David Wang

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

 

 

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/ James E. Davis

 

Name:

James E. Davis

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

By:

/s/ Beverley Chen

 

Name:

Beverley Chen

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Lender

 

 

 

 

By:

/s/ Cliff Lin

 

Name:

Cliff Lin

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

GE CAPITAL FINANCIAL INC., as a Lender

 

 

 

 

By:

/s/ Alison P. Trapp

 

Name:

Alison P. Trapp

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

By:

/s/ James R. Persico

 

Name:

James R. Persico

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD.

 

NEW YORK AGENCY, as a Lender

 

 

 

 

By:

/s/ Henry Hsieh

 

Name:

Henry Hsieh

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Matthew H. Massie

 

Name:

Matthew H. Massie

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Frank J. Jancar

 

Name:

Frank J. Jancar

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

By:

/s/ Robert Gallagher

 

Name:

Robert Gallagher

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, successor to National City Bank, as a Lender

 

 

 

 

By:

/s/ Michael Leong

 

Name:

Michael Leong

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, as a Lender

 

 

 

 

By:

/s/ Maurice E. Fry

 

Name:

Maurice E. Fry

 

Title:

Senior Commercial Loan Officer, SVP

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Scott Umbs

 

Name:

Scott Umbs

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

RBC BANK (USA), as a Lender

 

 

 

 

By:

/s/ Richard Marshall

 

Name:

Richard Marshall

 

Title:

Market Executive — National Division

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

UNITED OVERSEAS BANK, NEW YORK AGENCY, as a Lender

 

 

 

 

By:

/s/ Koh Kok Jin

 

Name:

Koh Kok Jin

 

Title:

SVP & General Manager

 

 

 

 

 

 

 

By:

/s/ Mario Sheng

 

Name:

Mario Sheng

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

Schedule 1

 

GUARANTORS

 

Ammunition Accessories Inc.

ATK Commercial Ammunition Company Inc.

ATK Commercial Ammunition Holdings Company Inc.

ATK Launch Systems Inc.

ATK Space Systems Inc.

Eagle Industries Unlimited, Inc.

Eagle Mayaguez, LLC

Eagle New Bedford, Inc.

Federal Cartridge Company

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

EXISTING LETTERS OF CREDIT

 

LC Number

 

Issuing Bank

 

Ultimate Beneficiary

 

Amount

 

Applicant

 

Issue Date

 

Current Expiry Date

SLCMSP000333

 

US Bank

 

[Name 1]

 

$

99,564.00

 

Alliant Techsystems Inc.

 

23-Jan-07

 

30-Sep-11

SLCMSP000335

 

US Bank

 

[Name 2]

 

$

1,520,000.00

 

Alliant Techsystems Inc.

 

6-Dec-06

 

14-Nov-11

SLCMSP000374

 

US Bank

 

[Name 3]

 

$

263,925.00

 

Alliant Techsystems Inc.

 

23-Feb-07

 

30-Oct-11

SLCMSP000400

 

US Bank

 

[Name 4]

 

$

184,300.00

 

Alliant Techsystems Inc.

 

16-May-07

 

1-Nov-11

SLCMSP000401

 

US Bank

 

[Name 5]

 

$

1,290,100.00

 

Alliant Techsystems Inc.

 

16-May-07

 

15-Jun-11

SLCMSP000404

 

US Bank

 

[Name 6]

 

$

17,900.00

 

Alliant Techsystems Inc.

 

17-May-07

 

30-Jun-11

SLCMSP000405

 

US Bank

 

[Name 7]

 

$

375,900.00

 

Alliant Techsystems Inc.

 

21-May-07

 

15-Jun-11

SLCMSP000408

 

US Bank

 

[Name 8]

 

$

53,700.00

 

Alliant Techsystems Inc.

 

22-May-07

 

1-Jun-11

SLCMSP000425

 

US Bank

 

[Name 9]

 

$

4,860,500.00

 

Alliant Techsystems Inc.

 

18-Jul-07

 

18-Jul-11

SLCMSP000426

 

US Bank

 

[Name 10]

 

$

4,860,500.00

 

Alliant Techsystems Inc.

 

18-Jul-07

 

18-Jul-11

SLCMSP000458

 

US Bank

 

[Name 11]

 

$

357,500.00

 

Alliant Techsystems Inc.

 

21-Feb-08

 

30-Apr-11

SLCMSP000524

 

US Bank

 

[Name 12]

 

$

350,000.00

 

Alliant Techsystems Inc.

 

23-May-08

 

15-Jan-11

SLCMSP000537

 

US Bank

 

[Name 13]

 

$

1,109,680.00

 

Alliant Techsystems Inc.

 

11-Aug-08

 

31-Dec-10

SLCMSP000538

 

US Bank

 

[Name 14]

 

$

277,420.00

 

Alliant Techsystems Inc.

 

11-Aug-08

 

30-Apr-11

SLCMSP000543

 

US Bank

 

[Name 15]

 

$

171,000.00

 

Alliant Techsystems Inc.

 

20-Aug-08

 

30-Jan-11

SLCMSP000544

 

US Bank

 

[Name 16]

 

$

684,000.00

 

Alliant Techsystems Inc.

 

20-Aug-08

 

30-Jan-11

SLCMSP000548

 

US Bank

 

[Name 17]

 

$

568,497.86

 

Alliant Techsystems Inc.

 

20-Aug-08

 

30-Oct-10

 

--------------------------------------------------------------------------------


 

SLCMSP000604

 

US Bank

 

[Name 18]

 

$

3,200,010.00

 

Alliant Techsystems Inc.

 

14-Jan-09

 

31-Mar-11

SLCMSP000607

 

US Bank

 

[Name 19]

 

$

610,937.04

 

Alliant Techsystems Inc.

 

14-Jan-10

 

16-Oct-11

SLCMSP000608

 

US Bank

 

[Name 20]

 

$

730,479.47

 

Alliant Techsystems Inc.

 

26-Jan-09

 

30-Dec-10

SLCMSP000609

 

US Bank

 

[Name 21]

 

$

473,036.55

 

Alliant Techsystems Inc.

 

14-Jan-10

 

28-Feb-11

SLCMSP000610

 

US Bank

 

[Name 22]

 

$

276,095.67

 

Alliant Techsystems Inc.

 

26-Jan-09

 

30-Dec-10

SLCMSP000618

 

US Bank

 

[Name 23]

 

$

30,600.00

 

Alliant Techsystems Inc.

 

11-Feb-09

 

1-Oct-11

SLCMSP000619

 

US Bank

 

[Name 24]

 

$

214,200.00

 

Alliant Techsystems Inc.

 

11-Feb-09

 

1-Oct-11

SLCMSP000622

 

US Bank

 

[Name 25]

 

$

39,875,000.00

 

Alliant Techsystems Inc.

 

23-Feb-09

 

27-Feb-11

SLCMSP000623

 

US Bank

 

[Name 26]

 

$

15,950,000.00

 

Alliant Techsystems Inc.

 

23-Feb-09

 

27-Feb-11

ILCMSPX00641

 

US Bank

 

[Name 27]

 

$

151,010.48

 

Alliant Techsystems Inc.

 

22-Apr-10

 

31-Oct-10

SLCMSP000646

 

US Bank

 

[Name 28]

 

$

8,184,734.77

 

Alliant Techsystems Inc.

 

17-Apr-09

 

24-Jan-12

SLCMSP000693

 

US Bank

 

[Name 29]

 

$

155,400.00

 

Alliant Techsystems Inc.

 

22-Jun-09

 

30-Nov-10

SLCMSP000694

 

US Bank

 

[Name 30]

 

$

155,400.00

 

Alliant Techsystems Inc.

 

22-Jun-09

 

30-Nov-10

SLCMSP000726

 

US Bank

 

[Name 31]

 

$

594,796.55

 

Alliant Techsystems Inc.

 

4-Sep-09

 

30-Nov-10

SLCMSP000732

 

US Bank

 

[Name 32]

 

$

357,960.50

 

Alliant Techsystems Inc.

 

23-Feb-10

 

30-Jun-11

SLCMSP000789

 

US Bank

 

[Name 33]

 

$

183,752.35

 

Alliant Techsystems Inc.

 

23-Feb-10

 

31-Mar-11

SLCMSP000792

 

US Bank

 

[Name 34]

 

$

1,431,842.00

 

Alliant Techsystems Inc.

 

18-Feb-10

 

31-May-11

SLCMSP000794

 

US Bank

 

[Name 35]

 

$

923,650.00

 

Alliant Techsystems Inc.

 

1-Feb-10

 

12-Jul-11

SLCMSP000795

 

US Bank

 

[Name 36]

 

$

1,718,363.00

 

Alliant Techsystems Inc.

 

2-Feb-10

 

19-Feb-11

 

--------------------------------------------------------------------------------


 

SLCMSP000796

 

US Bank

 

[Name 37]

 

$

2,577,544.65

 

Alliant Techsystems Inc.

 

18-Feb-10

 

19-Feb-11

SLCMSP000798

 

US Bank

 

[Name 38]

 

$

318,887.46

 

Alliant Techsystems Inc.

 

23-Feb-10

 

31-Dec-10

SLCMSP000799

 

US Bank

 

[Name 39]

 

$

220,500.00

 

Alliant Techsystems Inc.

 

23-Feb-10

 

31-Jan-11

SLCMSP000803

 

US Bank

 

[Name 40]

 

$

1,728,762.00

 

Alliant Techsystems Inc.

 

15-Mar-10

 

15-Nov-11

SLCMSP000806

 

US Bank

 

[Name 41]

 

$

346,125.00

 

Alliant Techsystems Inc.

 

15-Mar-10

 

27-Jan-11

SLCMSP000807

 

US Bank

 

[Name 42]

 

$

34,000.00

 

Alliant Techsystems Inc.

 

15-Mar-10

 

28-Jan-12

SLCMSP000809

 

US Bank

 

[Name 43]

 

$

6,000,000.00

 

Alliant Techsystems Inc.

 

26-Mar-10

 

31-Mar-11

SLCMSP000822

 

US Bank

 

[Name 44]

 

$

147,000.00

 

Alliant Techsystems Inc.

 

17-May-10

 

29-Apr-11

SLCMSP000823

 

US Bank

 

[Name 45]

 

$

250,000.00

 

Alliant Techsystems Inc.

 

22-Apr-10

 

30-Apr-11

SLCMSP000840

 

US Bank

 

[Name 46]

 

$

314,500.00

 

Alliant Techsystems Inc.

 

3-Jun-10

 

20-Jul-11

SLCMSP000843

 

US Bank

 

[Name 47]

 

$

283,881.25

 

Alliant Techsystems Inc.

 

9-Jun-10

 

28-Feb-11

SLCMSP000869

 

US Bank

 

[Name 48]

 

$

75,000.00

 

Alliant Techsystems Inc.

 

17-Aug-10

 

31-Aug-11

SLCMSP000870

 

US Bank

 

[Name 49]

 

$

106,116.00

 

Alliant Techsystems Inc.

 

17-Aug-10

 

31-Aug-11

SLCMSPA01815

 

US Bank

 

[Name 50]

 

$

783,417.00

 

Alliant Techsystems Inc.

 

31-Dec-01

 

31-Dec-11

SLCMMSP02104

 

US Bank

 

[Name 51]

 

$

6,000,000.00

 

Alliant Techsystems Inc.

 

10-Jul-02

 

10-Jul-11

SLCMMSP02297

 

US Bank

 

[Name 52]

 

$

370,000.00

 

Alliant Techsystems Inc.

 

1-Nov-02

 

1-Nov-11

 

--------------------------------------------------------------------------------


 

SLCMSPA02333

 

US Bank

 

[Name 53]

 

$

250,000.00

 

Alliant Techsystems Inc.

 

6-Nov-02

 

6-Nov-11

SLCMMSP02355

 

US Bank

 

[Name 54]

 

$

2,500,000.00

 

Alliant Techsystems Inc.

 

22-Nov-02

 

22-Nov-11

SLCMMSP02799

 

US Bank

 

[Name 55]

 

$

300,000.00

 

Alliant Techsystems Inc.

 

24-Sep-03

 

24-Sep-11

SLCMSPA03051

 

US Bank

 

[Name 56]

 

$

2,150,000.00

 

Alliant Techsystems Inc.

 

15-Mar-04

 

30-Mar-11

SLCMSPA03052

 

US Bank

 

[Name 57]

 

$

13,975,000.00

 

Alliant Techsystems Inc.

 

15-Mar-04

 

31-Dec-10

SLCMMSP03175

 

US Bank

 

[Name 58]

 

$

1,963,000.00

 

Alliant Techsystems Inc.

 

10-Jun-04

 

19-May-11

SLCMMSP03433

 

US Bank

 

[Name 59]

 

$

500,000.00

 

Alliant Techsystems Inc.

 

15-Nov-04

 

2-Oct-11

SLCMMSP03715

 

US Bank

 

[Name 60]

 

$

31,200.00

 

Alliant Techsystems Inc.

 

3-Jun-05

 

31-Dec-10

SLCMMSP04254

 

US Bank

 

[Name 61]

 

$

98,500.00

 

Alliant Techsystems Inc.

 

7-Sep-06

 

31-Jan-11

SLCMMSP04255

 

US Bank

 

[Name 62]

 

$

197,000.00

 

Alliant Techsystems Inc.

 

7-Sep-06

 

31-Jan-11

SLCMMSP05491

 

US Bank

 

[Name 63]

 

$

216,250.00

 

Alliant Techsystems Inc.

 

6-Jan-09

 

5-Jan-11

SLCMMSP05492

 

US Bank

 

[Name 64]

 

$

54,062.50

 

Alliant Techsystems Inc.

 

6-Jan-09

 

5-Jan-11

SLC74401MMSP

 

US Bank

 

[Name 65]

 

$

999,364.00

 

Alliant Techsystems Inc.

 

20-Nov-91

 

27-Sep-11

SLC75109MMSP

 

US Bank

 

[Name 66]

 

$

14,710,888.00

 

Alliant Techsystems Inc.

 

28-Oct-93

 

30-Sep-11

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Name of Initial Lender

 

Revolving
Commitment ($)

 

Term A
Commitment ($)

 

Bank of America, N.A.

 

$

60,000,000.00

 

$

40,000,000.00

 

The Bank of New York Mellon

 

$

21,000,000.00

 

$

14,000,000.00

 

Bank of the West, a California Banking Corporation

 

$

18,000,000.00

 

$

12,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

45,000,000.00

 

$

30,000,000.00

 

Branch Banking and Trust Company

 

$

21,000,000.00

 

$

14,000,000.00

 

Chang Hwa Commercial Bank Ltd., Los Angeles Branch

 

$

6,000,000.00

 

$

4,000,000.00

 

First Commercial Bank, Los Angeles Branch

 

$

6,000,000.00

 

$

4,000,000.00

 

GE Capital Financial Inc.

 

$

7,000,000.00

 

$

28,000,000.00

 

General Electric Capital Corporation

 

$

35,000,000.00

 

$

0.00

 

Hua Nan Commercial Bank, Ltd. New York Agency

 

$

9,000,000.00

 

$

6,000,000.00

 

JPMorgan Chase, N.A.

 

$

21,000,000.00

 

$

14,000,000.00

 

KeyBank National Association

 

$

30,000,000.00

 

$

20,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

42,000,000.00

 

$

28,000,000.00

 

PNC Bank, National Association

 

$

15,000,000.00

 

$

10,000,000.00

 

People’s United Bank

 

$

12,000,000.00

 

$

8,000,000.00

 

Royal Bank of Canada

 

$

36,000,000.00

 

$

24,000,000.00

 

RBC Bank (USA)

 

$

6,000,000.00

 

$

4,000,000.00

 

The Royal Bank of Scotland Plc

 

$

48,000,000.00

 

$

32,000,000.00

 

Suntrust Bank

 

$

48,000,000.00

 

$

32,000,000.00

 

United Overseas Bank, New York Agency

 

$

18,000,000.00

 

$

12,000,000.00

 

U.S. Bank National Association

 

$

48,000,000.00

 

$

32,000,000.00

 

Wells Fargo Bank, National Association

 

$

48,000,000.00

 

$

32,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 5.03

 

CERTAIN AUTHORIZATIONS

 

A.            UCC filings, tax notices or affidavits and any related fees to be
filed or paid in the following jurisdictions:

 

Entity

 

Secretary of State
Office

 

 

 

Alliant Techsystems Inc.

 

Delaware

Ammunition Accessories Inc.

 

Delaware

ATK Commercial Ammunition Company Inc.

 

Delaware

ATK Commercial Ammunition Holdings Company Inc.

 

Delaware

ATK Launch Systems Inc.

 

Delaware

ATK Space Systems Inc.

 

Delaware

Eagle Industries Unlimited, Inc.

 

Missouri

Eagle Mayaguez, LLC

 

Missouri

Eagle New Bedford, Inc.

 

Missouri

Federal Cartridge Company

 

Minnesota

 

B.            Fixture filings and mortgage filings and any related fees to be
filed or paid  in the relevant jurisdictional counties.

 

C.            Securities filings that may be required pursuant to any applicable
law in connection with the exercise of any rights and remedies with respect to
the Collateral consisting of Pledged Equity.

 

D.            Any filings to be filed with respect to assignable Government
Contracts as required by the Assignment of Claims Act and the Assignment of
Claims Regulations.

 

--------------------------------------------------------------------------------


 

Schedule 5.05

 

MATERIAL DEBT AND LIABILITIES

 

As of September 30, 2010
in thousands

 

 

 

Year Payment is Due

 

 

 

Total

 

 

 

Remainder of FY11

 

FY12 & FY13

 

FY14 & FY15

 

Beyond

 

Obligations

 

Long-term Debt

 

$

279,763

 

$

300,000

 

$

199,453

 

$

750,000

 

$

1,529,216

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest on debt

 

$

34,554

 

$

120,953

 

$

117,172

 

$

212,216

 

$

484,895

 

Operating leases

 

$

26,497

 

$

97,901

 

$

92,763

 

$

102,823

 

$

319,983

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital leases

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Environmental remediation costs, net

 

$

230

 

$

2,670

 

$

4,553

 

$

17,834

 

$

25,286

 

Pension and other PRB contributions

 

$

11,874

 

$

277,431

 

$

399,216

 

$

486,501

 

$

1,175,021

 

Letters of credit

 

$

96,040

 

$

46,285

 

—

 

—

 

$

142,325

 

 

 

 

 

 

 

 

 

 

 

 

 

Guarantees*

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Other obligations**

 

—

 

—

 

—

 

—

 

—

 

 

--------------------------------------------------------------------------------

*Guarantees should include guarantees of third parties (not other ATK entities).

 

**Other Obligations: include unconditional purchase obligations, defined as “an
obligation to transfer funds in the future for fixed or minimum amounts, or
quantities of goods or services at fixed or minimum prices.”  It must be
noncancelable, or cancelable only upon the occurrence of some remote contingency
or with the permission of the other party.  An example is if we have entered
into an agreement to purchase X amount of a raw material at X dollar amount in
the future, and we cannot cancel that agreement (except in the instances stated
above).

 

--------------------------------------------------------------------------------


 

Schedule 5.08(c)

 

REAL PROPERTY OWNED BY LOAN PARTIES

 

* Indicates the real property mortgaged pursuant to this Agreement.

 

*Elkton Defense Launch Vehicles

55 Thiokol Road

Elkton, MD 21922

Cecil County

Record Owner:  Alliant Techsystems Inc.

 

*Bacchus Works (Plant 1)

8400 West 5000 South

Magna, UT 84044-0098

Salt Lake County

Record Owner:  Alliant Techsystems Inc.

 

 

 

*ABL West Virginia/Maryland

Alleghany County, MD

Record Owner:  Alliant Techsystems Inc.

 

*Bacchus Works (Bacchus West)

8400 West 5000 South

Magna, UT 84044-0098

Salt Lake County

Record Owner:  Alliant Techsystems Inc.

 

 

 

*Allegany Ballistics Lab

210 State Route 956

Rocket Center, WV 26726

Mineral County

Record Owner:  Alliant Techsystems Inc.

 

*Bacchus Works (Buffer Zone Land)

8400 West 5000 South

Magna, UT 84044-0098

Salt Lake County

Record Owner:  Alliant Techsystems Inc.

 

 

 

*890 Ogden Canyon Road

Ogden, UT 84401

Weber County

Record Owner:  ATK Launch Systems Inc.

 

*Bacchus Works (High-Tech Structures Facility)

8400 West 5000 South

Magna, UT 84044-0098

Salt Lake County

Record Owner:  Alliant Techsystems Inc.

 

 

 

*2299 Snake River Avenue

Lewiston, ID 83501

Nez Perce County

Record Owner:  Ammunition Accessories Inc.

 

*Northern Utah Manufacturing Area

9160 North Hwy 83

Corrine, UT 84307

Box Elder County

Record Owner:  ATK Launch Systems Inc.

 

 

 

*1053 Snake River Avenue

Lewiston, ID 83501

Nez Perce County

Record Owner:  Ammunition Accessories Inc.

 

*900 Ehlen Drive

Anoka, MN 55303-1778

Anoka County

Record Owner:  Federal Cartridge Company

 

 

 

*150 Southport Avenue

Lewiston, ID 83501

Nez Perce County

Record Owner:  Ammunition Accessories Inc.

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.09(c)

 

TREATMENT, STORAGE AND DISPOSAL MATTERS

 

Alliant Techsystems Inc.’s and its Subsidiaries’ Treatment, Storage, Disposal
Facilities.

 

Propulsion & Controls Division

55 Thiokol Road

Elkton, MD  21921

MDD003067121

 

ATK Launch Systems

P.O. Box 707

Brigham City, UT  84302

UTD009081357

 

 

 

ATK Launch Systems

P.O. Box 98

Magna, UT  84044-0098

UTD001705029

 

Ammunition and Energetics Division

Radford Army Ammunition Plant

Route 114

Radford, VA  24141-0100

VA1210020730

 

 

 

Advanced Weapons Division

23100 Sugar Bush Road

Elk River, MN  55330

MND081138604

 

Tactical Systems Division

210 State Route 956

Rocket Center, WV  26726-3548

WV0170023691

 

 

 

Federal Cartridge Company

900 Ehlen Drive

Anoka, MN  55303

MND006156590

 

Lake City Ammunition Division

MO Hwy 7 & 78

Independence, MO  64051

MO4213820489

 

--------------------------------------------------------------------------------


 

Schedule 5.13

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

 

Part A:  Subsidiaries of Alliant Techsystems Inc.

 

Name of Subsidiary

 

Percentage Owned

 

Ammunition Accessories Inc.

 

100

%

ATK Commercial Ammunition Company Inc.

 

100

%

ATK Commercial Ammunition Holdings Company Inc.

 

100

%

ATK Insurance Company

 

100

%

ATK Launch Systems Inc.

 

100

%

ATK Space Systems Inc.

 

100

%

COI Ceramics, Inc.

 

65

%

Eagle Industries del Caribe, Inc.

 

100

%

Eagle Industries International Inc.

 

100

%

Eagle Industries Unlimited, Inc.

 

100

%

Eagle Mayaguez, LLC

 

100

%

Eagle New Bedford, Inc.

 

100

%

Federal Cartridge Company

 

100

%

Front Line Defense International, Inc.

 

100

%

 

Part B:  Other Equity Investments of Alliant Techsystems Inc.

 

1.             ATK Space Systems Inc. holds a 65% Equity Interest (5,674,930
Shares) in COI Ceramics, Inc.

 

2.             See Schedule 7.03(d) - “Existing Investments.”

 

--------------------------------------------------------------------------------


 

Part C:  Loan Parties Company Information.

 

Company

 

State of
Organization

 

Address of
Principal Place of Business

 

U.S. Taxpayer
I.D. Number

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

Delaware

 

7480 Flying Cloud Drive

Eden Prairie, MN 55344

 

41-1672694

Ammunition Accessories Inc.

 

Delaware

 

2299 Snake River Avenue

Lewiston, ID 83501

 

63-1287464

ATK Commercial Ammunition Company Inc.

 

Delaware

 

938 South 2000 East

(University Park Blvd)

Clearfield, UT 84015

 

41-2022465

ATK Commercial Ammunition Holdings Company Inc.

 

Delaware

 

938 South 2000 East

(University Park Blvd)

Clearfield, UT 84015

 

20-4048077

ATK Launch Systems Inc.

 

Delaware

 

PO Box 707

9160 North Hwy 83

Corinne, UT 84307

 

36-2678716

ATK Space Systems Inc.

 

Delaware

 

8400 West 5000 South

Magna, UT 84044

 

33-0517898

Eagle Industries Unlimited, Inc.

 

Missouri

 

1000 Biltmore Drive

Fenton, MO 63026

 

43-1255338

Eagle Mayaguez, LLC

 

Missouri

 

Route 114

Interior Street D #55

Zono Industrial De Juanibo

Mayaguez, Puerto Rico

 

26-1285554

Eagle New Bedford, Inc.

 

Missouri

 

1000 Biltmore Drive

Fenton, MO 63026

 

26-1274585

Federal Cartridge Company.

 

Minnesota

 

900 Ehlen Drive

Anoka, MN 55303

 

41-0252320

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01(b)

 

EXISTING LIENS

 

1.                                       Liens consisting of cash collateral
deposits in respect of the letters of credit issued by Crédit Agricole CIB
(f/k/a Calyon) listed on Schedule 7.02(e) - “Existing Indebtedness.”

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02(e)

 

EXISTING INDEBTEDNESS

 

1.             $400,000,000 (in the aggregate) 6.75% Senior Subordinated Notes
due 2016 issued by Alliant Techsystems Inc.

 

2.             $279,763,000 2.75% convertible senior subordinated notes due 2024
issued by Alliant Techsystems Inc.

 

3.             $199,453,000 3.00% convertible senior subordinated notes due 2024
issued by Alliant Techsystems Inc.

 

4.             $300,000,000 2.75% convertible senior subordinated notes due 2011
issued by Alliant Techsystems Inc.

 

5.             $350,000,000 6.875% Senior Subordinated Notes due 2020 issued by
Alliant Techsystems Inc.

 

6.             The letters of credit set forth on Schedule 1.01 - “Existing
Letters of Credit.”

 

7.             The following letters of credit issued by Crédit Agricole CIB
(f/k/a Calyon):

 

LC#

 

Beneficiary

 

Amount ($)

 

Applicant

 

Issue Date

 

Expiry Date

205936015

 

[Name 1]

 

1,831,117.00

 

Alliant Techsystems Inc.

 

28-Feb-02

 

28-Feb-11

205936017

 

[Name 2]

 

894,977.00

 

Alliant Techsystems Inc.

 

28-Feb-02

 

28-Feb-11

216436002

 

[Name 3]

 

4,079,581.00

 

Alliant Techsystems Inc.

 

13-Jun-02

 

13-Jun-11

221836013

 

[Name 4]

 

1,629,047.00

 

Alliant Techsystems Inc.

 

6-Aug-02

 

6-Aug-11

223436029

 

[Name 5]

 

1,930,000.00

 

Alliant Techsystems Inc.

 

20-Aug-02

 

20-Aug-11

500536002

 

[Name 6]

 

329,976.02

 

Alliant Techsystems Inc.

 

5-Jan-05

 

31-Dec-10

 

--------------------------------------------------------------------------------


 

Schedule 7.03(d)

 

EXISTING INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.02

 

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

Borrower:

7480 Flying Cloud Drive

Eden Prairie, MN 55344

Attention:  [Name]

Telephone:  [Number]

Facsimile:  [Number]

Electronic mail:  [email address]

 

 

Administrative Agent:

 

For payments and Requests for Credit Extensions

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-706-02-25

Concord, CA 94520

Attention: [Name]

Telephone: [Number]

Facsimile: [Number]

Electronic mail:  [email address]

 

Bank of America, N.A.

New York, N.Y.

ABA# [Number]

Account No.:  [Number]

Attn: Credit Services

Ref:  Alliant Techsystems Inc.

 

 

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Attention:  [Name]

1455 Market Street, 5th Floor

Mail Code CA5-701-05-19

San Francisco, CA  94103

Telephone:    [Number]

Facsimile:     [Number]

Electronic mail:  [email address]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Alliant Techsystems
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, the other Agents
and the Arrangers.

 

The undersigned hereby requests pursuant to Section 2.02(a) of the Agreement
(select one):

 

o A Borrowing of [Term] [Revolving] Loans

 

o A conversion or continuation of [Term] [Revolving] Loans

 

1.            
On                                                               (a Business
Day).

 

2.             In the aggregate principal amount of
$                                                          .

 

3.             Comprised of [Eurodollar Loans] [Base Rate Loans] [to be
borrowed] [to be continued] [to be converted into [Eurodollar Loans] [Base Rate
Loans]].

 

4.             For Eurodollar Rate Loans to be borrowed, continued or converted
into:  with an Interest Period of          months.

 

Any request for a Revolving Credit Borrowing herein complies with the proviso to
the first sentence of Section 2.01(a) of the Agreement.

 

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,          

 

To:          Bank of America, N.A., as Swing Line Lender and Administrative
Agent

 

To:          U.S. Bank National Association, as Swing Line Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Alliant Techsystems
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, the other Agents
and the Arrangers.

 

The undersigned hereby requests a Swing Line Loan pursuant to Section 2.04(b) of
the Agreement:

 

1.             On                                                             
(a Business Day).

 

2.             In the principal amount of
$                                                    .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

$         

           , 2010

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of            DOLLARS AND            CENTS ($         ) or, if
less, the unpaid principal amount of the [Term A Loan] [Incremental Term Loan]
made by the Lender to the Borrower under that certain Second Amended and
Restated Credit Agreement, dated as of October 7, 2010 (as amended, restated,
extended, supplemented [(including pursuant to the Incremental Term Facility
Supplement dated           ,         )] or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

 

The Borrower promises to pay interest on the unpaid principal amount of the
[Term A Loan] [Incremental Term Loan] until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The [Term A Loan] [Incremental Term Loan] made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

Except as provided in the Agreement, this [Term A Note] [Incremental Term Loan]
may not be assigned by the Lender to any Person.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

$            

                 , 2010

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of        DOLLARS AND          CENTS ($          ) or, if less,
the aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower under that certain Second Amended and Restated Credit
Agreement, dated as of October 7, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, the other Agents and the Arrangers.

 

The Borrower promises to pay interest on the unpaid principal amount of all
Revolving Credit Loans until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

Except as provided in the Agreement, this Revolving Credit Note may not be
assigned by the Lender to any Person.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  , 20   

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Alliant Techsystems
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, the other Agents
and the Arrangers.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       
                          of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.               Attached hereto as Schedule 1 are the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant or independent chartered
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.               Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.               The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

3.               A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the actual knowledge of the undersigned as of the date of this Compliance
Certificate, during such fiscal period the Borrower performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.               The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in the other Loan Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.               The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                    ,                       .

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                        (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.             Section 7.10(a) — Consolidated Interest Coverage Ratio.

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges (see below) for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

Income tax expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.

Depreciation and amortization for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.

Non-recurring, unusual or extraordinary, non-cash expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

6.

Write off of deferred financing costs:

 

$

 

 

 

 

 

 

 

 

 

7.

Non-cash charges related to stock-based employee compensation:

 

$

 

 

 

 

 

 

 

 

 

8.

Charges associated with the market-to-market of non-qualifying Swap Contracts:

 

$

 

 

 

 

 

 

 

 

 

9.

Impairment charges or write offs with respect to goodwill and other intangible
assets

 

$

 

 

 

 

 

 

 

 

 

10.

Net income of all SPV Subsidiaries that has not been distributed to the Borrower
or any of its other Subsidiaries and the Indebtedness of which has been excluded
from Consolidated Funded Indebtedness pursuant to items II.A.8 and II.B.9 from
the calculation of “Consolidated Funded Indebtedness” below.

 

$

 

 

 

 

 

 

 

 

 

11.

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 - 10):

 

$

 

 

 

--------------------------------------------------------------------------------


 

B.

Consolidated Interest Charges for Subject Period:

 

 

 

 

1.

Sum of interest, premium payments, debt discount, fees, charges and related
expenses (but not amortization or write-off of the costs of issuance) of the
Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent (i) treated as interest in accordance with
GAAP for Subject Period and (ii) paid in cash during such Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

Portion of rent expense of the Borrower and its Subsidiaries on a consolidated
basis for Subject Period under Capitalized Leases treated as interest in
accordance with GAAP, in each case to the extent paid as cash during such
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

Consolidated Interest Charges (Lines I.B.1+ 2)

 

$

 

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.11 ¸ Line I.B.3):

 

  to 1.00

 

 

 

 

 

 

 

Minimum required:  3.00 to 1.00 as of the end of each Statement Date.

 

 

 

 

II.            Section 7.10 (b) — Consolidated Senior Secured Leverage Ratio.

 

A.

Consolidated Funded Indebtedness, which constitutes Senior Secured Debt, at
Statement Date:

 

 

 

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations for borrowed money (including
Obligations under the Agreement, whether current or long term) and all
obligations evidenced by bonds, debentures, notes, loan agreements and similar
instruments:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Outstanding principal amount of all purchase money Indebtedness:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Direct or contingent obligations arising under Financial Letters of Credit,
Financial Surety Bonds, bankers’ acceptances, bank guarantees and similar
instruments:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Obligations in respect of the deferred price of property or services (other than
trade accounts payable in the ordinary course of business):

 

$

 

 

 

 

 

 

 

 

 

 

5.

Attributable Indebtedness:

 

$

 

 

 

 

 

 

 

 

 

 

6.

All obligations in respect of Disqualified Equity Interests:

 

$

 

 

 

--------------------------------------------------------------------------------


 

 

7.

Without duplication, all Guarantees (excluding Performance Guarantees) with
respect to outstanding Indebtedness described above of Persons other than the
Borrower and its Subsidiaries:

 

$

 

 

 

 

 

 

 

 

 

8.

All Indebtedness of the types described above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company or other legal entity in respect of which the equity holders
are not liable for the obligations of such entity as a matter of law) in which
the Borrower or a Subsidiary (other than a SPV Subsidiary, provided that
Indebtedness under this item II.A.8 of SPV Subsidiaries shall be excluded of
such Indebtedness only to the extent that the aggregate principal amount of such
Indebtedness does not exceed $100,000,000) is a general partner or joint
venturer unless such Indebtedness is expressly non-recourse to the Borrower and
its Subsidiaries:

 

$

 

 

 

 

 

 

 

 

 

9.

Consolidated Funded Indebtedness, which constitutes Senior Secured Debt, (Line
II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8):

 

$

 

 

 

 

 

 

 

 

B

Consolidated EBITDA for Subject Period (Line I.A.11 above):

 

 

 

 

 

 

 

 

C.

Consolidated Senior Leverage Ratio (Line II.A.9 ¸ Line II.B):

 

  to 1.00

 

 

 

 

 

 

 

Maximum permitted:  2.50:1:00.

 

 

 

 

III.          Section 7.10 (c) — Consolidated Leverage Ratio.

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

 

 

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations for borrowed money (including
Obligations under the Agreement whether current or long term) and all
obligations evidenced by bonds, debentures, notes, loan agreements and similar
instruments:

 

$

 

 

 

 

 

 

 

 

 

2.

Outstanding principal amount of all purchase money Indebtedness:

 

$

 

 

 

 

 

 

 

 

 

3.

Direct or contingent obligations arising under Financial Letters of Credit,
Financial Surety Bonds, bankers’ acceptances, bank guarantees and similar
instruments:

 

$

 

 

 

--------------------------------------------------------------------------------


 

 

4.

Obligations in respect of the deferred price of property or services (other than
trade accounts payable in the ordinary course of business):

 

$

 

 

 

 

 

 

 

 

 

5.

Attributable Indebtedness:

 

$

 

 

 

 

 

 

 

 

 

6.

All obligations in respect of Disqualified Equity Interests:

 

$

 

 

 

 

 

 

 

 

 

7.

Without duplication, all Guarantees (excluding Performance Guarantees) with
respect to outstanding Indebtedness described above of Persons other than the
Borrower and its Subsidiaries:

 

$

 

 

 

 

 

 

 

 

 

8.

All Indebtedness of the types described above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company or other legal entity in respect of which the equity holders
are not liable for the obligations of such entity as a matter of law) in which
the Borrower or a Subsidiary (other than a SPV Subsidiary, provided that
Indebtedness under this item III.A.8 of SPV Subsidiaries shall be excluded of
such Indebtedness only to the extent that the aggregate principal amount of such
Indebtedness does not exceed $100,000,000) is a general partner or joint venture
unless such Indebtedness is expressly non-recourse to the Borrower and its
Subsidiaries:

 

$

 

 

 

 

 

 

 

 

 

9.

Consolidated Funded Indebtedness (Line III.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8):

 

$

 

 

 

 

 

 

 

 

B

Consolidated EBITDA for Subject Period (Line I.A.11 above):

 

$

 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line III.A.9 ¸ Line III.B):

 

  to 1.00

 

 

 

 

 

 

 

Maximum permitted:  4.00:1:00.

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[            ] (the “Assignor”) and [            ] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

2.

Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

3.

Borrower:

Alliant Techsystems Inc.

 

 

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Second Amended and Restated Credit Agreement, dated as of October 7, 2010
among Alliant Techsystems Inc., the Lenders party thereto, Bank of America,
N.A., as Administrative Agent, the other Agents and the Arrangers.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans(1)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.                                   Trade
Date:                                   ](2)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments for Term A Loans [Incremental Term Loan].

 

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Consented to:](3)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)  To be added for the Borrower and/or other parties (e.g. Swing Line Lender
or L/C Issuer) only to the extent such consent is required by the terms of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Second Amended and Restated Credit Agreement, dated as of October 7, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, the other Agents and the Arrangers.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the

 

--------------------------------------------------------------------------------


 

Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the other Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  [From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.]  [From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.](4)

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------

(4)  Administrative Agent to select first or second alternative.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

Dated as of October 7, 2010

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

SECTION

 

PAGE

 

 

SECTION 1.

GUARANTY; LIMITATION OF LIABILITY

1

 

 

 

SECTION 2.

GUARANTY ABSOLUTE

2

 

 

 

SECTION 3.

WAIVERS AND ACKNOWLEDGMENTS

4

 

 

 

SECTION 4.

SUBROGATION

4

 

 

 

SECTION 5.

PAYMENTS FREE AND CLEAR OF TAXES, ETC.

5

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

6

 

 

 

SECTION 7.

COVENANTS

7

 

 

 

SECTION 8.

AMENDMENTS, GUARANTY SUPPLEMENTS, ETC.

7

 

 

 

SECTION 9.

NOTICES, ETC.

7

 

 

 

SECTION 10.

NO WAIVER; REMEDIES

8

 

 

 

SECTION 11.

RIGHT OF SET-OFF

8

 

 

 

SECTION 12.

INDEMNIFICATION

8

 

 

 

SECTION 13.

SUBORDINATION

9

 

 

 

SECTION 14.

CONTINUING GUARANTY; ASSIGNMENTS UNDER THE CREDIT AGREEMENT

10

 

 

 

SECTION 15.

EXECUTION IN COUNTERPARTS

10

 

i

--------------------------------------------------------------------------------


 

SECTION 16.

GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

10

 

Exhibit A - Guaranty Supplement

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of October 7, 2010
(this “Guaranty”), made by the Persons listed on the signature pages hereof and
the Additional Guarantors (as defined in Section 8(b)) (such Persons so listed
and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).

 

PRELIMINARY STATEMENT.  Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), is party to that certain Second Amended and Restated Credit
Agreement dated as of October 7, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms defined therein and not otherwise defined herein being
used herein as therein defined) with certain Lenders party thereto, BANK OF
AMERICA, N.A, as Administrative Agent for such Lenders, the other Agents and the
Arrangers.  Each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement.  It is a condition precedent to the making of Loans by the Lenders
and the issuance of Letters of Credit by the L/C Issuers under the Credit
Agreement and the entry by the Hedge Banks into Secured Hedge Agreements from
time to time that each Guarantor shall have executed and delivered this
Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and the Hedge Banks to enter into Secured Hedge Agreements from
time to time, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:

 

Section 1.       Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments,
amendments and restatements, or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty or any
other Loan Document.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

--------------------------------------------------------------------------------


 

(b)  Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

 

(c)  Each Guarantor hereby unconditionally and irrevocably agrees that if any
payment shall be required to be made to any Secured Party under this Guaranty or
any other guaranty by such Guarantor, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

 

(d)  To the extent that any Guarantor shall make a payment under this Guaranty
of all or any of the Guaranteed Obligations (a “Guarantor Payment”) which,
taking into account all other Guarantor Payments then previously or concurrently
made by the other Guarantors, exceeds the amount which such Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion that such
Guarantor’s “Allocable Amount” (as defined below) (in effect immediately prior
to such Guarantor Payment) bore to the aggregate Allocable Amounts of all
Guarantors in effect immediately prior to the making of such Guarantor Payment,
then, subject to Section 4 hereof such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each of
the other Guarantors for the amount of such excess, pro rata in accordance with
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty after giving effect to Section
1(b) hereof.  This Section 1(d) is intended only to define the relative rights
of Guarantors and nothing set forth in this Section 1(d) is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Guaranty.

 

Section 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto.  The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and

 

2

--------------------------------------------------------------------------------


 

unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 

(a)   any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c)   any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)   any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

 

(e)   any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f)    any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

(g)   the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

(h)   any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

3

--------------------------------------------------------------------------------


 

Section 3.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

(b)   Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c)   Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d)   Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage, trust deeds or
deed of trust by nonjudicial sale, and each Guarantor hereby waives any defense
to the recovery by the Administrative Agent and the other Secured Parties
against such Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by applicable law.

 

(e)   Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

 

Section 4.  Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in

 

4

--------------------------------------------------------------------------------


 

cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, all Letters of Credit and all Secured Hedge
Agreements shall have expired or been terminated and the Commitments shall have
expired or been terminated.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) the Maturity Date for the Revolving
Credit Facility and (c) the latest date of expiration, termination or Cash
Collateralization or provision of Credit Support (as defined below) therefor of
all Letters of Credit and the expiration or termination of all Secured Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Maturity Date for the Revolving Credit Facility shall have occurred
and (iv) all Letters of Credit shall have expired or been terminated or, prior
to the date of expiration or termination, been Cash Collateralized or credit
support therefor shall otherwise have been provided in a manner satisfactory to
the respective L/C Issuer in its sole discretion (“Credit Support”) and all
Secured Hedge Agreements shall have expired or been terminated, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

Section 5.  Payments Free and Clear of Taxes, Etc.  (a)  Any and all payments
made by any Guarantor to, or for the account of a Secured Party, under or in
respect of this Guaranty or any other Loan Document shall be made, in accordance
with Section 3.01 of the Credit Agreement, free and clear of and without
deduction for any and all present or future Taxes.  If any Guarantor shall be
required by law to deduct any Taxes from or in respect of any sum payable under
or in respect of this Guaranty or any other Loan Document to any Secured Party,
(i) the sum payable by such Guarantor shall be increased as may be necessary so
that after such Guarantor and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 5(a)), such Secured Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Guarantor shall
make such deductions, (iii) such Guarantor shall pay the full amount deducted to
the relevant taxation authority or other Governmental Authority in accordance
with applicable law and (iv) within 30 days after the date of such payment, such
Guarantor shall furnish to the Administrative Agent, at its address referred to
in Section 9, the original or a certified copy of a receipt evidencing payment
thereof to the extent such a receipt is issued therefor, or such other written
evidence of payment thereof that is reasonably satisfactory to the
Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

(b)   In addition, each Guarantor agrees to pay any and all present or future
Other Taxes that arise from any payment made by or on behalf of such Guarantor
under or in respect of this Guaranty or any other Loan Document or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Guaranty and the other Loan Documents.

 

(c)   Each Guarantor will indemnify each Secured Party for and hold it harmless
against the full amount of Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5, imposed on or paid by such Secured Party
and any liability (including penalties, additions to tax, interest and
reasonable expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this Section 5
shall be made within 30 days after the date such Secured Party makes written
demand therefor.  A certificate setting forth the amount of such payment
delivered by a Secured Party to a Guarantor shall be conclusive absent the
manifest error of such Secured Party.

 

(d)   Within 30 days after the date of any payment of Taxes, the relevant
Guarantor shall furnish to the Administrative Agent, at its address referred to
in Section 9, the original or a certified copy of a receipt evidencing such
payment.  In the case of any payment hereunder by or on behalf of any Guarantor
through an account or branch outside the United States or by or on behalf of
such Guarantor by a payor that is not a United States person, if such Guarantor
determines that no Taxes are payable in respect thereof, such Guarantor shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes.  For purposes of this Section 5,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

(e)   The obligations of Guarantor under this Section are subject in all
respects to the limitations, qualifications and satisfaction of conditions set
forth in Sections 3.01 and 10.14(a) of the Credit Agreement, including, without
limitation, compliance by the Secured Parties with the obligations imposed on
the Lenders set forth in Sections 3.01(d) and 10.14(a) of the Credit Agreement
(it being understood that satisfaction by any Secured Party with the obligations
imposed on it as a Lender under the Credit Agreement shall satisfy its
obligations to any Guarantor hereunder).

 

Section 6.  Representations and Warranties.  Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

 

(a)   There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.

 

(b)   Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the

 

6

--------------------------------------------------------------------------------


 

business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

 

Section 7.  Covenants.  Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding, any Lender shall have any Commitment or any Secured Hedge
Agreement shall be in effect, such Guarantor will, to the extent expressly set
forth in the Loan Documents, perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries, as
the case may be, to perform or observe.

 

Section 8.  Amendments, Guaranty Supplements, Etc.  No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Required Lenders (except as
otherwise provided in the Credit Agreement), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Secured Parties (other than any
Lender that is, at such time, a Defaulting Lender), (i) reduce or limit the
obligations of any Guarantor hereunder, release any Guarantor hereunder or
otherwise limit any Guarantor’s liability with respect to the Obligations owing
to the Secured Parties under or in respect of the Loan Documents except as
provided in the next succeeding sentence, (ii) postpone any date fixed for
payment hereunder or (iii) change the number of Secured Parties or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Loans or (z) the aggregate Available Amount of outstanding Letters of Credit
that, in each case, shall be required for the Secured Parties or any of them to
take any action hereunder.  Upon any Guarantor ceasing to be a Subsidiary as a
result of a transaction not prohibited under the Credit Agreement, such
Guarantor shall be released from this Guaranty in accordance with
Section 9.11(b) of the Credit Agreement.

 

(c)           Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Guarantor” or a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, the “Subsidiary Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.

 

Section 9.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission) and shall be
mailed certified or registered mail, faxed or delivered to it, if to any
Guarantor, addressed to it in care of the Borrower at the Borrower’s address
specified in Section 10.02(a) of the Credit Agreement, if to

 

7

--------------------------------------------------------------------------------


 

any Agent or any Lender, at its address specified in Section 10.02(a) of the
Credit Agreement, if to any Hedge Bank, at its address specified in the Secured
Hedge Agreement to which it is a party, or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices and other communication may also be delivered or
furnished as provided in Section 10.02(b) of the Credit Agreement and any such
notices delivered through electronic communications to the extent provided in
Section 10.02(b) of the Credit Agreement shall be effective as provided in such
Section 10.02(b) of the Credit Agreement.  Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be as effective as delivery of an original executed counterpart
thereof.

 

Section 10.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 of the Credit Agreement to
authorize the Administrative Agent to declare the Loans and other Obligations
due and payable pursuant to the provisions of said Section 8.02, each Agent and
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Agent, such Lender or such Affiliate to or for the credit or the account of any
Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Guaranty or any other Loan
Document and although such Obligations may be unmatured.  Each Agent and each
Lender agrees promptly to notify such Guarantor after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender and their respective Affiliates
may have.

 

Section 12.  Indemnification.  (a) Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party in

 

8

--------------------------------------------------------------------------------


 

connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms; provided that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such claims, damages, losses, liabilities and expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.

 

(b)   Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors for, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of, liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c)   Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

 

Section 13.  Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 

(a)   Prohibited Payments, Etc.  Except during the continuance of a Specified
Default, each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations.  After the occurrence and during the
continuance of a Specified Default, however, unless the Administrative Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

 

(b)   Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)   Turn-Over.  After the occurrence and during the continuance of any
Specified Default, each Guarantor shall, if the Administrative Agent requests
pursuant to clause (ii) of subsection (d) below, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of

 

9

--------------------------------------------------------------------------------


 

transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

 

(d)   Administrative Agent Authorization.  After the occurrence and during the
continuance of a Specified Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such Subordinated Obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

 

Section 14.  Continuing Guaranty; Assignments under the Credit Agreement.  This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the Maturity
Date and (iii) the latest date of expiration, termination or Cash
Collateralization or provision of Credit Support therefor of all Letters of
Credit and the expiration or termination of all Secured Hedge Agreements, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Secured Parties and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 10.07 of the Credit Agreement.  Subject to
Section 7.04 of the Credit Agreement, no Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Secured Parties.

 

Section 15.  Execution in Counterparts.  This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.

 

Section 16.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

 

(b)   Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment,

 

10

--------------------------------------------------------------------------------


 

and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court.  Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.

 

(c)   Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

 

(d)   EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

Address for Notices:

AMMUNITION ACCESSORIES INC.

7480 Flying Cloud Drive

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

ATK COMMERCIAL AMMUNITION

7480 Flying Cloud Drive

COMPANY INC.

Eden Prairie, MN 55344

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

ATK COMMERCIAL AMMUNITION

7480 Flying Cloud Drive

HOLDINGS COMPANY INC.

Eden Prairie, MN 55344

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

ATK LAUNCH SYSTEMS INC.

7480 Flying Cloud Drive

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

ATK SPACE SYSTEMS INC.

7480 Flying Cloud Drive

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Address for Notices:

FEDERAL CARTRIDGE COMPANY

7480 Flying Cloud Drive

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

EAGLE INDUSTRIES UNLIMITED, INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

EAGLE MAYAGUEZ, LLC

7480 Flying Cloud Drive

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

EAGLE NEW BEDFORD, INC.

7480 Flying Cloud Drive

 

Eden Prairie, MN 55344

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A
To The
Guaranty

 

FORM OF GUARANTY SUPPLEMENT

 

                    ,      

 

Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]

 

Attention:

 

Second Amended and Restated Credit Agreement dated as of October 7, 2010 among

Alliant Techsystems Inc., a Delaware corporation (the “Borrower”), the Lenders

party to the Credit Agreement, Bank of America, N.A., as Administrative Agent,
the other Agents and the Arrangers

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”).  The capitalized terms defined in the Guaranty or, if not defined
in the Guaranty, in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty Supplement, the Guaranty or any other Loan Document. 
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

(b)   The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the

 

--------------------------------------------------------------------------------


 

undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder.  To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

 

(c)   The undersigned hereby unconditionally and irrevocably agrees that if any
payment shall be required to be made to any Secured Party under this Guaranty
Supplement, the Guaranty or any other guaranty by such Guarantor, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

 

(d)           To the extent that any Guarantor shall make a payment under this
Guaranty of all or any of the Guaranteed Obligations (a “Guarantor Payment”)
which, taking into account all other Guarantor Payments then previously or
concurrently made by the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Guarantor’s “Allocable Amount” (as defined below) (in
effect immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all Guarantors in effect immediately prior to the making of
such Guarantor Payment, then, subject to Section 4 hereof such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each of the other Guarantors for the amount of such excess, pro
rata in accordance with their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.  As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the maximum amount of the
claim which could then be recovered from such Guarantor under this Guaranty
after giving effect to Section 1(b) hereof.  This Section 1(d) is intended only
to define the relative rights of Guarantors and nothing set forth in this
Section 1(d) is intended to or shall impair the obligations of Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Guaranty.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.

 

--------------------------------------------------------------------------------


 

Section 4.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(b)   The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party, or for recognition or
enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

 

(c)   The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court.  The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

 

(d)   THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Dated October 7, 2010

 

From

 

The Grantors referred to herein

 

as Grantors

 

to

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

Page

 

 

 

SECTION 1.      GRANT OF SECURITY

 

3

 

 

 

SECTION 2.      SECURITY FOR OBLIGATIONS

 

8

 

 

 

SECTION 3.      GRANTORS REMAIN LIABLE

 

8

 

 

 

SECTION 4.      GOVERNMENT CONTRACT CLAIMS

 

8

 

 

 

SECTION 5.      DELIVERY AND CONTROL OF SECURITY COLLATERAL

 

11

 

 

 

SECTION 6.      MAINTAINING THE ACCOUNT COLLATERAL

 

12

 

 

 

SECTION 7.      INVESTING OF AMOUNTS IN THE COLLATERAL ACCOUNT AND THE L/C
COLLATERAL ACCOUNT

 

14

 

 

 

SECTION 8.      RELEASE OF AMOUNTS

 

15

 

 

 

SECTION 9.      MAINTAINING ELECTRONIC CHATTEL PAPER, TRANSFERABLE RECORDS AND
LETTER-OF-CREDIT RIGHTS AND GIVING NOTICE OF COMMERCIAL TORT CLAIMS

 

15

 

 

 

SECTION 10.    REPRESENTATIONS AND WARRANTIES

 

15

 

 

 

SECTION 11.    FURTHER ASSURANCES

 

20

 

 

 

SECTION 12.    AS TO EQUIPMENT AND INVENTORY

 

22

 

 

 

SECTION 13.    INSURANCE

 

22

 

 

 

SECTION 14.    POST-CLOSING CHANGES; BAILEES; COLLECTIONS ON ASSIGNED
AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS

 

23

 

 

 

SECTION 15.    AS TO INTELLECTUAL PROPERTY COLLATERAL

 

24

 

 

 

SECTION 16.    VOTING RIGHTS; DIVIDENDS; ETC.

 

27

 

 

 

SECTION 17.    AS TO THE ASSIGNED AGREEMENTS

 

28

 

 

 

SECTION 18.    PAYMENTS UNDER THE ASSIGNED AGREEMENTS

 

29

 

 

 

SECTION 19.    AS TO LETTER-OF-CREDIT RIGHTS

 

29

 

i

--------------------------------------------------------------------------------


 

SECTION 20.    ADDITIONAL SHARES

 

29

 

 

 

SECTION 21.    ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT

 

29

 

 

 

SECTION 22.    ADMINISTRATIVE AGENT MAY PERFORM

 

30

 

 

 

SECTION 23.    THE ADMINISTRATIVE AGENT’S DUTIES

 

30

 

 

 

SECTION 24.    REMEDIES

 

31

 

 

 

SECTION 25.    INDEMNITY AND EXPENSES.

 

34

 

 

 

SECTION 26.    AMENDMENTS; WAIVERS; ADDITIONAL GRANTORS; ETC.

 

34

 

 

 

SECTION 27.    NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES

 

34

 

 

 

SECTION 28.    CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE CREDIT
AGREEMENT

 

36

 

 

 

SECTION 29.    RELEASE; TERMINATION

 

36

 

 

 

SECTION 30.    EXECUTION IN COUNTERPARTS

 

37

 

 

 

SECTION 31.    THE MORTGAGES

 

37

 

 

 

SECTION 32.    GOVERNING LAW

 

37

 

Schedules

 

Schedule I

-

Chief Executive Office, Location of Originals, Type of Organization,
Jurisdiction of Organization and Organizational Identification Number

Schedule II

-

Pledged Equity and Pledged Debt

Schedule III

-

Changes in Name, Location, Etc.

Schedule IV

-

Patents, Trademarks and Trade Names, Copyrights and IP Agreements

Schedule V

-

Securities Accounts, Deposit Accounts, Commodities Accounts

Schedule VI

-

New Locations of Equipment and Inventory

 

ii

--------------------------------------------------------------------------------


 

Schedule VII

-

Excluded Patents

Schedule VIII

-

Affected IP Collateral

Schedule IX

-

Material Government Contracts

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Security Agreement Supplement

Exhibit B

-

Form of Securities Account Control Agreement

Exhibit C

-

Form of Commodity Account Control Agreement

Exhibit D

-

Form of Deposit Account Control Agreement

Exhibit E

-

Form of Intellectual Property Security Agreement

Exhibit F

-

Form of Intellectual Property Security Agreement Supplement

Exhibit G

-

Form of Consent to Assignment of Letter of Credit Rights

Exhibit H-1

-

Form of Assignment for Government Contract Claims

Exhibit H-2

-

Form of Notice of Assignment of Government Contract Claims

Exhibit H-3

-

Form of Acknowledgment of Government Contract Claims

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated October 7, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) made by Alliant Techsystems Inc., a Delaware corporation
(the “Borrower”), the other Persons listed on the signature pages hereof and the
Additional Grantors (as defined in Section 26) (the Borrower, the Persons so
listed and the Additional Grantors being, collectively, the “Grantors”) to Bank
of America, N.A., as administrative agent (in such capacity, together with any
successor administrative agent appointed pursuant to Article IX of the Credit
Agreement (as hereinafter defined), the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement).

 

PRELIMINARY STATEMENTS.

 

1.     The Borrower has entered into the Amended and Restated Credit Agreement
dated as of March 29, 2007, (the “Existing Credit Agreement”) with the Lenders,
the Agents and the Arrangers (each as defined therein).

 

2.     In order to finance its ongoing working capital and general corporate
purposes, the Borrower has requested, and the Lenders have agreed, to further
amend and restate the Existing Credit Agreement and have agreed that the
existing loans and other obligations outstanding under the Existing Credit
Agreement shall be governed by and deemed to be outstanding under the amended
and restated terms and conditions contained in the Second Amended and Restated
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) dated October 7, 2010 with
the Borrower, the Agents and the Arrangers (each as defined therein).

 

3.     Pursuant to the Credit Agreement, the Grantors are hereby amending and
restating, in its entirety, the Amended and Restated Security Agreement dated
March 29, 2007 made by the Borrower and the other Grantors referred to therein
to the Administrative Agent in order to grant to the Administrative Agent for
the ratable benefit of the Secured Parties a security interest in the Collateral
(as hereinafter defined).

 

4.     Each Grantor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Part I of Schedule II hereto and issued by the
Persons named therein and of the indebtedness (the “Initial Pledged Debt”) set
forth opposite such Grantor’s name on and as otherwise described in Part II of
Schedule II hereto and issued by the obligors named therein.

 

5.     The Grantors have, and may have from time to time, security entitlements
(the “Pledged Security Entitlements”) with respect to all the financial assets
(the “Pledged Financial Assets”) credited from time to time to securities
accounts (collectively, the “Securities Accounts”), including, as of the date
hereof, to the accounts listed in Part A of Schedule V hereto.

 

--------------------------------------------------------------------------------


 

6.     The Grantors have opened, and may open from time to time, deposit
accounts with banks (collectively, the “Deposit Accounts”), including, as of the
date hereof, the accounts listed in Part B of Schedule V hereto.

 

7.     The Grantors have, and may have from time to time, commodity contracts
(the “Pledged Commodity Contracts”) carried from time to time in commodities
accounts, including, as of the date hereof, to the accounts listed in Part C of
Schedule V hereto (collectively, the “Commodities Accounts”).

 

8.     The Borrower has opened a collateral deposit account, Account
No. [12332-07636] (together with any substitute or additional collateral deposit
accounts opened in the name of the Administrative Agent, collectively, the
“Collateral Account”), with Bank of America, N.A. at its office at 1850 Gateway
Boulevard, Concord, California 94520, in the name of the Administrative Agent
and under the sole control and dominion of the Administrative Agent and subject
to the terms of this Agreement.

 

9.     It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuers under the Credit Agreement and
the entry into Secured Hedge Agreements by the Hedge Banks from time to time
that the Grantors shall have granted the assignment and security interest and
made the pledge and assignment contemplated by this Agreement.

 

10.   Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

 

11.   Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. 
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) and/or in the
Federal Book Entry Regulations (as defined below) are used in this Agreement as
such terms are defined in such Article 8 or 9 and/or the Federal Book Entry
Regulations.  “UCC” means the Uniform Commercial Code as in effect, from time to
time, in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.  The term “Federal Book Entry
Regulations” means (a) the federal regulations contained in Subpart B
(“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bonds, notes and bills and Subpart D
(“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in
clause (a) above (as in effect from time to time), the federal regulations
governing other book-entry securities.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and to induce the Hedge Banks to enter into Secured Hedge
Agreements from time to time, each

 

2

--------------------------------------------------------------------------------


 

Grantor hereby agrees with the Administrative Agent for the ratable benefit of
the Secured Parties as follows:

 

Section 1.           Grant of Security.  Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):

 

(a)   all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto and all software related thereto,
including, without limitation, software that is embedded in and is part of the
equipment (any and all such property being the “Equipment”);

 

(b)   all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, and all software related thereto,
including, without limitation, software that is embedded in and is part of the
inventory (any and all such property being the “Inventory”);

 

(c)   all accounts (including, without limitation, Government Contract Claims,
and health care insurance receivables), chattel paper (including, without
limitation, tangible chattel paper and electronic chattel paper), instruments
(including, without limitation, promissory notes), deposit accounts,
letter-of-credit rights, general intangibles (including, without limitation,
payment intangibles and Government Contract Claims and all assignable rights and
interests related thereto) and all other obligations of any kind, whether or not
arising out of or in connection with the sale or lease of goods or the rendering
of services and whether or not earned by performance, and all rights now or
hereafter existing in and to all supporting obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other obligations, to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables”, and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

(d)   the following (the “Security Collateral”):

 

(i)            the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial

 

3

--------------------------------------------------------------------------------


 

Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

 

(ii)           the Initial Pledged Debt and the instruments, if any, evidencing
the Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

(iii)          all additional shares of stock and other Equity Interests of any
Subject Subsidiary or Joint Venture (except to the extent that the
organizational or other governing documents thereof prohibit such pledge) from
time to time acquired by such Grantor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto; provided that such Grantor shall not be
required to pledge hereunder, and the Pledged Equity shall not include, more
than 65% of the aggregate shares of stock or other Equity Interests of a Foreign
Subsidiary entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Internal Revenue Code) (the “Voting
Foreign Stock”); provided further that all of the shares of stock or other
Equity Interests of such Foreign Subsidiary not entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Internal Revenue Code) shall be pledged by such Grantor; provided further that
if, as a result of any change in the tax laws of the United States of America
after the date of this Agreement, the pledge by such Grantor of any additional
shares of Voting Foreign Stock in any such Foreign Subsidiary under this
Agreement would not result in an increase in the net tax liabilities of such
Grantors, then, promptly after the change in such laws, all such additional
shares of Voting Foreign Stock shall be so pledged under this Agreement (for
purposes of this Section 1(d)(iii));

 

(iv)          all additional indebtedness in excess of $5,000,000 in the
aggregate from time to time owed to such Grantor by the Borrower or any
Subsidiary or Joint Venture of such Grantor (such indebtedness, together with
the Initial Pledged Debt, being the “Pledged Debt”) and the instruments
evidencing such indebtedness (including all intercompany notes), and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;

 

(v)           the Securities Accounts, all Pledged Security Entitlements with
respect to all Pledged Financial Assets from time to time credited to any
Securities Account, and all Pledged Financial Assets, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from

 

4

--------------------------------------------------------------------------------


 

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Pledged Security Entitlements or such Pledged
Financial Assets and all subscription warrants, rights or options issued thereon
or with respect thereto;

 

(vi)          all Commodities Accounts, all Pledged Commodity Contracts from
time to time carried in the Commodities Accounts, and all value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Commodity Contracts; and

 

(vii)         all other investment property (excluding any Equity Interests not
required to be, to the extent constituting a security, granted pursuant to
Section 1(d) but otherwise including, without limitation, all (A) securities,
whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodities accounts)
in which such Grantor has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;

 

(e)   each agreement and contract (excluding Government Contracts, but including
any subcontracts in respect of any Government Contracts of any other Person),
the IP Agreements (as hereinafter defined), and each Swap Contract to which such
Grantor is now or may hereafter become a party, in each case as such agreements
may be amended, amended and restated, supplemented or otherwise modified from
time to time (collectively, the “Assigned Agreements”), including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to the Assigned Agreements, (ii) all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (iii) claims of such Grantor for
damages arising out of or for breach of or default under the Assigned Agreements
and (iv) the right of such Grantor to terminate the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder (all such Collateral being the “Agreement Collateral”);

 

(f)    the following (collectively, the “Account Collateral”):

 

(i)            the Collateral Account, the L/C Collateral Account (as defined
below), all Deposit Accounts and all funds and financial assets from time to
time credited thereto (including, without limitation, all Cash Equivalents), all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds and financial assets, and all certificates
and instruments, if

 

5

--------------------------------------------------------------------------------


 

any, from time to time representing or evidencing the Collateral Account, the
L/C Collateral Account, and the Deposit Accounts;

 

(ii)           all promissory notes, certificates of deposit, deposits, checks
and other instruments from time to time delivered to or otherwise possessed by
the Administrative Agent for or on behalf of such Grantor, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iii)          all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Account
Collateral;

 

(g)   the following (collectively, the “Intellectual Property Collateral”):

 

(i)            all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);

 

(ii)           all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii)          all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(iv)          all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

(v)           all confidential proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual property of any type, including, without limitation,
industrial designs and mask works;

 

6

--------------------------------------------------------------------------------


 

(vi)          all registrations and applications for registration for any of the
foregoing Patents, Trademarks and Copyrights with any Governmental Authority of
the United States, including, without limitation, those registrations and
applications for registration set forth on Schedule IV hereto (as such
Schedule IV may be supplemented from time to time by supplements to this
Agreement, each such supplement being substantially in the form of Exhibit F
hereto (an “IP Security Agreement Supplement”) executed by such Grantor to the
Administrative Agent from time to time), together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

 

(vii)         all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(viii)        all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth on Schedule IV hereto (“IP Agreements”);
and

 

(ix)           any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

(h)   the commercial tort claims as may be specifically identified from time to
time pursuant to a supplement to this Agreement delivered in accordance with
Section 9(c) (collectively, the “Commercial Tort Claims Collateral”);

 

(i)    all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

 

(j)    all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (i) of this Section 1 and this
clause (j)) and, to the extent not otherwise included, all (A) payments under
insurance (whether or not the Administrative Agent is the loss payee thereof),
or any indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash.

 

Notwithstanding the foregoing provisions of this Section 1, the grant of a
security interest as provided herein shall not extend to, and the term
“Collateral” shall not include, as to any

 

7

--------------------------------------------------------------------------------


 

Grantor:  (1) any accounts, contracts, licenses or other general intangibles of
such Grantor, or any permits, instruments, or chattel paper of such Grantor, if
and to the extent such account, contract, license, general intangible, permit,
instrument or chattel paper contains restrictions on assignments and the
creation of Liens, or under which such an assignment or Lien would cause a
default to occur under such account, contract, license, general intangible,
permit, instrument of chattel paper (other than to the extent that any relevant
term would be rendered ineffective pursuant to Sections 9-407 or 9-408 of
Article 9 of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law, including Bankruptcy Law); provided that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights, title and interests as if such provision had never
been in effect; (2) the lease of real property by such Grantor as lessee or
sublessee not required to be subject to a Mortgage under (and as such term is
defined in) the Credit Agreement; (3) any property that would otherwise be
included in the Collateral if and to the extent such property consists of
deposits permitted by clause (e) or (f) of Section 7.01 of the Credit Agreement;
(4) any United States intent-to-use trademark or service mark application to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal Law; and
(5) any asset subject to a Lien permitted by Sections 7.01(b), (i), (j) or (n)
of the Credit Agreement, if and for so long as the contractual obligation
governing such Lien prohibits the Lien of this Agreement applying to such
assets.

 

Section 2.           Security for Obligations.  This Agreement secures, in the
case of each Grantor, the payment of all Obligations of such Grantor now or
hereafter existing under the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments, amendment and
restatements, or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”).

 

Section 3.           Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 4.           Government Contract Claims.  (a)  For purposes of this
Agreement and the other Loan Documents, the following terms shall have the
meanings set forth below:

 

“Assignment of Government Contract Claims” means an Assignment of Government
Claims, in substantially the form of Exhibit H-1 attached hereto (with such

 

8

--------------------------------------------------------------------------------


 

changes or modification thereto as may be required with any changes or
modifications to the Assignment of Claims Act or the Assignment of Claims
Regulations).

 

“CCR Database” means the Central Contractor Registration database or the CCR
database as used in 48 C.F.R. § 32.805(d)(4) and 48 C.F.R. § 4.1102.

 

“Notice of Assignment of Government Contract Claims” means a Notice of
Assignment of Government Claims, in substantially the form of Exhibit H-2
attached hereto (with such changes or modification thereto as may be required
with any changes or modifications to the Assignment of Claims Act or the
Assignment of Claims Regulations).

 

(b)   (i) Each Grantor hereby represents and warrants that other than as
required under any of the Loan Documents, no assignments of any Government
Contract Claims have been executed and delivered in favor of any Person, which
were not forwarded to or filed with any Person (including any Governmental
Authority), unless all such assignments and any notices in respect thereof
existing prior to the Restatement Closing Date have been destroyed, (ii) all
assignments of any Government Contract Claims and notices of such assignments
forwarded to or filed with any Person (including any Governmental Authority)
pursuant to 48 CFR Sections 32.802(e) and 32.805(b) on or prior to the
Restatement Closing Date shall have been fully released in accordance with 48
CFR Section 32.805(e), and (iii) there are no other assignments of or Liens on
Government Contract Claims other than as in favor of a Governmental Party in
respect of set-off rights as provided in the Federal Acquisition Regulation.

 

(c)   With respect to (x) any Assignable Government Contract Claims in excess of
$50,000,000 under any individual Government Contract of any Grantor, within
forty-five (45) days after entering into such Government Contract, and (y) any
Assignable Government Contract Claims of any or all Grantors that do not then
constitute Assigned Government Contract Claims, if a Specified Default shall
have occurred and be continuing, within thirty (30) days after the request of
the Administrative Agent or the Required Lenders, each applicable Grantor shall
take the following actions with respect to the applicable Government Contracts
and Assignable Government Contract Claims on or prior to the dates indicated
above:

 

(i)            execute and deliver to the Administrative Agent two (2) original
Assignments of Government Contract Claims and Notices of Assignment of
Government Contract Claims, which shall:

 

(A)          include a full description of the applicable Government Contract,
including, (1) the contract number, (2) the date thereof, (3) the Grantor’s name
and address as listed on the contract, (4) the name of the Governmental Party,
the name of its office and its address, and (5) subject to any applicable laws,
rules and regulations or orders relating to national security restricting such
description, a description of the nature of the contract, and

 

(B)           with respect to each Assignment of Government Contract Claims,
(1) be duly executed by an authorized officer of such Grantor (other than the

 

9

--------------------------------------------------------------------------------


 

secretary or assistant secretary of such Grantor), (2) be duly attested by the
secretary or assistant secretary of such Grantor, and (3) to the extent not
impressed with the corporate seal, include two (2) certified (by any officer)
true and correct copies of the resolutions of the governing body of such Grantor
authorizing the officer signing the Assignment of Government Contract Claims to
execute the same;

 

(ii)           with respect to each such applicable Government Contract, provide
the name, address and, if reasonably requested by the Administrative Agent,
telephone number of (A) the contracting officer, administrative contracting
officer and, if reasonably requested by the Administrative Agent, the agency
head of the Governmental Party with respect to such Government Contract, (B) the
surety on any bond applicable, if any, to such Government Contract (including
any surety on any bond that may be applicable subsequently), and (C) the
disbursing officer designated in such Government Contract to make payment; and

 

(iii)          notify the Administrative Agent whether the assignment of such
Government Contract Claims would require the Administrative Agent to register
separately in the CCR Database.

 

(d)   At any time that any of the following has occurred and is continuing,
(x) any Event of Default under the Credit Agreement, which has not been cured,
remedied or waived within ten (10) days, or, as a result thereof, the Loans and
other Obligations are declared immediately due and payable, (y) any Default
under Section 8.01(f) or (g) of the Credit Agreement, or (z) any Event of
Default under Section 8.01(a), or, with respect to this Agreement or any
Collateral, any Event of Default under Section 8.01(j) or (l) of the Credit
Agreement (any of the foregoing being a “Trigger Event”), the Administrative
Agent may, at the Grantors’ expense, with respect to the Assignable Government
Contract Claims:

 

(i)            file and deliver an original Notice of Assignment of Government
Contract Claims with the appropriate number of copies thereof and with the
appropriate attachments as may be required (including certified copies of the
Assignment of Government Contract Claims) by the Assignment of Claims Act and
the Assignment of Claims Regulations to (1) the contracting officer or the
agency head of the Governmental Party with respect to such Government Contract,
(2) if applicable, the surety on any bond applicable to such Government Contract
(including any surety on any bond that may be delivered subsequently), and
(3) the disbursing officer designated in such Government Contract to make
payment, and

 

(ii)           file, deliver, and record with any other Person or Governmental
Party any other statement, notice, assignment, instrument, document or agreement
or take such other action as may be deemed necessary or advisable in order to
make the assignments of the Assignable Government Contract Claims in favor of
the Administrative Agent for the ratable benefit of the Secured Parties
effective and valid assignments under the Assignment of Claims Act and the
Assignment of Claims Regulations.

 

10

--------------------------------------------------------------------------------


 

Section 5.  Delivery and Control of Security Collateral.  (a)  All certificates
or instruments representing or evidencing Security Collateral shall be delivered
to and held by or on behalf of the Administrative Agent pursuant hereto and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent.  The Administrative Agent
shall have the right, at any time upon the occurrence and during the continuance
of a Specified Default and with notice thereafter to any Grantor, to transfer to
or to register in the name of the Administrative Agent or any of its nominees
any or all of the Security Collateral, subject only to the revocable rights
specified in Section 16(a) and any applicable laws, rules, regulations or orders
relating to national security).  In addition, the Administrative Agent shall
have the right at any time upon the occurrence and during the continuance of a
Specified Default to exchange certificates or instruments representing or
evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.

 

(b)  With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
will cause the issuer thereof, upon the occurrence and during the continuance of
a Specified Default, at the request of the Administrative Agent (except, if such
security is in respect of the Equity Interests of a Subsidiary or a Joint
Venture required to be pledged hereunder), either (i) to register the
Administrative Agent as the registered owner of such security or (ii) to agree
in an authenticated record with such Grantor and the Administrative Agent that
such issuer will comply with instructions with respect to such security
originated by the Administrative Agent without further consent of such Grantor,
such authenticated record to be in form and substance satisfactory to the
Administrative Agent; provided that such instructions (including any “Notice of
Exclusive Control”) shall be withdrawn in the event such Specified Default is no
longer continuing.  With respect to any Security Collateral in which any Grantor
has any right, title or interest and that is not an uncertificated security,
upon the request of the Administrative Agent, upon the occurrence and during the
continuance of a Specified Default such Grantor will notify each such issuer of
Security Collateral that such Security Collateral is subject to the security
interest granted hereunder.

 

(c)  With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a security entitlement in which the
Administrative Agent is not the entitlement holder, upon the occurrence and
during the continuance of a Specified Default, at the request of the
Administration Agent, such Grantor will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Administrative Agent as the entitlement holder of such security entitlement
against such securities intermediary or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such securities intermediary
will comply with entitlement orders (that is, notifications communicated to such
securities intermediary directing transfer or redemption of the financial asset
to which such Grantor has a security entitlement) originated by the
Administrative Agent without further consent of such Grantor, such authenticated
record to be in substantially the form of Exhibit B hereto or otherwise in form
and substance satisfactory to the Administrative Agent (such agreement being a
“Securities Account Control Agreement”); provided that such entitlement orders
(including any “Notice of Exclusive Control”) shall be withdrawn in the event
such Specified Default is no longer continuing.

 

11

--------------------------------------------------------------------------------


 

(d)   With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes a commodity contract, upon the
occurrence and during the continuation of a Specified Default, at the request of
the Administrative Agent, such Grantor shall cause the commodity intermediary
with respect to such commodity contract to agree in an authenticated record with
such Grantor and the Administrative agent that such commodity intermediary will
apply any value distributed on account of such commodity contract as directed by
the Administrative agent without further consent of such Grantor, such
authenticated record to be in substantially the form of Exhibit C hereto or
otherwise in form and substance satisfactory to the Administrative agent (such
agreement being a “Commodity Account Control Agreement”, and all such
authenticated records, together with all Securities Account Control Agreements
being, collectively, “Security Control Agreements”); provided that such
directions (including any “Notice of Exclusive Control”) shall be withdrawn in
the event such Specified Default is no longer continuing.

 

(e)   Each Grantor shall cause all Pledged Debt constituting intercompany debt
and evidenced by intercompany promissory notes to be delivered to the
Administrative Agent in accordance with Section 5(a).

 

Section 6.  Maintaining the Account Collateral.  So long as any Loan or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding, any Secured Hedge Agreement shall be
in effect or any Lender Party shall have any Commitment:

 

(a)   If a Specified Default shall have occurred and be continuing and the
Administrative Agent shall have so requested, within forty-five (45) days after
any such request, each Grantor shall (i) cause each bank with whom a Deposit
Account is maintained to agree in a record authenticated by the Grantor, the
Administrative Agent and such bank (a “Pledged Account Bank”), to comply with
instructions originated by the Administrative Agent directing the disposition of
funds in any Account Collateral without the further consent of the Grantor;
provided that such instructions (including any “Notice of Exclusive Control”)
shall be withdrawn in the event such Specified Default shall no longer be
continuing and (ii) waive or subordinate in favor of the Administrative Agent
all claims of the Pledged Account Bank (including, without limitation, claims by
way of a security interest, lien or right of setoff or right of recoupment to
the extent set forth in Exhibit D hereto) to Account Collateral, which
authenticated record shall be substantially in the form of Exhibit D hereto, or
shall otherwise be in form and substance satisfactory to the Administrative
Agent (the “Deposit Account Control Agreement”) or (ii) instruct all account
debtors to make all payments to one or more other Pledged Account Banks by
instructing that such payments be remitted to a post office box which shall be
in the name and under the control of such Pledged Account Bank under a lockbox
agreement duly executed by the Grantor and such Pledged Account Bank, in form
and substance satisfactory to the Administrative Agent.  Thereafter, each
Grantor will maintain all Account Collateral only with the Administrative Agent
or Pledged Account Banks unless such Specified Default shall no longer be
continuing.

 

(b)   If a Specified Default shall have occurred and be continuing and the
Administrative Agent shall have so requested, within ten (10) Business Days
after any

 

12

--------------------------------------------------------------------------------


 

such request, each Grantor will (i) immediately instruct each Person (including
any Governmental Party to the extent that a Trigger Event has occurred)
obligated at any time to make any payment to such Grantor for any reason (an
“Obligor”) to make such payment to the Collateral Account or, if permitted by
the Administrative Agent, to a Deposit Account maintained with a Pledged Account
Bank and/or (ii) if so requested, deposit in the Collateral Account or, if
permitted by the Administrative Agent, a Deposit Account at the end of each
Business Day, all proceeds of Collateral and all other cash of such Grantor.  If
a Specified Default shall have occurred and be continuing, each Grantor hereby
authorizes the Administrative Agent to notify each Obligor that such payments
have been assigned to the Administrative Agent as collateral hereunder and to
instruct such Obligor to make all payments to the Collateral Account or as
otherwise directed by the Administrative Agent.

 

(c)   If a Specified Default shall have occurred and be continuing, concurrently
with or at any time after entering into a Deposit Account Control Agreement with
any Pledged Account Bank, if requested by the Administrative Agent, each Grantor
will instruct such Pledged Account Bank to transfer to the Collateral Account,
at the end of each Business Day or such other frequency as the Administrative
Agent may direct, in same day funds, an amount equal to the credit balance of
the Deposit Account in such Pledged Account Bank.  If any Grantor shall fail to
give any such instructions to any Pledged Account Bank, the Administrative Agent
may do so without further notice to any Grantor.

 

(d)   During the continuation of any Specified Default, each Grantor agrees that
it will not add any bank that maintains a deposit account for such Grantor or
open any new deposit account with any then existing Pledged Account Bank unless
(i) the Administrative Agent shall have received at least ten (10) days’ prior
written notice of such additional bank or such new deposit account and (ii) if
the Administrative Agent has requested that the Grantors comply with the
requirement of Section 6(a), the Administrative Agent shall have received, in
the case of a bank or Pledged Account Bank that is not the Administrative Agent,
a Deposit Account Control Agreement authenticated by such new bank and such
Grantor, or a supplement to an existing Deposit Account Control Agreement with
such then existing Pledged Account Bank, covering such new deposit account (and,
upon the receipt by the Administrative Agent of such Deposit Account Control
Agreement or supplement, Schedule V hereto shall be automatically amended to
include such Deposit Account).  During the continuation of any Specified
Default, each Grantor agrees that it will not terminate any bank as a Pledged
Account Bank or terminate any Account Collateral, except that the Grantor may
terminate a Deposit Account, and terminate a bank as a Pledged Account Bank with
respect to such Deposit Account, if it gives the Administrative Agent at least
ten (10) days’ prior written notice of such termination (and, upon such
termination, Schedule V hereto shall be automatically amended to delete such
Pledged Account Bank and Deposit Account).

 

(e)   To the extent Section 6(a) above is applicable, if during the continuation
of any Specified Default, a Grantor terminates any Deposit Account covered by a
Deposit Account Control Agreement or any Pledged Account Bank with respect
thereto, such Grantor will immediately, if the Administrative Agent has required
that the Grantors

 

13

--------------------------------------------------------------------------------


 

comply with the provisions of Section 6(a) and (b), (i) transfer all funds and
property held in such terminated Deposit Account to another Deposit Account
covered by a Deposit Account Control Agreement maintained with a Pledged Account
Bank or to the Collateral Account and (ii) notify all Obligors that were making
payments to such Deposit Account to make all future payments to another Deposit
Account maintained with a Pledged Account Bank covered by a Deposit Account
Control Agreement or to the Collateral Account, in each case so that the
Administrative Agent shall have a continuously perfected security interest in
such Account Collateral, funds and property.  Each Grantor agrees to terminate
any or all Account Collateral and Deposit Account Control Agreements upon
request by the Administrative Agent.

 

(f)    Upon the occurrence and during the continuance of a Specified Default,
the Administrative Agent shall have sole right to direct the disposition of
funds with respect to each of the Collateral Account, the L/C Collateral
Account, and, if Section 6(a) shall be applicable, the Deposit Accounts; and it
shall be a term and condition of each of the Collateral Account, the L/C
Collateral Account, and the Deposit Accounts (in the case of Deposit Accounts,
only to the extent so directed by the Administrative Agent to the applicable
Pledged Account Bank), notwithstanding any term or condition to the contrary in
any other agreement relating to the Collateral Account, the L/C Collateral
Account or the Deposit Accounts, as the case may be, that no amount (including,
without limitation, interest on Cash Equivalents credited thereto) will be paid
or released to or for the account of, or withdrawn by or for the account of, the
Borrower or any other Person from the Collateral Account, the L/C Collateral
Account or the Deposit Accounts (only to the extent so directed), as the case
may be.

 

(g)   The Administrative Agent may, at any time and without notice to, or
consent from, the Grantor, if an Event of Default shall have occurred and be
continuing (i) transfer, or direct the transfer of, funds from the Account
Collateral to satisfy the Grantor’s obligations under the Loan Documents and
(ii) transfer, or direct the transfer of, funds from the Deposit Accounts to the
Collateral Account.

 

(h)   Upon the request by the Administrative Agent at any time or as otherwise
required in order to Cash Collateralize Letters of Credit pursuant to the Credit
Agreement, the Borrower shall immediately open a letter of credit deposit
account (the “L/C Collateral Account”) with Bank of America, N.A. in the name of
the Administrative Agent and under the sole control and dominion of the
Administrative Agreement and subject to this Agreement.

 

Section 7.           Investing of Amounts in the Collateral Account and the L/C
Collateral Account.  The Administrative Agent will, subject to the provisions of
Sections 6, 8, and 24, from time to time (1) invest amounts received with
respect to the Collateral Account and the L/C Collateral Account in such Cash
Equivalents credited to (A) the Collateral Account and the L/C Collateral
Account, respectively, as the Borrower may select and the Administrative Agent
may approve or (B) in the case of Cash Equivalents consisting of Securities
Collateral, a securities account in which the Administrative Agent is the
securities intermediary or a securities account subject to a Securities Account
Control Agreement, and (2) invest interest paid on the Cash Equivalents referred
to in clause (a)

 

14

--------------------------------------------------------------------------------


 

above, and reinvest other proceeds of any such Cash Equivalents that may mature
or be sold, in each case in such Cash Equivalents credited in the same manner. 
Interest and proceeds that are not invested or reinvested in Cash Equivalents as
provided above shall be deposited and held in the relevant Collateral Account or
L/C Collateral Account.  In addition, the Administrative Agent shall have the
right at any time to exchange such Cash Equivalents for similar Cash Equivalents
of smaller or larger determinations, or for other Cash Equivalents, credited to
the Collateral Account or the L/C Collateral Account, as the case may be.

 

Section 8.  Release of Amounts.  So long as no Specified Default shall have
occurred and be continuing, the Administrative Agent will pay and release, or
direct the applicable Pledged Account Bank to pay and release, to the applicable
Grantor or at its order or, at the request of such Grantor, to the
Administrative Agent to be applied to the Obligations of the Borrower under the
Loan Documents, such amount, if any, as is then on deposit in the Collateral
Account and the L/C Collateral Account.

 

Section 9.  Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims.  So long as
any Loan or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding, any Secured Hedge
Agreement shall be in effect or any Lender Party shall have any Commitment, upon
the occurrence and during the continuation of a Specified Default, at the
request of the Administrative Agent:

 

(a)   Each Grantor will maintain all (i) electronic chattel paper so that the
Administrative Agent has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Administrative Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA”);

 

(b)   Each Grantor will maintain all letter-of-credit rights assigned to the
Administrative Agent, so that the Administrative Agent has control of the
letter-of-credit rights in the manner specified in Section 9-107 of the UCC; and

 

(c)   Each Grantor will promptly give notice to the Administrative Agent of any
commercial tort claim in excess of $50,000,000 that arises in the future and
will immediately execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such commercial
tort claim to the first priority security interest created under this Agreement.

 

Section 10.  Representations and Warranties.  Each Grantor represents and
warrants as follows:

 

(a)   Such Grantor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth on Schedule I hereto.  Such Grantor has only the
trade names, listed on Schedule IV hereto.  Such Grantor is located (within the
meaning of Section 9-307 of the UCC) in the jurisdiction set forth opposite such
Grantor’s name on Schedule I hereto and has its chief executive office and the
office in which it maintains the original copies

 

15

--------------------------------------------------------------------------------


 

of each Assigned Agreement and Related Contract to which such Grantor is a party
and all originals of all chattel paper that evidence Receivables of such Grantor
at the address, if not its chief executive office, set forth on Schedule I
hereto.  The information set forth on Schedule I hereto with respect to such
Grantor is true and accurate in all respects.  For each Grantor, such Grantor
has not since March 29, 2007 changed its name, location, chief executive office,
place where it maintains its agreements, type of organization, jurisdiction of
organization or organizational and, if applicable, tax identification number
from those set forth on Schedule I hereto except as disclosed on Schedule III
hereto.

 

(b)   Substantially all Equipment and Inventory of such Grantor is located at
the locations listed on Schedule 5.08(c) to the Credit Agreement or Schedule VI
hereto (other than Inventory sold in the ordinary course of business and
Equipment located offsite in the ordinary course of business and Equipment or
Inventory having a value, in each case, of $10,000 or less at any one
location).  All Security Collateral consisting of certificated securities and
instruments have been delivered to the Administrative Agent.  Copies of each
Assigned Agreement have been delivered to the Administrative Agent.  None of the
Receivables or Agreement Collateral is evidenced by a promissory note or other
instrument that has not been delivered to the Administrative Agent.

 

(c)   Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
Permitted Liens.  No effective financing statement or other instrument similar
in effect covering all or any part of such Collateral or listing such Grantor or
any trade name of such Grantor as debtor is on file in any recording office,
except such as may have been filed in favor of the Administrative Agent relating
to the Loan Documents or as otherwise permitted under the Credit Agreement.

 

(d)   Such Grantor has exclusive possession and control of substantially all of
the Equipment and Inventory (other than Equipment and Inventory located on
property owned by any Governmental Party and operated by such Grantor) stored at
any leased premises or warehouse.  In the case of Equipment and Inventory
located on leased premises or in warehouses, no lessor or warehouseman of any
premises or warehouse upon or in which such Equipment or Inventory is located
has (i) received notification of any secured party’s interest (other than the
security interest granted hereunder) in such Grantor’s Equipment or Inventory or
(ii) any Lien (other than a Permitted Lien), claim or charge (based on contract,
statute or otherwise) on such Equipment and Inventory.

 

(e)   The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable.  With
respect to the Pledged Equity that is an uncertificated security, such Grantor
has caused the issuer thereof either (i) to register the Administrative Agent as
the registered owner of such security or (ii) to agree in an authenticated
record with such Grantor and the Administrative Agent that such issuer will
comply with instructions with respect to such security originated by the
Administrative Agent without further consent of such Grantor.  If such Grantor
is an issuer of Pledged Equity, such Grantor confirms that it has received
notice of such security interest.  The Pledged Debt pledged by such Grantor
hereunder (i) to the extent representing intercompany indebtedness, is the
legal, valid and binding

 

16

--------------------------------------------------------------------------------


 

obligation of the issuers thereof and (ii) to the extent representing
intercompany indebtedness, is evidenced by one or more promissory notes (which
notes have been delivered to the Administrative Agent).

 

(f)    The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.  The Initial Pledged Debt constitutes all of
the outstanding Pledged Debt owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule II hereto.

 

(g)   Such Grantor has no deposit accounts, other than as listed on Schedule V.

 

(h)   No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed or will be duly filed
immediately after the Restatement Closing Date, the recordation of the
Intellectual Property Security Agreements referred to in Section 15(f) with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, which Agreements
have been duly recorded or will be duly recorded immediately after the
Restatement Closing Date or (iii) the exercise by the Administrative Agent of
its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally and the taking of
the actions described in Section 4(d) with respect to Assignable Government
Contract Claims; provided however, that the actions described in Sections 5, 6
and 9 with respect to Security Collateral, Account Collateral, electronic
chattel paper, transferable records, letter-of-credit rights and commercial tort
claims respectively, shall be required to the extent set forth in such Sections
upon the occurrence and during the continuance of a Specified Default.

 

(i)    As to itself and its Intellectual Property Collateral:

 

(i)            To the knowledge of such Grantor, the operation of such Grantor’s
business as currently conducted or as contemplated to be conducted and the use
of the Intellectual Property Collateral in connection therewith do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate, in each
case, in any material respect, the intellectual property rights of any third
party; provided, that a Governmental Party may authorize or may have authorized
the use of intellectual property by any Person (including any Grantor) of a
third party (including any Grantor with respect to its Intellectual Property
Collateral) (such authorizations, “Governmental IP Authorizations”).

 

17

--------------------------------------------------------------------------------


 

(ii)           Except as would not reasonably be expected to result in a
Material Adverse Effect, such Grantor is the owner of all right, title and
interest in and to the Intellectual Property Collateral (for the avoidance of
doubt, other than intellectual property licensed under the IP Agreements) used
in the operation of its business and is entitled to use all Intellectual
Property Collateral subject only to the terms of the IP Agreements and
Governmental IP Authorizations.

 

(iii)          As supplemented pursuant to Section 15(g), the Intellectual
Property Collateral set forth on Part I of Schedule IV hereto includes a true
and complete list of all of the United States patents, patent applications,
material domain names, trademark registrations and applications, copyright
registrations and applications and material IP Agreements owned by such Grantor.

 

(iv)          All material Intellectual Property Collateral used in the
operation of its business is subsisting and has not been adjudged invalid or
unenforceable in whole or part, and to the best of such Grantor’s knowledge, is
valid and enforceable.  To the knowledge of such Grantor, there are no uses of
any item of material Intellectual Property Collateral used in the operation of
its business that could be expected to lead to such item becoming invalid or
unenforceable.

 

(v)           Except as would not reasonably be expected to result in a Material
Adverse Effect, such Grantor has (A) made or performed all filings, recordings
and other acts and has paid all required fees and taxes to maintain and protect
its interest in each and every item of Intellectual Property Collateral used in
the operation of its business in full force where such Intellectual Property
Collateral should be registered and to protect and maintain its interest therein
including, without limitation, recordations of any of its interests in the
Patents and Trademarks with the U.S. Patent and Trademark Office and recordation
of any of its interests in the Copyrights with the U.S. Copyright Office, except
with respect to Excluded Patents (as defined in Section 15) to the extent
provided in Section 15, and (B) used all required statutory notices in
connection with its use of each patent, trademark and copyright in the
Intellectual Property Collateral.

 

(vi)          No claim, action, suit, investigation, litigation or proceeding
has been asserted or is pending or, to such Grantor’s knowledge, threatened
against such Grantor (i) based upon or challenging or seeking to deny or
restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral used in the operation of its business, (ii) alleging that the
Grantor’s rights in or use of such Intellectual Property Collateral or that any
services provided by, processes used by, or products manufactured or sold by,
such Grantor infringe, misappropriate, dilute, misuse or otherwise violate any
patent, trademark, copyright or any other proprietary right of any third party,
or (iii) alleging that such Intellectual Property Collateral is being licensed
or sublicensed in violation or contravention of the terms of any license or
other agreement, that, in any such case, either individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect. 
To such Grantor’s knowledge, no Person is engaging in any activity that
infringes, misappropriates, dilutes, misuses or otherwise violates any material

 

18

--------------------------------------------------------------------------------


 

Intellectual Property Collateral used in the operation of its business or the
Grantor’s rights in or use thereof.  Except as would not reasonably be expected
to result in a Material Adverse Effect, such Grantor has not granted any
release, covenant not to sue or nonassertion assurance, to any Person with
respect to any part of the Intellectual Property Collateral.  The consummation
of the transactions contemplated by the Transaction Documents will not result in
the termination or impairment of any of the Intellectual Property Collateral
used in the operation of its business.

 

(vii)         Except as would not reasonably be expected to have a Material
Adverse Effect, with respect to each IP Agreement:  (A) such IP Agreement is
valid and binding and in full force and effect and represents the entire
agreement between the respective parties thereto with respect to the subject
matter thereof; (B) such IP Agreement will not cease to be valid and binding and
in full force and effect on terms identical to those currently in effect as a
result of the rights and interest granted herein, nor will the grant of such
rights and interest constitute a breach or default under such IP Agreement or
otherwise give any party thereto a right to terminate such IP Agreement; (C)
such Grantor has not received any notice of termination or cancellation under
such IP Agreement; (D) such Grantor has not received any notice of a breach or
default under such IP Agreement, which breach or default has not been cured; and
(E) neither such Grantor nor, to the knowledge of such Grantor, any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event (with respect to any event within the control of any other party to
such IP Agreement, to the knowledge of such Grantor) has occurred that, with
notice or lapse of time or both, would constitute such a breach or default or
permit termination, modification or acceleration under such IP Agreement.

 

(viii)        Except as would not reasonably be expected to have a Material
Adverse Effect, (A) none of the Trade Secrets of such Grantor has been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person other than such Grantor; (B) no employee,
independent contractor or agent of such Grantor has misappropriated any trade
secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s material Intellectual Property Collateral.

 

(ix)           Except as would not reasonably be expected to have a Material
Adverse Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

19

--------------------------------------------------------------------------------


 

(x)            Schedule VIII hereto sets forth the material Intellectual
Property Collateral of each Grantor (the “Affected IP Collateral”) with respect
to which, (i) Liens thereon are outstanding on the Restatement Closing Date
other than pursuant to the Security Documents (the “Existing IP Liens”) and
(ii) any gaps or flaws in title exist on the Restatement Closing Date.  With
respect to the Existing IP Liens, (A) all obligations secured thereby have been
satisfied in full, or (B) the exercise of remedies (including foreclosure) with
respect to any Affected IP Collateral as a result thereof, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  Any gaps or flaws in title with respect to any Affected IP Collateral,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(j)    Each Government Contract to which Section 4(c) applies has been properly
approved and executed by the Grantor party thereto and, to the knowledge of such
Grantor, the applicable Governmental Party.  As of the date hereof, Schedule IX
sets forth a true and complete list of the Government Contracts to which Section
4(c) applies.

 

(k)   Upon the Administrative Agent taking the actions described in Section
4(d)(i) and, to the extent required by Subpart 32.805(c) and (d) of the
Assignment of Claims Regulations, acknowledged by the appropriate contracting
officer, the Assignment of Government Contract Claims with respect to each
Assignable Government Contract Claims shall constitute an effective and valid
assignment of such Assignable Government Contract Claims to the extent that an
assignment of a Government Claim is governed by the Assignment of Claims Act and
the Assignment of Claims Regulations, and no other action is required in order
to create an effective and valid assignment of such Assignable Government
Contract Claims.  Thereupon, the Administrative Agent may exercise its rights as
set forth in Section 6(b).

 

; provided however, that for purposes of the representations and warranties
hereunder, (i) each Schedule referred to in this Section 10 shall be amended in
accordance with Section 6.02(i)(B) of the Credit Agreement, and (ii) any
representation and warranty contained in this Section 10 to the extent made with
specific reference to a specific Schedule shall be deemed true and correct in
all material respects if such representation and warranty would have been true
and correct in all material respects (A) as of the Restatement Closing Date, or
(B) with respect to any period immediately following the date on which Schedules
are required to be amended pursuant to Section 6.02(i)(B) of the Credit
Agreement, as of the date required to be amended, regardless of whether actually
amended, until the next date required to be so amended, in each case, solely to
the extent any such representation and warranty specifically refers to a
Schedule; provided, further, that if a Specified Default shall have occurred and
be continuing, the Administrative Agent may require such Schedules to be updated
and amended at any time and from time to time.

 

Section 11.  Further Assurances.  (a)  Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary or that the Administrative Agent
may reasonably request, to perfect and protect any pledge or security interest
granted or purported to be granted by such Grantor hereunder or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with

 

20

--------------------------------------------------------------------------------


 

respect to any Collateral of such Grantor.  Without limiting the generality of
the foregoing, each Grantor will promptly, with respect to Collateral of such
Grantor, subject to the proviso hereof:  (i) mark conspicuously each document
included in Inventory, each chattel paper included in Receivables, each Related
Contract, each Assigned Agreement and, at the reasonable request of the
Administrative Agent, each of its records pertaining to such Collateral with a
legend, in form and substance satisfactory to the Administrative Agent,
indicating that such document, chattel paper, Related Contract, Assigned
Agreement or Collateral is subject to the security interest granted hereby; (ii)
if any such Collateral shall be evidenced by a promissory note or other
instrument or chattel paper, deliver and pledge to the Administrative Agent
hereunder such note or instrument or chattel paper duly indorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to the Administrative Agent; (iii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or as the
Administrative Agent may reasonably request, in order to perfect and preserve
the security interest granted or purported to be granted by such Grantor
hereunder; (iv) subject to Section 4(d), deliver, file and record any statement,
notice, assignment, instrument, document, agreement or other paper or take any
other action, as may be necessary or as the Administrative Agent may reasonably
request, in order to create, preserve, perfect, confirm or validate the security
interest granted hereunder in Assignable Government Contract Claims and exercise
any right in respect thereof; (v) deliver and pledge to the Administrative Agent
for benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank; (vi) in accordance with Section 6(a), take all action
necessary to ensure that the Administrative Agent has control of Collateral
consisting of deposit accounts, (vii) take all action necessary to ensure that
the Administrative Agent has control of collateral consisting of electronic
chattel paper, investment property, letter-of-credit rights and transferable
records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in
Section 16 of UETA; (viii) cause the Administrative Agent to be the beneficiary
under all letters of credit that constitute Collateral, with the exclusive right
to make all draws under such letters of credit, and with all rights of a
transferee under Section 5-114(e) of the UCC; and (ix) deliver to the
Administrative Agent evidence that all other action that the Administrative
Agent may deem necessary or reasonably desirable to perfect and protect the
security interest created by such Grantor under this Agreement has been taken;
provided that clauses (i), (vi), (vii) and (viii) shall only apply upon the
occurrence and during the continuation of a Specified Default and clause (ii)
shall apply only upon (except with respect to obligations owing from any
Subsidiary or Joint Venture) the occurrence and during the continuation of a
Specified Default.  From time to time upon reasonable request by the
Administrative Agent, each Grantor will, at such Grantor’s expense, cause to be
delivered to the Administrative Agent, for the benefit of the Secured Parties,
an opinion of counsel, from outside counsel reasonably satisfactory to the
Administrative Agent, as to such matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request.

 

(b)   Each Grantor hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement.  A

 

21

--------------------------------------------------------------------------------


 

photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.  Each Grantor ratifies its authorization for
the Administrative Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 

(c)   Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

 

Section 12.  As to Equipment and Inventory.  (a)  Each Grantor will keep the
Equipment and Inventory of such Grantor (other than Inventory sold in the
ordinary course of business and Equipment located offsite in the ordinary course
of business and Equipment or Inventory having a value, in each case, of $10,000
or less at any one location) at the places therefor specified on Schedule 5.08
to the Credit Agreement or Schedule VI hereto or, upon written notice to the
Administrative Agent, at such other places designated by the Grantor in such
notice.  Upon the giving of such notice, such new locations will be
automatically added to Schedule VI hereto.

 

(b)   Each Grantor will promptly furnish to the Administrative Agent a statement
respecting any loss or damage exceeding $20,000,000 to any of the Equipment or
Inventory of such Grantor.

 

Section 13.  Insurance.  (a)  Each Grantor will, at its own expense, maintain
insurance with respect to the Equipment and Inventory of such Grantor in such
amounts, against such risks, in such form and with such insurers, as shall be
reasonably satisfactory to the Administrative Agent from time to time.  Each
policy of each Grantor for liability insurance shall provide for all losses to
be paid on behalf of the Administrative Agent and such Grantor as their
interests may appear.  All losses with respect to property damage insurance
shall be paid to (x) the Administrative Agent at any time that a Specified
Default shall have occurred and be continuing or if a Material Adverse Effect
shall have occurred, such amounts shall be held and applied in accordance with
subsection (c) of this Section 13, and (y) otherwise to the Borrower or
applicable Grantor.  Each such policy shall in addition (i) name the Borrower or
the applicable Grantor and the Administrative Agent as insured parties
thereunder (without any representation or warranty by or obligation upon the
Administrative Agent) as their interests may appear, (ii) contain the agreement
by the insurer that any loss payable thereunder shall be payable to the
Administrative Agent notwithstanding any action, inaction or breach of
representation or warranty by such Grantor, (iii) provide that there shall be no
recourse against the Administrative Agent for payment of premiums or other
amounts with respect thereto and (iv) provide for prior written notice of
cancellation or of lapse to be given to the Administrative Agent by the insurer
to the extent provided in Section 6.07 of the Credit Agreement.  Each Grantor
will, if so requested by the Administrative Agent, deliver to the Administrative
Agent original or duplicate policies of such insurance and, as often as the
Administrative Agent may reasonably request, a report of a reputable insurance
broker with respect to such insurance.

 

(b)   Notwithstanding any other provision of this Agreement, reimbursement under
any liability insurance maintained by any Grantor pursuant to this Section 13
may be paid directly to the

 

22

--------------------------------------------------------------------------------


 

Person bringing a claim against such Grantor or to the firm or person providing
defense against such claim.  In case of any loss involving damage to Equipment
or Inventory when subsection (c) of this Section 13 is not applicable, the
applicable Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory or other purchases in accordance
with Section 2.05(b)(i) of the Credit Agreement, and any proceeds of insurance
properly received by or released to such Grantor shall be used by such Grantor,
except as otherwise required hereunder or by the Credit Agreement, to pay or as
reimbursement for the costs of such repairs or replacements.

 

(c)   So long as no Specified Default shall have occurred and be continuing, all
insurance payments received by the Administrative Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Administrative Agent to the Borrower or the applicable Grantor to be applied
in accordance with Section 2.05(b)(i) of the Credit Agreement.  Upon the
occurrence and during the continuance of any Specified Default, all insurance
payments in respect of such Equipment or Inventory shall be paid to the
Administrative Agent and shall, in the Administrative Agent’s sole discretion,
(i) be released to the Borrower or the applicable Grantor to be applied as set
forth in the first sentence of this subsection (c) or (ii) be held as additional
Collateral hereunder or applied as specified in Section 24(b).

 

Section 14.  Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts.  (a)  No Grantor will change its name, type
of organization, jurisdiction of organization, organizational identification
number or location from those set forth in Section 10(a) of this Agreement
without first giving at least ten (10) days’ prior written notice to the
Administrative Agent and taking all action required by the Administrative Agent
for the purpose of perfecting or protecting the security interest granted by
this Agreement.  No Grantor will change the location of the Equipment and
Inventory or the place where it keeps the originals of the Assigned Agreements
and Related Contracts to which such Grantor is a party and all originals of all
chattel paper that evidence Receivables of such Grantor from the locations
therefor specified in Sections 10(a) and 10(b) without first giving the
Administrative Agent ten (10) days’ prior written notice of such change.  Except
in connection with transactions permitted under Sections 7.04(a) and (b) of the
Credit Agreement in favor of a Grantor, no Grantor will become bound by a
security agreement with respect to the Collateral authenticated by another
Person (determined as provided in Section 9-203(d) of the UCC) without giving
the Administrative Agent ten (10) days’ prior written notice thereof and taking
all action required by the Administrative Agent to ensure that the perfection
and first priority nature of the Administrative Agent’s security interest in the
Collateral will be maintained.  Each Grantor will hold and preserve its records
relating to the Collateral, including, without limitation, the Assigned
Agreements and Related Contracts, and will permit representatives of the
Administrative Agent at any time during normal business hours to inspect and
make abstracts from such records and other documents in accordance with
Section 6.10 of the Credit Agreement.  If any Grantor does not have an
organizational identification number and later obtains one, it will forthwith
notify the Administrative Agent of such organizational identification number.

 

(b)   If a Specified Default shall have occurred and be continuing and if any
Collateral of any Grantor is at any time in the possession or control of a
warehouseman, bailee or agent, and the Administrative Agent so requests such
Grantor will (i) notify such warehouseman,

 

23

--------------------------------------------------------------------------------


 

bailee or agent of the security interest created hereunder, (ii) instruct such
warehouseman, bailee or agent to hold all such Collateral solely for the
Administrative Agent’s account subject only to the Administrative Agent’s
instructions, (iii) use commercially reasonable efforts, to cause such
warehouseman, bailee or agent to authenticate a record acknowledging that it
holds possession of such Collateral for the Administrative Agent’s benefit and
shall act solely on the instructions of the Administrative Agent without the
further consent of the Grantor or any other Person, and (iv) make such
authenticated record available to the Administrative Agent.

 

(c)   Except as otherwise provided in this subsection (c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Assigned Agreements, Receivables and Related Contracts.  In
connection with such collections, such Grantor may take (and, upon the
occurrence and during the continuance of a Specified Default at the
Administrative Agent’s direction, will take) such action as such Grantor or the
Administrative Agent may deem necessary or advisable to enforce collection of
the Assigned Agreements, Receivables and Related Contracts; provided, however,
that the Administrative Agent shall have the right at any time, upon the
occurrence and during the continuance of a Specified Default and written notice
to such Grantor of its intention to do so, to notify the Obligors under any
Assigned Agreements, Receivables and Related Contracts of the assignment of such
Assigned Agreements, Receivables (subject, in the case of Government Contract
Claims, to Section 4(d)) and Related Contracts to the Administrative Agent and
to direct such Obligors to make payment of all amounts due or to become due to
such Grantor thereunder directly to the Administrative Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Assigned Agreements, Receivables and Related Contracts, to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC.  After receipt by any Grantor of the notice from the Administrative Agent
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Assigned Agreements, Receivables and Related Contracts of such
Grantor shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement) to be deposited in the Collateral Account and
either (A) released to such Grantor on the terms set forth in Section 8 so long
as no Specified Default shall have occurred and be continuing or (B) if an Event
of Default shall have occurred and be continuing, applied as provided in Section
24(b) and (ii) such Grantor will not adjust, settle or compromise the amount or
payment of any Receivable or amount due on any Assigned Agreement or Related
Contract, release wholly or partly any Obligor thereof, or allow any credit or
discount thereon.  No Grantor will permit or consent to the subordination of its
right to payment under any of the Assigned Agreements, Receivables and Related
Contracts to any other indebtedness or obligations of the Obligor thereof.

 

Section 15.  As to Intellectual Property Collateral.  (a)  Except as otherwise
provided in this subsection (a), with respect to each item of its Intellectual
Property Collateral material to the operation of the business of such Grantor,
each Grantor agrees to take, at its expense, all necessary steps, including,
without limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental

 

24

--------------------------------------------------------------------------------


 

authority, to (i) maintain the validity and enforceability of such Intellectual
Property Collateral and maintain such Intellectual Property Collateral in full
force and effect, and (ii) pursue the registration and maintenance of each
patent, trademark, or copyright registration or application, now or hereafter
included in such Intellectual Property Collateral of such Grantor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings; provided, with respect to each Patent listed on Schedule VII
hereto, to the extent (A) such Patent is no longer material to and has no
material value to the operation of the business of any Grantor, (B) the Borrower
and the other Grantors have made a commercially reasonable decision to abandon
such Patent or permit such Patent to lapse or expire, and (C) the lapse,
expiration or abandonment of such Patents, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, the Grantors shall not be required to prosecute or maintain any such
Patents (collectively, the “Excluded Patents”) in accordance with this Section
15(a).  Other than Excluded Patents, no Grantor shall, without the written
consent of the Administrative Agent, discontinue use of or otherwise abandon any
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, except for any Intellectual Property
Collateral that such Grantor shall have determined in its commercially
reasonable judgment is no longer material to the operation of its business so
long as such discontinuance or abandonment would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

 

(b)   Each Grantor agrees promptly to notify the Administrative Agent if such
Grantor becomes aware (i) that any material item of the Intellectual Property
Collateral has become abandoned, placed in the public domain, invalid or
unenforceable, or of any material adverse determination or development regarding
such Grantor’s ownership of any of the material Intellectual Property Collateral
or its right to register the same or to keep and maintain and enforce the same,
or (ii) of any material adverse determination or the institution of any
proceeding (including, without limitation, the institution of any proceeding in
the U.S. Patent and Trademark Office or any court) regarding any material item
of the Intellectual Property Collateral.

 

(c)   In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Administrative Agent and
shall take such actions, at its expense, as are reasonable and appropriate under
the circumstances to protect or enforce such Intellectual Property Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

 

(d)   Except as would not reasonably be expected to result in a Material Adverse
Effect, each Grantor shall use all required statutory notices in connection with
its use of each item of its Intellectual Property Collateral.  No Grantor shall
do or permit any act or knowingly omit to do any act whereby any of its material
Intellectual Property Collateral may lapse or

 

25

--------------------------------------------------------------------------------


 

become invalid or unenforceable or placed in the public domain other than as
permitted under Section 15(a) hereof.

 

(e)   Each Grantor shall take all steps reasonable and appropriate under the
circumstances to preserve and protect each material item of its Intellectual
Property Collateral, including, without limitation, where reasonable and
appropriate maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality, except as permitted under Section 15(a) hereof.

 

(f)    With respect to its Intellectual Property Collateral, each Grantor agrees
to execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit E hereto or otherwise in form and substance satisfactory to the
Administrative Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Administrative Agent in
such Intellectual Property Collateral with the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other United States governmental authorities
necessary to perfect the security interest hereunder in such Intellectual
Property Collateral other than with respect to Excluded Patents.

 

(g)   Each Grantor agrees that should it obtain an ownership interest in any
item of the type set forth in Section 1(g) that is not on the date hereof a part
of the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto.  Each Grantor shall give, within thirty (30)
days after the end of each calendar quarter, written notice to the
Administrative Agent identifying any United States registered or applied for
After-Acquired Intellectual Property, and such Grantor shall execute and deliver
to the Administrative Agent with such written notice, or otherwise authenticate,
an agreement substantially in the form of Exhibit F hereto or otherwise in form
and substance satisfactory to the Administrative Agent (an “IP Security
Agreement Supplement”) covering such After-Acquired Intellectual Property which
IP Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other United States
governmental authorities necessary to perfect the security interest hereunder in
such After-Acquired Intellectual Property.

 

(h)   Each Grantor shall take, or cause to be taken, all appropriate action, do
or cause to be done all things necessary, proper, or advisable under applicable
laws, and execute and deliver such documents and other papers, as may be
required, at its expense, to take each of the following actions as soon as
reasonably practicable:  (i) release all Existing IP Liens in and to any item of
Affected IP Collateral and record and/or file such releases or take such other
actions as may be necessary to effect such release, (ii) remedy all material
gaps and flaws in the chain of title of any Affected IP Collateral, in each
case, including, without limitation, in the U.S. Patent and Trademark Office and
any other U.S. governmental authority, and (iii) deliver copies of such
documents evidencing all such actions to the Administrative Agent; provided,
that if the

 

26

--------------------------------------------------------------------------------


 

Borrower or the applicable Grantor provides a certificate of a Responsible
Officer, with respect to one or more items of Affected IP Collateral,
representing and warranting that:

 

(A) the Borrower and such Grantor have used commercially reasonable efforts to
effect the foregoing and notwithstanding such efforts, have been unable to
obtain such release or remedy such gaps and flaws, as the case may be, and

 

(B) the failure to obtain such release or remedy such gap and flaw, as the case
may be, (1) does not relate to any Intellectual Property Collateral that is
material to the conduct of such Grantor’s business, (2) would not adversely
affect the Secured Parties’ rights and interests in the Intellectual Property
Collateral, taken as a whole, in any material respect, except to the extent that
any Existing IP Liens secure obligations not prohibited by Credit Agreement, and
(3) individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect,

 

the Administrative Agent shall countersign such certificate which shall be a
confirmation that the requirements of this Section 15(h) are discharged solely
with respect to the Affected IP Collateral described on such certificate.  In
any event, the Administrative Agent may from time to time at reasonable
intervals inquire as to the status of the Grantors’ progress in complying with
this Section 15(h).

 

Section 16.  Voting Rights; Dividends; Etc.  (a)  So long as no Event of Default
shall have occurred and be continuing:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Security Collateral of such Grantor or any part thereof; provided, however, that
such Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Security
Collateral or any part thereof.

 

(ii)                                  Each Grantor shall be entitled to receive
and retain any and all dividends, interest and other distributions paid in
respect of the Security Collateral of such Grantor if and to the extent that the
payment thereof is not otherwise prohibited by the terms of the Loan Documents;
provided, however, that any and all

 

(A)                              dividends, interest and other distributions
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Security Collateral,

 

(B)                                except in connection with transactions
permitted under Sections 7.04(a) and (b) of the Credit Agreement, dividends and
other distributions paid or payable other than in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus and

 

(C)                                amounts paid, payable or otherwise
distributed other than in cash in respect of principal of, or in redemption of,
or in exchange for, any Security Collateral

 

27

--------------------------------------------------------------------------------


 

shall be, and shall be forthwith delivered to the Administrative Agent to hold
as, Security Collateral and shall, if received by such Grantor, be received in
trust for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Grantor and be forthwith delivered to the
Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

(iii)                               The Administrative Agent will execute and
deliver (or cause to be executed and delivered) to each Grantor all such proxies
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments that it is authorized to receive and retain
pursuant to paragraph (ii) above.

 

(b)         Upon the occurrence and during the continuance of an Event of
Default and subject to any applicable laws, rules and regulations or orders
relating to national security:

 

(i)                                     All rights of each Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 16(a)(i) shall,
upon notice to such Grantor by the Administrative Agent, cease and (y) to
receive the dividends, interest and other distributions that it would otherwise
be authorized to receive and retain pursuant to Section 16(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

 

(ii)                                  All dividends, interest and other
distributions that are received by any Grantor contrary to the provisions of
paragraph (i) of this Section 16(b) shall be received in trust for the benefit
of the Administrative Agent, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Administrative Agent as Security
Collateral in the same form as so received (with any necessary indorsement).

 

(iii)                               The Administrative Agent shall be authorized
to send to each Securities Intermediary (as defined in and under any Security
Control Agreement) a Notice of Exclusive Control (as defined in and under such
Security Control Agreement).

 

Section 17.  As to the Assigned Agreements.  (a)  Each Grantor will, except
where the failure to do so is not likely to have a Material Adverse Effect,
perform and observe all terms and provisions of the Assigned Agreements to be
performed or observed by it, to the extent it has the power to do so, maintain
the Assigned Agreements to which it is a party in full force and effect and
enforce the Assigned Agreements to which it is a party in accordance with the
terms thereof.

 

(b)         Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Administrative Agent for
benefit of the Secured Parties of each Assigned Agreement to which it is a party
by any other Grantor hereunder.

 

28

--------------------------------------------------------------------------------


 

Section 18.  Payments Under the Assigned Agreements.  (a)  Upon the occurrence
and during the continuation of a Specified Default at the request of the
Administrative Agent, each Grantor agrees to instruct each other party to each
Assigned Agreement (or such Assigned Agreements as the Administrative Agent
shall specify) to which it is a party that all payments due or to become due
under or in connection with such Assigned Agreement will be made directly to the
Collateral Account.

 

(b)         All moneys received or collected pursuant to subsection (a) above
shall be (i) released to the applicable Grantor on the terms set forth in
Section 8 so long as no Specified Default shall have occurred and be continuing
or (ii) if any Event of Default shall have occurred and be continuing, applied
as provided in Section 24(b).

 

Section 19.  As to Letter-of-Credit Rights.  (a)  Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Administrative Agent, intends to (and hereby does) assign to the
Administrative Agent its rights (including its contingent rights) to the
proceeds of all Related Contracts consisting of letters of credit of which it is
or hereafter becomes a beneficiary or assignee.  Upon the occurrence and during
the continuation of a Specified Default, at the request of the Administrative
Agent, each Grantor will promptly cause the issuer of each letter of credit and
each nominated person (if any) with respect thereto to consent to such
assignment of the proceeds thereof in substantially the form of the Consent to
Assignment of Letter of Credit Rights attached hereto as Exhibit G or otherwise
in form and substance satisfactory to the Administrative Agent and deliver
written evidence of such consent to the Administrative Agent.

 

(b)         Upon the occurrence of and during the continuance of a Specified
Default, each Grantor will, promptly upon request by the Administrative Agent,
(i) notify (and such Grantor hereby authorizes the Administrative Agent to
notify) the issuer and each nominated person with respect to each of the Related
Contracts consisting of letters of credit that the proceeds thereof have been
assigned to the Administrative Agent hereunder and any payments due or to become
due in respect thereof are to be made directly to the Administrative Agent or
its designee and (ii) arrange for the Administrative Agent to become the
transferee beneficiary of letter of credit.

 

Section 20.  Additional Shares.  (a) Each Grantor agrees that it will (i) cause
each issuer of the Pledged Equity pledged by such Grantor not to issue any
Equity Interests or other securities in addition to or in substitution for the
Pledged Equity issued by such issuer, except to such Grantor or otherwise in
accordance with the terms of the Loan Documents, and (ii) except as set forth in
Section 1(d)(iii), pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional Equity Interests or other
securities.

 

Section 21.  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints the Administrative Agent such Grantor’s
attorney-in-fact from time to time upon the occurrence and during the
continuance of a Specified Default with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, in the Administrative
Agent’s discretion, to take any action and to execute any instrument that the

 

29

--------------------------------------------------------------------------------


 

Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation:

 

(a)          to obtain and adjust insurance required to be paid to the
Administrative Agent pursuant to Section 13,

 

(b)         to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

(c)          to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and

 

(d)         to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

 

Section 22.  Administrative Agent May Perform.  If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 25.

 

Section 23.  The Administrative Agent’s Duties.  (a)  The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it in such
capacity to exercise any such powers.  Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not any Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.

 

(b)         Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each, a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral.  If the Administrative Agent so appoints any Subagent with respect
to any Collateral, (i) the assignment and pledge of such Collateral and the
security interest granted in such Collateral by each Grantor hereunder shall be
deemed for purposes of this Security Agreement to have been made to such
Subagent, in addition to the Administrative Agent, for the ratable benefit of
the Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the
Administrative

 

30

--------------------------------------------------------------------------------


 

Agent, with all rights, powers, privileges, interests and remedies of the
Administrative Agent hereunder with respect to such Collateral, and (iii) the
term “Administrative Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Administrative Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.

 

Section 24.  Remedies.  If any Event of Default shall have occurred and be
continuing:

 

(a)          The Administrative Agent may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it (including any applicable laws, rules and regulations or orders
relating to national security), all the rights and remedies of a secured party
upon default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may:  (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (ii) without notice except as specified below, sell
the Collateral (subject to any applicable laws, rules and regulations or orders
relating to national security) or any part thereof in one or more parcels at
public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables (subject in the case of Government Contract Claims, to
Section 4(d)), the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC.  Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(b)         Any cash held by or on behalf of the Administrative Agent and all
cash proceeds received by or on behalf of the Administrative Agent in respect of
any sale of,

 

31

--------------------------------------------------------------------------------


 

collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 25) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against, all or any part of the Secured
Obligations, in the following manner:

 

(i)                                     first, paid to the Agents for any
amounts then owing to the Agents constituting fees, indemnities, expenses and
other amounts (other than principal and interest) or otherwise under the Loan
Documents in their capacities as such (including Attorney Costs and amounts
payable under Article III and Sections 10.04 and 10.05 of the Credit Agreement)
ratably in accordance with such respective amounts then owing to the Agents;

 

(ii)                                  second, paid to the Lenders for any
amounts then owing to the Lenders constituting fees, indemnities other amounts
(other than principal and interest) or otherwise under the Loan Documents
(including Attorney Costs and amounts payable under Article III and
Sections 10.04 and 10.05 of the Credit Agreement) ratably in accordance with
such respective amounts then owing to the Lenders;

 

(iii)                               third, paid to the Lenders for any amounts
constituting accrued and unpaid interest on the Loans, L/C Borrowings and other
Obligations ratably in accordance with such respective amounts then owing to the
Lenders;

 

(iv)                              fourth, paid to the Secured Parties for any
amounts constituting unpaid principal on the Loans and the L/C Borrowings and
amounts then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably in accordance with such respective amounts then owing to the
Secured Parties;

 

(v)                                 fifth, paid to the Administrative Agent for
the accounts of the L/C Issuers ratably in accordance with their interests, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit of each such L/C Issuer to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.03 and 2.16
of the Credit Agreement; and

 

(vi)                              sixth, paid to the Agents and the other
Secured Parties for any amounts then owing to them under or in respect of the
Loan Documents constituting all other Obligations of the Loan Parties ratably in
accordance with such respective amounts owing to the Agents and the other
Secured Parties on such date.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
entitled to receive such surplus

 

32

--------------------------------------------------------------------------------


 

by law (including any applicable laws, rules and regulations or orders relating
to national security).

 

(c)          All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
indorsement).

 

(d)         The Administrative Agent may, without notice to any Grantor except
as required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.

 

(e)          In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Administrative Agent or its designee such
Grantor’s know-how and expertise, and documents and things relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

 

(f)            The Administrative Agent may, at the Grantors’ expense, take such
other actions as may be necessary to collect any moneys due or to become under
any Government Contract.

 

(g)         Anything in this Agreement to the contrary notwithstanding, in the
event that the Administrative Agent, acting as authorized pursuant to this
Agreement or any of the Loan Documents, seeks to exercise any rights or remedies
upon the occurrence of an Event of Default that will require it to have access
to Collateral that constitutes information designated by a Governmental Party as
classified or which cannot be held by or disclosed to the Administrative Agent
under applicable laws, rules, regulations or orders relating to national
security (“Classified Information”), (i) the Administrative Agent may only
exercise such rights or remedies to the extent that it can Dispose of such
Classified Information to any Person (an “Authorized Person”) that is permitted
to hold and have access to such Classified Information under applicable laws,
rules, regulations or orders relating to national security, and (ii) if the
Administrative Agent is unable to obtain a clearance or other governmental
approval required to have such access or to Dispose of such Classified
Information to an Authorized Person within a reasonable time after seeking to
exercise its remedies upon the occurrence of an Event of Default, each Grantor
shall Dispose of all Classified Information in compliance with the applicable
laws, rules regulations and orders and as the Administrative Agent may direct,
with the proceeds of such Disposition to constitute Collateral hereunder and to
be payable directly, to the extent permitted under any such applicable laws,
rules, regulations and orders relating to national security, to the
Administrative Agent for the benefit of the Secured Parties.

 

33

--------------------------------------------------------------------------------


 

Section 25.  Indemnity and Expenses.  Each Grantor agrees to indemnify, defend
and save and hold harmless each Secured Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or resulting from this Agreement (including, without limitation,
enforcement of this Agreement), except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.

 

(a)          Each Grantor will within ten (10) Business Days after demand
therefor pay to the Administrative Agent the amount of any and all expenses,
including, without limitation, the fees and expenses of its counsel and of any
experts and agents, that the Administrative Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (iii) the exercise or enforcement of any of the
rights of the Administrative Agent or the other Secured Parties hereunder or
(iv) the failure by such Grantor to perform or observe any of the provisions
hereof.

 

Section 26.  Amendments; Waivers; Additional Grantors; Etc.  (a)  No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No failure on the part of the Administrative Agent or
any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

 

(b)         Upon the execution and delivery, or authentication, by any Person of
a security agreement supplement in substantially the form of Exhibit A hereto
(each, a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor,  and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I-VII attached to each Security Agreement Supplement
shall be incorporated into and become a part of and supplement Schedules
III-VII, respectively, hereto, and the Administrative Agent may attach such
supplemental schedules to such Schedules; and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Security Agreement Supplement.

 

Section 27.  Notices and Other Communications; Facsimile Copies.  (a) Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission).  All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
facsimile number or (subject to Section 10.02(b) to the Credit

 

34

--------------------------------------------------------------------------------


 

Agreement) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 of the Credit Agreement or to
such address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties, and if to
any Grantor other than the Borrower, to the address set forth opposite such
Grantor’s name on the signature pages hereto or on the signature pages to the
Security Agreement Supplement pursuant to which it became a party hereto; and

 

(ii)                                  if to any other Secured Party, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Grantors or the Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient). 
Notices delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in such subsection (b).

 

(b)         Notices and other communications to the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
electronic-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent.  The Administrative Agent or the Grantors
may, in their discretion, agree to accept notices and other communications
hereunder by electronic communications pursuant to procedures approved by them,
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)          Loan Documents may be transmitted and/or executed and delivered by
facsimile.  The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually-signed
originals and shall be binding on all Grantors and the Administrative Agent. 
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(d)         The Administrative Agent shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Grantors even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Grantors shall indemnify each Indemnified Party from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Grantors.  All other
communications with the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

(e)          Any party hereto may change its address, telephone number,
electronic mail address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto as provided in this Section 27.

 

Section 28.  Continuing Security Interest; Assignments Under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (3) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Maturity
Date for the Revolving Credit Facility and (iii) the termination, expiration or,
if agreed by the applicable L/C Issuer in its sole discretion, cash
collateralization of all Letters of Credit and all Secured Hedge Agreements,
(4) be binding upon each Grantor, its successors and assigns and (5) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors, transferees
and assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
Party herein or otherwise, in each case as provided in Section 10.07 of the
Credit Agreement.

 

Section 29.  Release; Termination.  (a)  Upon any Disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents
(other than sales of Inventory in the ordinary course of business, which shall
be automatically released), the Administrative Agent will, at such Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; provided, however, that
(i) at the time of such request and such release no Event of Default shall have
occurred and be continuing, (ii) such Grantor shall have delivered to the
Administrative Agent, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Grantor to the effect that
the transaction is in compliance with the Loan Documents and as to such other
matters as the Administrative Agent may reasonably request, and (iii) the
proceeds of any such sale, lease, transfer or other disposition required to be
applied, or any payment to be made in connection therewith, in accordance with
Section 2.05(b) of the Credit Agreement shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Administrative
Agent when and as required under Section 2.05(b) of the Credit Agreement.

 

(b)                                 Upon the latest of (i) the payment in full
in cash of the Secured Obligations, (ii) the Maturity Date and (iii) the
termination, expiration or, if agreed by the applicable L/C Issuer in its sole
discretion, cash collateralization of all Letters of Credit and all Secured
Hedge Agreements, the pledge and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor.  Upon any such termination, the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent will, at the applicable Grantor’s expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

Section 30.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

Section 31.  The Mortgages.  If any of the Collateral hereunder is also subject
to a valid and enforceable Lien under the terms of any Mortgage and the terms of
such Mortgage are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall be controlling in
the case of fixtures and real estate leases, letting and licenses of, and
contracts and agreements relating to the lease of, real property, and the terms
of this Agreement shall be controlling in the case of all other Collateral.

 

Section 32.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

Address for Notices:

 

ALLIANT TECHSYSTEMS INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

AMMUNITION ACCESSORIES INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION

7480 Flying Cloud Drive

 

COMPANY INC.

Eden Prairie, MN 55344

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION

7480 Flying Cloud Drive

 

HOLDINGS COMPANY INC.

Eden Prairie, MN 55344

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK LAUNCH SYSTEMS INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK SPACE SYSTEMS INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Address for Notices:

 

FEDERAL CARTRIDGE COMPANY

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

EAGLE INDUSTRIES UNLIMITED, INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

EAGLE MAYAGUEZ, LLC

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

EAGLE NEW BEDFORD, INC.

7480 Flying Cloud Drive

 

 

Eden Prairie, MN 55344

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to the

Security Agreement

 

CHIEF EXECUTIVE OFFICE, LOCATION OF ORIGINALS, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

 

Chief
Executive
Office

 

Location of
Originals

 

Type of
Organization

 

Jurisdiction of
Organization

 

Organizational
I.D. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II to the

Security Agreement

 

PLEDGED EQUITY AND PLEDGED DEBT

 

Part I - Pledged Equity

 

Grantor

 

Issuer

 

Class of
Equity
Interest

 

Par Value

 

Certificate
No(s)

 

Number
of Shares

 

Percentage
of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Part II — Pledged Debt

 

Grantor

 

Debt
Issuer

 

Description of
Debt

 

Debt Certificate
No(s).

 

Final
Maturity

 

Outstanding
Principal
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III to the

Security Agreement

 

CHANGES IN NAME, LOCATION, ETC.

 

Changes in the Grantor’s Name (including new grantor with a new name and names
associated with all predecessors in interest of the Grantor)

 

Changes in the Grantor’s Location

 

Changes in the Grantor’s Chief Executive Office

 

Changes in the Location of Equipment and Inventory

 

Changes in the Place Where Agreements are Maintained

 

Changes in the Type of Organization

 

Changes in the Jurisdiction of Organization

 

Changes in the Organizational Identification Number

 

--------------------------------------------------------------------------------

 


 

Schedule IV to the
Security Agreement

 

INTELLECTUAL PROPERTY

 

I.  Patents

 

Grantor

 

Patent
Titles

 

Country

 

Patent No.

 

Applic. No.

 

Filing Date

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.  Domain Names and Trademarks

 

Grantor

 

Domain
Name/Mark

 

Country

 

Mark

 

Reg.
No.

 

Applic.
No.

 

Filing
Date

 

Issue
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.  Trade Names

 

Names

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.  Copyrights

 

Grantor

 

Title of
Work

 

Country

 

Title

 

Reg. No.

 

Applic. No.

 

Filing
Date

 

Issue
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.  IP Agreements

 

Grantor

 

IP Agreements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule V to the
Security Agreement

 

ACCOUNT COLLATERAL

 

PART A — SECURITIES ACCOUNTS

 

Grantor

 

Name and Address of
Pledged Account Bank

 

Mailing Address of
Pledged Account

 

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B — DEPOSIT ACCOUNTS

 

Grantor

 

Name and Address of
Pledged Account Bank

 

Mailing Address of
Pledged Account

 

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PART C — COMMODITIES ACCOUNTS

 

Grantor

 

Name and Address of
Pledged Account Bank

 

Mailing Address of
Pledged Account

 

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule VI to the
Security Agreement

 

NEW LOCATIONS OF EQUIPMENT AND INVENTORY

 

[Name of Grantor]

 

Location of Equipment:

 

Location of Inventory:

 

[Name of Grantor]

 

Location of Equipment:

 

Location of Inventory:

 

[Etc.]

 

--------------------------------------------------------------------------------


 

Schedule VII to the
Security Agreement

 

EXCLUDED PATENTS

 

--------------------------------------------------------------------------------


 

Schedule VIII to the
Security Agreement

 

AFFECTED IP COLLATERAL

 

--------------------------------------------------------------------------------


 

Schedule IX to the
Security Agreement

 

GOVERNMENT CONTRACTS

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SOLVENCY CERTIFICATE

 

October 7, 2010

 

I, [          ], the Chief Financial Officer of Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), hereby certify that I am the Chief
Financial Officer of the Borrower, the direct or indirect parent of each
Subsidiary of the Borrower listed on Schedule I hereto (together with the
Borrower, the “Loan Parties”) and that I am familiar with the properties,
businesses, assets, finances and operations of each Loan Party and I am duly
authorized to execute this certificate as to the Loan Parties to be delivered
pursuant to Section 4.01(a)(xii) of the Second Amended and Restated Credit
Agreement, dated as of October 7, 2010 (the “Credit Agreement”) among the
Borrower, the Lenders from time to time party thereto, Bank of America, N.A., as
administrative agent, the other Agents and the Arrangers.  Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings set forth in the Credit Agreement.

 

I further certify that I am generally familiar with the properties, business and
assets of the Loan Parties and have reviewed the Loan Documents and the contents
of this Solvency Certificate and, in connection herewith, have reviewed such
other documentation and information and have made such investigation and
inquiries as I have deemed necessary and prudent therefor.  I further certify
that the financial information and assumptions that underlie and form the basis
for the representations made in this Solvency Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

 

I understand that the Agents and the Lenders are relying on the representations
contained in this Certificate in connection with the Transactions contemplated
by the Loan Documents.

 

I do hereby further certify that:

 

1.                                       On the date hereof, before and after
giving effect to the Transactions contemplated by the Credit Agreement and the
other Loan Documents, the fair value of the total assets (including, without
limitation, rights of contribution and indemnities against other Loan Parties to
the extent such rights constitute assets) the Loan Parties on a consolidated
basis is greater than the total amount of liabilities (including, without
limitation, contingent liabilities) of such Loan Parties on a consolidated
basis.

 

2.                                       On the date hereof, before and after
giving effect to the Transactions contemplated by the Credit Agreement and the
other Loan Documents, the present fair saleable value of the total assets of the
Loan Parties on a consolidated basis exceeds the amount that will be required to
pay the probable liability of such Loan Parties on a consolidated basis on their
debts as they become absolute and matured.

 

3.                                       The Loan Parties on a consolidated
basis do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature.

 

--------------------------------------------------------------------------------


 

4.                                       On the date hereof, before and after
giving effect to the Transactions contemplated by the Credit Agreement and the
other Loan Documents, the Loan Parties are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their total assets would constitute unreasonably small capital.

 

5.                                       No Loan Party intends, in consummating
the Transactions contemplated by the Credit Agreement and the other Loan
Documents, to hinder, delay or defraud either present or future creditors or any
other Person to which such Loan Party is or will become indebted on or after the
date hereof.

 

6.                                       In reaching the conclusions set forth
in this Solvency Certificate, I have considered, among other things:

 

(a)                                  the cash and other current assets of each
Loan Party reflected in the annual consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries;

 

(b)                                 all obligations and liabilities of each Loan
Party, whether matured or unmatured, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, subordinated, absolute, fixed or contingent,
including, among other things, claims arising out of, pending, or to the
knowledge of the undersigned, threatened litigation against such Loan Party, and
in so doing, such Loan Party has computed the amount of each such contingent
liability as the amount that, in light of all the facts and circumstances
existing on the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability;

 

(d)                                 anticipated sales volume of each Loan Party
and in the income stream generated by such Loan Party as reflected in, among
other things, the consolidated financial statements of the Loan Parties;

 

(e)                                  the customary terms of the trade payables
and other account payables of each Loan Party;

 

(f)                                    the amount of the credit extended by and
to customers of each Loan Party;

 

(g)                                 the amortization requirements of the Credit
Agreement and the anticipated interest payable on the Loans under the Credit
Agreement; and

 

(h)                                 the level of capital customarily maintained
by each Loan Party and other entities engaged in the same or similar business as
the business of such Loan Party.

 

Delivery of an executed counterpart of a signature page to this Solvency
Certificate by fax or pdf shall be effective as delivery of a manually executed
counterpart of this Solvency Certificate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereunto executed this Certificate in the
name of the Borrower and on behalf of each of the Loan Parties as of the date
first written above.

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

OPINION MATTERS —

 

SPECIAL COUNSEL TO LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

OPINION MATTERS —

 

LOCAL COUNSEL

 

[FORM OF OPINION OF LOCAL COUNSEL

WITH RESPECT TO PERFECTION]

 

To the Lenders party to the Credit
Agreement referred to below and to Bank of America, N.A.
(“Administrative Agent”), as Administrative Agent for such Lenders

 

Alliant Techsystems Inc.; [Named Alliant Subsidiary Guarantor]

 

Ladies and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Alliant
Techsystems Inc., a Delaware corporation (“Alliant”), and [Name of Alliant’s
Subsidiary], a [insert name of State] corporation (the “Company”), in connection
with the preparation, execution and delivery of, and the initial Borrowing
under, the Second Amended and Restated Credit Agreement, dated as of October 7,
2010 (the “Credit Agreement”), among the Borrower and each of you.  This opinion
is furnished to you pursuant to Section 4.01(viii) of the Credit Agreement. 
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein as therein defined; and terms defined in Articles 1 and 9 of the Uniform
Commercial Code as in effect in the State (the “UCC”) are used herein as therein
defined.

 

In that connection, we have examined a counterpart of each of the following
documents:

 

2.                                       the Credit Agreement;

 

3.                                       the Notes delivered to the Lenders on
the date hereof;

 

4.                                       the Guaranty;

 

5.                                       the Security Agreement;

 

6.                                       the [[certificate] [articles] of
incorporation and by-laws][limited partnership agreement][certificate of
formation and operating agreement][other comparable charter documents] of the
Company, in each case as amended through the date hereof (the “Certified
Organizational Documents”);

 

7.                                       a copy of the financing statement (the
“Financing Statement”) under the UCC, naming the Company as debtor and the
Administrative Agent as secured party, which Financing Statement we understand
will be filed in the office of the Secretary of State of [insert name of State]
(the “Filing Office”); and

 

--------------------------------------------------------------------------------


 

8.                                       the reports set forth on Schedule II
hereto (the “UCC Search Reports”) of [name of service that did the UCC Searches]
as to financing statements naming the Loan Parties listed therein as debtors and
on file in the Filing Office on the effective dates for such UCC Search Reports;
and

 

9.                                       such other documents furnished by the
Company pursuant to Article IV of the Credit Agreement, as we have deemed
necessary.

 

The documents described in the foregoing clauses (1) through (4) are
collectively referred to herein as the “Loan Documents”.

 

In addition, we have examined originals or copies of such other corporate
records of the Company, certificates of public officials and of officers of the
Company and agreements, instruments and other documents as we have deemed
necessary as a basis for the opinions expressed below.  As to certain matters of
fact material to the opinions expressed herein, we have relied on the
representations made in the Credit Agreement and the other Loan Documents and
certificates of public officials and officers of the Company.  We have not
independently established the facts so relied on.

 

In our examination of the documents referred to above, we have assumed the due
execution and delivery of each of the documents referred to above by all parties
thereto, other than the Company.

 

In addition, we have assumed that:

 

(a)                                  The Company has, or has the power to
transfer, rights (to the extent necessary to grant a security interest) in the
Collateral existing on the date hereof and will have, or will have the power to
transfer, rights (to such extent) in property which becomes Collateral after the
date hereof.

 

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that:

 

(i)                                     The execution and delivery of the Loan
Documents, the performance by the Company of its obligations thereunder and the
compliance with the terms and conditions thereof by the Company are not in
contravention of or in conflict with any law, rule or regulation of the State
applicable to the Company.

 

(ii)                                  The execution and delivery by the Company
of the Loan Documents to which it is a party and the performance of the
Company’s obligations thereunder do not require any governmental consents,
approvals, authorizations, permits, registrations, declarations or filings or
other action or any notices to, consents of, orders of or filings with any
governmental authority or regulatory body of the State (including those having
jurisdiction over the enforcement of the environmental laws of the State),
except for the recordation of the [mortgage[s]/deed[s] of trust covering
Collateral located in the State] in the

 

3

--------------------------------------------------------------------------------


 

recording office described herein and filing of the Financing Statement and
continuation statements in connection therewith in the Filing Office.

 

(iii)                               The Administrative Agent for the benefit of
the Secured Parties will have, upon the filing in the Filing Office of the
Financing Statement, a perfected security interest in that portion of the
Collateral described therein in which a security interest may be created under
Article 9 of the UCC in which a security interest is perfected by filing a
financing statements under the UCC (the “Filing Collateral”).

 

(iv)                              Filing Collateral, priority.  The UCC Search
Reports set forth the proper filing office and the proper debtors necessary to
identify those persons who under the State UCC have on file financing statements
against the Company covering the Filing Collateral as of the effective dates
therefor set forth in Schedule II hereto.  Except for         , who is referred
to in the UCC Search Report as to financing statements naming [    ] as debtor
and whose financing statement covers           , the UCC Reports identify no
Person who has filed in the Filing Office a still effective financing statement
describing the Filing Collateral prior to the appropriate effective dates
therefor, set forth in Schedule II hereto.

 

Our opinions expressed above are subject to the following qualifications:

 

(a)                                  Our opinion in paragraph (iii) above is
subject to the qualification that the security interest, and perfection and
continuation of perfection of the security interest, of the Administrative Agent
in proceeds of Collateral are limited to the extent set forth in Section [insert
UCC provision on “Secured Party’s Rights on Disposition of Collateral in
Proceeds”] of the UCC.

 

(b)                                 Our opinions expressed above are limited to
the law of the State and the federal law of the United States, and we do not
express any opinion herein concerning any other law.

 

(c)                                  Further, our opinion in paragraph (iii) is
limited to Article 9 of the UCC and therefore this opinion does not address
(i) laws other than Article 9 of the UCC, or (ii) collateral of a type not
subject to Article 9 of the UCC.

 

(d)                                 We express no opinion with respect to:

 

(i)                                     Section 10.09 of the Credit Agreement to
the extent that such Section implies that set off may be made without notice; or

 

(ii)                                  the effect of any provision of the
Security Agreement which is intended to establish any standard other than a
standard set forth in the UCC as the measure of the performance by any party
thereto of such party’s obligations of good faith, diligence, reasonableness or
care or of the fulfillment of the duties imposed on any secured party with
respect to the maintenance, disposition or redemption of collateral, accounting
for surplus proceeds of collateral or accepting collateral in discharge of
liabilities.

 

4

--------------------------------------------------------------------------------


 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such Lender may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Loan Documents.  This opinion letter may not be relied upon
by you or any future Lender for any other purpose, or relied upon by any other
Person, without our prior written consent.

 

This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such development, circumstance or change may affect
the legal analysis, a legal conclusion or any other matter set forth in or
relating to this opinion letter.  Accordingly, any of you who may rely on this
opinion letter at any future time should seek advice of your counsel as to the
proper application of this opinion letter at such time.

 

Very truly yours,

 

 

5

--------------------------------------------------------------------------------


 

[FORM OF OPINION OF LOCAL COUNSEL
WITH RESPECT TO REAL ESTATE MATTERS]

 

                    , 2010

 

To:              The Secured Parties under the Credit Agreement
referred to below and to Bank of America, N.A., as
Administrative Agent

 

Re: Alliant Techsystems, Inc. [and [**Name of Subsidiary Fee Owner**]]

 

Ladies and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Alliant
Techsystems Inc., a Delaware corporation (“Alliant”) [and [**Insert name of fee
owner and state and organization type**] (“Company”)] in connection with the
execution and delivery of the [Mortgage/Deed of Trust] referenced below pursuant
to that certain Second Amended and Restated Credit Agreement dated as of
October 7, 2010 (the “Credit Agreement”) by and among Alliant, the Secured
Parties (as defined therein), Bank of America, N.A., as administrative agent (in
such capacity, “Administrative Agent”) for the Secured Parties, U.S. Bank
National Association, as syndication agent, [                              ], as
documentation agent, [                    ], as joint lead arrangers.  This
opinion is rendered at the request of Alliant pursuant to
Section 4.01(a)(viii)(i) of the Credit Agreement.  Capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to such
terms in the [Mortgage/Deed of Trust], or if not defined therein, in the Credit
Agreement.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below, including such corporate records and
documents of [Alliant/Company] and such certificates of public officials and
officers of [Alliant/Company] as we have deemed necessary or appropriate for
purposes of this opinion.  These records, documents and instruments also
included execution copies or counterparts of the following documents
(collectively, the “Subject Documents”):

 

1.                                       The Credit Agreement;

 

2.                                       The [Mortgage/Deed of Trust],
Assignment of Rents and Leases, Security Agreement and Fixture Filing dated as
of           , 20     from [Alliant/Company], as [mortgagor/grantor], to
[                                , as trustee (“Trustee”), for the benefit of]
Administrative Agent, as [mortgagee/beneficiary] (the “[Mortgage/Deed of
Trust]”), encumbering the “Mortgaged Property” described therein; and

 

3.                                       The Second Amended and Restated
Subsidiary Guaranty dated as of October     , 2010 from the guarantors named
therein in favor of the Secured Parties.

 

--------------------------------------------------------------------------------


 

Assumptions

 

In rendering this opinion we have assumed, without having made any independent
investigation of the facts, except with respect to matters of State and federal
law on which we have opined below, the following:

 

(i)                                     the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with originals of all documents submitted to us as copies;

 

(ii)                                  to the extent that the obligations of
[Alliant/Company] may be dependent upon such matters, other than with respect to
[Alliant/Company], that each party to the agreements and contracts referred to
herein is duly formed, validly existing and in good standing under the laws of
its jurisdiction of formation; that each such other party has the requisite
corporate or other organizational power and authority to perform its obligations
under such agreements and contracts, as applicable; and that such agreements and
contracts have been duly authorized, executed and delivered by, and each of them
constitutes the legally valid and binding obligations of, such other parties, as
applicable, enforceable against such other parties in accordance with their
respective terms;

 

(iii)                               that [Alliant/Company] is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation;

 

(iv)                              that [Alliant/Company] has the requisite
corporate power and authority to enter into and perform its obligations under
the Subject Documents to which it is a party;

 

(v)                                 the due authorization, execution and
delivery by [Alliant/Company] of the Subject Documents to which
[Alliant/Company] is a party;

 

(vi)                              that a part or all of the loan proceeds to be
advanced pursuant to the Credit Agreement will have been advanced on or before
the date hereof;

 

(vii)                           that all material factual matters, including
without limitation, representations and warranties, contained in the Subject
Documents, are true and correct as set forth therein;

 

(viii)                        that [Alliant/Company], at the time of recordation
of the [Mortgage/Deed of Trust], held an interest of record in the real property
portions of the Mortgaged Property owned by [Alliant/Company]; and

 

(ix)                                that the Subject Documents will be governed
by and construed in accordance with the internal laws of the State,
notwithstanding the provisions of the Subject Documents to the contrary.

 

7

--------------------------------------------------------------------------------


 

Opinions

 

On the basis of such examination, our reliance upon the assumptions contained
herein and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

1.             The [Mortgage/Deed of Trust] constitutes the legal, valid and
binding obligation of [Alliant/Company], enforceable against [Alliant/Company]
in accordance with its terms.

 

2.             The execution and delivery of the Subject Documents, the
performance by [Alliant/Company] of its obligations thereunder and the
compliance with the terms and conditions thereof by [Alliant/Company] are not in
contravention of or in conflict with any law, rule or regulation of the State
applicable to [Alliant/Company].

 

3.             The execution and delivery by [Alliant/Company] of the Subject
Documents to which it is a party and the performance of [Alliant/Company]’s
obligations thereunder do not require any governmental consents, approvals,
authorizations, permits, registrations, declarations or filings or other action
or any notices to, consents of, orders of or filings with any governmental
authority or regulatory body of the State (including those having jurisdiction
over the enforcement of the environmental laws of the State), except for the
recordation of the [Mortgage/Deed of Trust].

 

4.             The [Mortgage/Deed of Trust] (including the acknowledgement,
attestation, seal and witness requirements) is in appropriate form for
recordation in the State.

 

5.             The [Mortgage/Deed of Trust] is in proper form sufficient to
create a valid [mortgage/deed of trust lien] in favor of Administrative Agent
on, and to vest [Trustee and] Administrative Agent with power of sale in, such
of the Mortgaged Property described therein that constitutes real property
(including fixtures, to the extent the same constitute real property).  The
recordation of the [Mortgage/Deed of Trust] in the [** NAME APPROPRIATE COUNTY
RECORDING OFFICE**] is the only recordation, filing or registration necessary to
perfect the lien on the Mortgaged Property created by the [Mortgage/Deed of
Trust].  Upon recordation of the [Mortgage/Deed of Trust] in the [** NAME
APPROPRIATE COUNTY RECORDING OFFICE**], [Trustee/Administrative Agent] will have
a valid and perfected [mortgage/deed of trust lien] on the Mortgaged Property
described therein.  No other recordation, filing, re-recordation or re-filing is
necessary in order to perfect or to maintain the priority of the lien created by
the [Mortgage/Deed of Trust].

 

6.             The real property descriptions attached to the [Mortgage/Deed of
Trust] are in form legally sufficient for the purpose of subjecting that portion
of the Mortgaged Property that constitutes real property to the lien evidenced
by the [Mortgage/Deed of Trust].

 

7.             The [Mortgage/Deed of Trust] is in proper form sufficient to
constitute a valid and effective fixture filing with respect to the Premises
under Article 9 of the Uniform Commercial Code as in effect in the State naming
[Alliant/Company] as debtor and Administrative Agent as secured party.

 

8

--------------------------------------------------------------------------------


 

8.             Administrative Agent is not required to qualify to transact
business in the State nor will Administrative Agent incur any tax imposed by the
State (including, without limitation, any tax imposed by the State on interest
or on revenue paid in respect of the Credit Agreement), solely as the result of
the ownership or recordation of the [Mortgage/Deed of Trust].

 

9.             [Except as specifically set forth on Schedule 1 hereto, no] [No]
taxes or other charges, including, without limitation, intangible, documentary,
stamp, mortgage, transfer or recording taxes or similar charges are payable to
the State or to any governmental authority or regulatory body located therein on
account of the execution or delivery of the [Mortgage/Deed of Trust], or the
creation of the liens and security interests thereunder, or the filing,
recordation or registration of the [Mortgage/Deed of Trust], except for nominal
filing or recording fees.

 

Qualifications

 

The foregoing opinions are subject to the following qualifications, limitations
and exceptions:

 

1.             Qualifying paragraph 1 above, the enforceability of the
[Mortgage/Deed of Trust] and the liens created thereby may be limited or
affected by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief,
regardless of whether considered in a proceeding in equity or at law.  The
aforesaid opinion as to enforceability of the [Mortgage/Deed of Trust] is also
subject to the qualification that certain provisions contained therein may not
be enforceable, but (subject to the limitations set forth in the foregoing
sentence) such unenforceability will not render the [Mortgage/Deed of Trust]
invalid as a whole or substantially interfere with realization of the principal
benefits and/or security provided thereby.

 

2.             In rendering the opinions expressed in this opinion letter, we
have made no examination of and express no opinion with respect to: (i) title to
or, except as to adequacy of form, descriptions of the Mortgaged Property
described in the [Mortgage/Deed of Trust]; (ii) the nature or extent of
[Alliant/Company]’s rights in, or title to, the Mortgaged Property; (iii) the
existence or non-existence of liens, security interests, charges or encumbrances
thereon or therein actually of record; or (iv) the priority of any liens on any
part of the Mortgaged Property.  We have not independently certified the
existence, condition, location or ownership of any of the Mortgaged Property.

 

This opinion is given as of the date hereof, and we disclaim any obligation to
update this opinion letter for events occurring after the date of this opinion
letter.  The foregoing opinion applies only with respect to the laws of the
State and the federal laws of the United States of America and we express no
opinion with respect to the laws of any other jurisdiction.

 

This opinion is rendered only to Administrative Agent and the other Secured
Parties and their respective successors and assigns (including any participant
in any Secured Party’s interest) and is solely for their benefit in connection
with the transactions contemplated by the Subject Documents and may not be
relied upon by Administrative Agent or any other

 

9

--------------------------------------------------------------------------------


 

Secured Party or any of their respective successors or assigns for any other
purpose without our prior written consent.

 

 

Very truly yours,

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Mortgage Recording Taxes, Documentary Stamp Taxes

and other similar Taxes and Fees

 

[**INSERT DESCRIPTION OF AND METHOD OF CALCULATING ALL MORTGAGE RECORDING TAXES,
DOCUMENTARY STAMP TAXES AND SIMILAR TAXES AND FEES**]

 

11

--------------------------------------------------------------------------------


 

[FORM OF OPINION OF LOCAL COUNSEL

WITH RESPECT TO CORPORATE FORMALITIES]

 

                , 2010

 

To:

The Secured Parties under the Credit Agreement
referred to below and to Bank of America, N.A., as
Administrative Agent

 

Re: Alliant Techsystems, Inc. [and [**Name of Subsidiary Fee Owner**]]

 

Ladies and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Alliant
Techsystems Inc., a Delaware corporation (“Alliant”) [and [**Insert name of fee
owner and state and organization type**] (“Company”)] in connection with the
execution and delivery of the [Mortgage/Deed of Trust] referenced below pursuant
to that certain Second Amended and Restated Credit Agreement dated as of
October 7, 2010 (the “Credit Agreement”) by and among Alliant, the Secured
Parties (as defined therein), Bank of America, N.A., as administrative agent (in
such capacity, “Administrative Agent”) for the Secured Parties, U.S. Bank
National Association, as syndication agent, [                      ], as
documentation agent, [                    ], as joint lead arrangers.  This
opinion is rendered at the request of Alliant pursuant to
Section 4.01(a)(viii)(ii) of the Credit Agreement.  Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
such terms in the [Mortgage/Deed of Trust], or if not defined therein, in the
Credit Agreement.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below, including such corporate records and
documents of Company and such certificates of public officials and officers of
Company as we have deemed necessary or appropriate for purposes of this
opinion.  These records, documents and instruments also included execution
copies or counterparts of the following documents (collectively, the “Subject
Documents”):

 

1.             The Credit Agreement;

 

2.             The [Mortgage/Deed of Trust], Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated as of [                  ], 20    
from [Alliant/Company], as [mortgagor/grantor], to
[                                , as trustee (“Trustee”), for the benefit of]
Administrative Agent, as [mortgagee/beneficiary] (the “[Mortgage/Deed of
Trust]”), encumbering the “Mortgaged Property” described therein; and

 

3.             The Second Amended and Restated Subsidiary Guaranty dated as of
October     , 2010 from Company and the other guarantors named therein in favor
of the Secured Parties.

 

--------------------------------------------------------------------------------


 

Assumptions

 

In rendering this opinion we have assumed, without having made any independent
investigation of the facts, except with respect to matters of State and federal
law on which we have opined below, the following:

 

(a)           the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies;

 

(b)           to the extent that the obligations of Company may be dependent
upon such matters, other than with respect to Company, that each party to the
agreements and contracts referred to herein is duly formed, validly existing and
in good standing under the laws of its jurisdiction of formation; that each such
other party has the requisite corporate or other organizational power and
authority to perform its obligations under such agreements and contracts, as
applicable; and that such agreements and contracts have been duly authorized,
executed and delivered by, and each of them constitutes the legally valid and
binding obligations of, such other parties, as applicable, enforceable against
such other parties in accordance with their respective terms; and

 

(c)           that all material factual matters, including without limitation,
representations and warranties, contained in the Subject Documents, are true and
correct as set forth therein.

 

Opinions

 

On the basis of such examination, our reliance upon the assumptions contained
herein and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

(i)            Company is duly organized, validly existing and in good standing
under the laws of the State.

 

(ii)           Company has the requisite corporate power and authority to enter
into and perform its obligations under the Subject Documents to which it is a
party.

 

(iii)          The Subject Documents to which Company is a party have been duly
authorized, executed and delivered by Company.

 

Qualifications

 

The foregoing opinions are subject to the following qualifications, limitations
and exceptions:

 

This opinion is given as of the date hereof, and we disclaim any obligation to
update this opinion letter for events occurring after the date of this opinion
letter.  The foregoing opinion applies only with respect to the laws of the
State and the federal laws of the United States of America and we express no
opinion with respect to the laws of any other jurisdiction.

 

--------------------------------------------------------------------------------


 

This opinion is rendered only to Administrative Agent and the other Secured
Parties and their respective successors and assigns (including any participant
in any Secured Party’s interest) and is solely for their benefit in connection
with the transactions contemplated by the Subject Documents and may not be
relied upon by Administrative Agent or any other Secured Party or any of their
respective successors or assigns for any other purpose without our prior written
consent.

 

 

Very truly yours,

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

OPINION MATTERS —

 

GENERAL COUNSEL TO BORROWER

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF INCREMENTAL TERM FACILITY SUPPLEMENT

 

This INCREMENTAL TERM FACILITY SUPPLEMENT [(Tranche     )](1) (this
“Supplement”) is entered into as of               , 20    , among Alliant
Techsystems Inc., a Delaware corporation (the “Borrower”), each lender party
hereto (collectively, the “Incremental Term Loan Lenders” and individually, an
“Incremental Term Loan Lender”), and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, the Administrative Agent, the other
Agents and the Arrangers.

 

Pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has requested
(a) the addition of a $[amount not less than $50,000,000] additional term loan
facility, (b) that the Incremental Term Loan Lenders Party hereto extend
Incremental Term Loans as provided herein, and (c) the effective date for such
additional term loan facility be             , 20    .

 

Each Incremental Term Loan Lender party to this Supplement (this “Supplement”)
has agreed to provide the Incremental Term Commitment set forth opposite it name
on Schedule I hereto  (its “Incremental Term Commitment”) and has indicated its
willingness to lend the Incremental Term Loans on the terms and conditions set
forth herein and in the Credit Agreement.

 

Section 1.               Incremental Term Facility.  The aggregate Incremental
Term Commitments of $               provided hereunder [shall be designated
“Tranche     Incremental Term Facility] (the “[Tranche     ] Incremental Term
Facility”) [and the Incremental Term Loans made thereunder shall be designated
Tranche     Incremental Term Loans] [see footnote 1 regarding tranches] shall,
in addition to the terms and conditions set forth in the Credit Agreement, have
the following terms and conditions:

 

(a)           The Incremental Term Facility Closing Date must occur on or prior
to               , 20     (the “Termination Date”), which shall in no event be
less than ten Business Days from the date of this Supplement;

 

(b)           The Maturity Date shall be               , 20    ;

 

(c)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Incremental Term Lenders the aggregate principal amount
of all [Tranche     ] Incremental Term Loans outstanding on the following dates
in the respective amounts set forth

 

--------------------------------------------------------------------------------

(1)          It may be advisable to create a tranche of Incremental Term
Facility if it is contemplated that there will be multiple series of Incremental
Term Facilities.  If only one Incremental Term Facility is contemplated,
creating a tranche would not be necessary.

 

--------------------------------------------------------------------------------


 

opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06 of the Credit Agreement):

 

Date

 

Amount

 

 

 

 

 

 

 

 

 

 

provided, however, that the final principal repayment installment of the
[Tranche     ] Incremental Term Loans shall be repaid on the Maturity Date for
the [Tranche     ] Incremental Term Facility under which such [Tranche     ]
Incremental Term Loans were made and in any event shall be in an amount equal to
the aggregate principal amount of all [Tranche     ] Incremental Term Loans
outstanding on such date;

 

(d)           The Applicable Rate for the [Tranche     ] Incremental Term Loans
shall be (i) with respect to Base Rate Loans, a rate per annum equal to       %,
and (ii) with respect to Eurodollar Loans, a rate per annum equal to       %;
and

 

(e)           The making of the [Tranche     ] Incremental Term Loans shall be
subject to the provisions of Sections 2.01(b), 2.02 and 4.02 of the Credit
Agreement.

 

Section 2.               Representations and Warranties of the Borrower.  The
Borrower represents to the Administrative Agent and the Incremental Term Loan
Lenders that:

 

(a)           No Default has occurred and is continuing on and as of the
Effective Date or would result from the addition of the Incremental Term
Facility hereunder;

 

(b)           The representations and warranties of the Borrower contained in
Article V or any other Loan Document, are true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2(b), the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, of the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(c)           The Borrower has complied with each of the conditions set forth in
Section 2.15(c) of the Credit Agreement on and as of the Effective Date; and

 

(d)           The [Tranche     ] Incremental Term Facility does not exceed the
Term Commitment Increase Availability.

 

Section 3.               New Lenders.

 

Each Incremental Term Loan Lender that is an Additional Term Loan Lender:

 

(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Supplement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, and (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement and provide its Incremental Term Commitment hereunder on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender;

 

(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

 

(c) appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;

 

(d) agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and

 

(e) in the case of such Incremental Term Loan Lender that is a Foreign Lender,
comply with the provisions of Section 10.15 of the Credit Agreement.

 

Section 4.               Reference to and Effect on Loan Documents. 
(a)          On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as supplemented by this Supplement.  This
Supplement is an Incremental Term Facility Supplement referred to in the
definition of Loan Documents and shall for all purposes constitute a Loan
Document.

 

--------------------------------------------------------------------------------


 

(b)           The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically supplemented by this Supplement, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (including, without limitation, any
Obligations created or contemplated hereunder) of the Loan Parties under the
Loan Documents, in each case as supplemented by this Supplement.

 

(c)           Each of the undersigned Guarantors consents to this Supplement and
the transactions contemplated hereby and hereby confirms and agrees that
(i) notwithstanding the effectiveness of this Supplement, the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Supplement each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as supplemented by this Supplement, and (b) each of the
Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all Obligations (including, without limitation, any Obligations created or
contemplated hereunder) to be secured thereunder.

 

Section 5.               Costs and Expenses.  The Borrower agrees to pay or
reimburse all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Supplement and the other
instruments and documents to be delivered hereunder or in connection herewith
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

 

Section 6.               Execution in Counterparts.  This Supplement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Supplement by telecopier shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

Section 7.               Effective Date; Termination of Commitments.  This
Supplement shall become effective on the requested effective date (the
“Effective Date”) subject to (a) receipt by the Administrative Agent of executed
counterparts of this Supplement by each party hereto, (b) receipt by the
Administrative Agent of an Administrative Questionnaire from each Additional
Term Loan Lender party hereto, (c) the representations and warranties of the
Borrower in Section 2 being true and correct in all material respects, and
(d) such date not being later than the Termination Date.  If the Effective Date
and the Incremental Term Facility Closing Date do not occur on or prior to the
Termination Date, the Incremental Term Commitments hereunder shall automatically
terminate.

 

Section 8.               Governing Law.  This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York, and shall
be subject to the jurisdictional and service provisions of the Credit Agreement,
as if this were a part of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

[GUARANTORS]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[NAME OF INCREMENTAL TERM LOAN LENDER]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

INCREMENTAL TERM FACILITY SUPPLEMENT

 

Incremental Tem Loan Lender

 

Incremental Term Loan Commitment

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Joinder Agreement”), dated
                              , 20      , by
                                         to the Second Amended and Restated
Credit Agreement, dated as of October 7, 2010 (as the same may be amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Alliant Techsystems Inc. a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, the other Agents and the Arrangers.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section [2.14(a)] [2.15(b)] thereof
that any Eligible Assignee may become [a Revolving Credit Lender under the
Revolving Credit Facility] [a Term Lender under any Term Facility in existence
at the time of a request for a Term Commitment Increase] by executing and
delivering to the Administrative Agent this Joinder Agreement subject to the
terms and conditions of Section [2.14] [2.15]; and

 

WHEREAS, the undersigned now desires to become a [Revolving Credit Lender] [Term
A Lender] [Incremental Term Loan Lender] under the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.  The undersigned agrees to be bound by the provisions of the Credit Agreement
and other Loan Documents, and agrees that it shall, on the date this Joinder
Agreement is accepted by the Administrative Agent and the Borrower, become a
[Revolving Credit Lender] [Term A Lender] [Incremental Term Loan Lender] for all
purposes of the Credit Agreement to the same extent as if originally such a
Lender thereto, and hereby commits to provide [Revolving Credit Commitments]
[Term A Commitments] [Incremental Term Commitments] of $            under the
[Revolving Credit Facility][Term A Facility][Incremental Term Facility created
under the Incremental Term Facility Supplement dated                 , 20    
(the “Applicable Incremental Term Facility Supplement”)] and [Schedule 2.01 of
the Credit Agreement][Schedule I of the Applicable Incremental Term Facility
Supplement] shall be adjusted to reflect the [Revolving Credit Commitment][Term
A Commitment][Incremental Term Commitment] of the undersigned.

 

2.  The undersigned:

 

(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Joinder Agreement and to
consummate the transactions contemplated hereby and to become a [Revolving
Credit Lender] [Term A Lender] [Incremental Term Loan Lender] under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, and (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement and other Loan Documents as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent

 

--------------------------------------------------------------------------------


 

financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement and
provide its [Revolving Credit Commitments] [Term A Commitments] [Incremental
Term Commitments] hereunder on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender;

 

(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

 

(c) appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;

 

(d) agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and

 

(e) in the case of such [Revolving Credit Lender] [Term A Lender] [Incremental
Term Loan Lender] that is a Foreign Lender, comply with the provisions of
Section 10.15 of the Credit Agreement.

 

3.  The undersigned has provided the Administrative Agent with an Administrative
Questionnaire.

 

4.  This Joinder Agreement shall become effective on the date accepted by the
Administrative Agent and Borrower as provided below.

 

5.  This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this were a
part of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted this          day of

 

                          , 20

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

 

Name:

 

 

Title

 

 

--------------------------------------------------------------------------------